Exhibit 10.44

EXECUTION COPY

 

 

 

AGREEMENT AND PLAN OF MERGER

 

 

 

Dated November 16, 2010

by and among

MasTec, Inc.,

ECS Acquisition Merger Subsidiary I, Inc.,

ECS Acquisition Merger Subsidiary II, LLC,

EC Source Services, LLC,

Force Capital Partners, LLC,

FCP Investments, LLC,

Casey Maslonka,

Martin Maslonka,

Jon Maslonka,

Sidney Strauss

and

Justin Campbell



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.    THE MERGER      2       1.1    The Merger      2       1.2    Effective
Time      2       1.3    Closing      2       1.4    Subsequent Merger      3   
   1.5    Governing Documents      4       1.6    Manager; Board of Directors   
  4       1.7    Management      4       1.8    Effect on Units      4       1.9
   Closing Date Merger Consideration      4       1.10    Estimate of Net
Working Capital, Tangible Net Worth; PP&E      8       1.11    Post-Closing
Purchase Price Adjustment      9       1.12    Transactions at Closing; Exchange
of Certificates; Exchange Agent      10       1.13    Withholding      11      
1.14    Further Action      11       1.15    Options      11    2.   
REPRESENTATIONS AND WARRANTIES OF ECS AND THE MEMBERS      12       2.1   
Organization; Predecessors; Subsidiaries      12       2.2    Capitalization of
the Companies      12       2.3    Organization, Power and Authorization      13
      2.4    Authorization of Governmental Authorities      13       2.5   
Noncontravention      14       2.6    Financial Statements      14       2.7   
Absence of Undisclosed Liabilities      15       2.8    Absence of Certain
Developments      15       2.9    Assets      16       2.10    Accounts
Receivable      17       2.11    Backlog      17       2.12    Real Property   
  17       2.13    Tangible Personal Property      18       2.14    Intellectual
Property      18       2.15    Legal Compliance; Illegal Payments; Permits     
20       2.16    Inventories      21       2.17    Employee Benefit Plans     
21       2.18    Environmental Matters      23       2.19    Contracts;
Work-in-Process      25       2.20    Affiliate Transactions      27       2.21
   Customers and Suppliers      27       2.22    Customer Warranties      27   
   2.23    Product Liability      27       2.24    Capital Expenditures and
Investments      27       2.25    Employees      28       2.26    Litigation;
Governmental Orders      29       2.27    Insurance      29       2.28   
Banking Facilities      29       2.29    Powers of Attorney      29       2.30
   No Brokers      29       2.31    Surety Bonds      29       2.32   
Reorganizations for Federal Income Tax Purposes      30       2.33    No
Material Adverse Effect      30       2.34    Securities Law Matters      30   
3.    REPRESENTATIONS AND WARRANTIES OF PARENT      31       3.1    Organization
     31       3.2    Power and Authorization      31   



--------------------------------------------------------------------------------

   3.3    Authorization of Governmental Authorities      31       3.4   
Noncontravention      32       3.5    No Brokers      32       3.6    Securities
     32       3.7    Parent Financial Statements      32    4.    PRE-CLOSING
COVENANTS      32       4.1    Access and Investigation      32       4.2   
Operation of the Companies and their Businesses      32       4.3   
Commercially Reasonable Efforts; Notification; Hart-Scott-Rodino Act Filings   
  36       4.4    Acquisition Proposals      36       4.5    Bank Accounts;
Powers of Attorney      37       4.6    Notice      37       4.7    Consultation
     37       4.8    Interim Financial Statements      37       4.9   
Environmental Review      37       4.10    Employee Benefit Plans      38      
4.11    Employment Agreements      38       4.12    Health and Life Insurance
Plans      38    5.    POST-CLOSING COVENANTS      39       5.1   
Confidentiality      39       5.2    Restrictive Covenants      39       5.3   
Cooperation Regarding Financial Statements      40       5.4    Litigation
Support      40       5.5    Restrictions on Transfer of Parent Shares      41
      5.6    Member Suretyship Obligations      41    6.    CONDITIONS PRECEDENT
TO PARENT’S OBLIGATION TO CLOSE      41       6.1    Accuracy of Representations
and Warranties      41       6.2    ECS’s and Members’ Performance      41      
6.3    No Actions      42       6.4    No Claim Regarding Units or Merger
Consideration      42       6.5    No Prohibition      42       6.6    No
Material Adverse Effect      42       6.7    HSR Act      42       6.8   
Third-Party Consents      42       6.9    Merger Option      42       6.10   
Employment Agreements      42       6.11    Non-Competition Agreements      42
      6.12    Environmental Review      42       6.13    Member Affiliate Leases
     42    7.    CONDITIONS PRECEDENT TO ECS’S AND MEMBERS’ OBLIGATIONS TO CLOSE
     42       7.1    Accuracy of Representations and Warranties      42      
7.2    Parent’s Performance      43       7.3    No Prohibition      43      
7.4    HSR Act      43    8.    TERMINATION      43       8.1    Termination
Events      43       8.2    Effect of Termination      43   



--------------------------------------------------------------------------------

9.    INDEMNIFICATION      43       9.1    Indemnification by the Members     
43       9.2    Indemnity by Parent      44       9.3    Time for Claims      44
      9.4    Indemnification Limits      45       9.5    Third Party Claims     
45       9.6    Limitations on Liability      46       9.7    Exclusive Remedy
     46       9.8    Members’ Representative      47       9.9    Knowledge and
Investigation      47       9.10    Remedies Cumulative      47       9.11   
Right of Setoff      47       9.12    ECS’s Indemnification Obligations      47
      9.13    Time of Payment of Claims      47       9.14    Closing Balance
Sheet      47    10.    TAX MATTERS      47       10.1    Representations and
Obligations Regarding Taxes      47       10.2    Indemnification for Taxes     
49       10.3    Covenants With Respect To Taxes      49    11.    MISCELLANEOUS
     50       11.1    Notices      50       11.2    Members’ Representative     
52       11.3    Publicity      53       11.4    Succession and Assignment; No
Third-Party Beneficiary      53       11.5    Amendments and Waivers      53   
   11.6    Further Assurances      53       11.7    Entire Agreement      53   
   11.8    Disclosure Schedules; Listed Documents, etc      54       11.9   
Counterparts; Execution      54       11.10    Survival      54       11.11   
Severability      54       11.12    Headings      54       11.13    Construction
     54       11.14    Governing Law      54       11.15    Jurisdiction; Venue;
Service of Process      54       11.16    Waiver of Jury Trial      55      
11.17    Expenses      55       11.18    Specific Performance      55      
11.19    Joint and Several      55       11.20    Recitals      55       11.21
   Representation by Lewis and Roca LLP      55    12.    DEFINITIONS; CERTAIN
RULES OF CONSTRUCTION      56       12.1    Definitions      56       12.2   
Glossary of Other Defined Terms      62       12.3    Rules of Construction     
65   

Exhibits:          Exhibit A    Articles of Merger    Exhibit B    General
Release    Exhibit C    Certificate of ECS    Exhibit D    Certificate of Parent
   Exhibit E    Martin Maslonka Employment Agreement   



--------------------------------------------------------------------------------

Exhibit F    Letter of Transmittal    Exhibit G    InfraSource and Option Holder
Indemnification    Exhibit H    Software Booked As PP&E    Exhibit I    Martin
Maslonka Marriage Certificate    Exhibit J    Form of Employment Agreement
Amendments   



--------------------------------------------------------------------------------

SCHEDULES

 

1.9.1(b)    Per Unit Closing Date Merger Consideration 2.1.1    Jurisdictions in
which the Companies are qualified to transact business 2.1.2    Predecessor
Status, etc. 2.2.1    Capitalization 2.2.2    Indirect Members Capitalization
2.2.5    Encumbrances, etc. 2.2.6    Debt 2.4    Subsequent Merger Filings
2.5(a)    Noncontravention under Company Agreements 2.5(b)    Noncontravention
under Merger Documents and Option Agreement 2.6.1    Financial Statements
2.6.2(a)    Noncompliance with GAAP 2.6.2(b)    Internal Accounting Controls
2.7(a) and 2.7(b)    Undisclosed Liabilities 2.8(a) and 2.8(b)    Certain
Developments 2.9.1    Ownership of Assets 2.9.2    Sufficiency of Assets 2.10   
Accounts Receivable 2.11    Backlog 2.12    Real Property 2.13    Tangible
Personal Property 2.14    Intellectual Property 2.15.1    Compliance 2.15.3   
Permits 2.15.4    Additional Compliance Representations 2.16    Inventories
2.17(a)    Employee Benefit Plans 2.17(b)    Employee Benefit Plans - Documents
Provided 2.17(d)    Employee Pension Benefit Plan 2.17(e)    Employee Benefit
Plans - Actions, Suits or Claims 2.17(f)    Employee Benefit Plans -
Compensation 2.17(g)    Employee Benefit Claims - Changes 2.17(i)    Certain
Matters with Respect to Employee Benefit Plans 2.18    Environmental Matters
2.19    Contracts 2.19.3    Breach, etc. 2.19.4    Bids 2.19.5   
Work-in-Process 2.20    Affiliate Transactions 2.21(a) and 2.21(b)    Customers
and Suppliers 2.22    Customer Warranty Claims 2.23    Product Liability 2.24   
Capital Expenditures and Investments 2.25    Employees 2.26    Litigation;
Governmental Orders 2.27    Insurance 2.28    Banking Facilities 2.29    Powers
of Attorney 2.30(a) and 2.30(b)    No Brokers 2.31.1    Surety Bonds 2.31.2   
Compliance with Surety Bonds 2.33    Material Adverse Effects 3.4   
Noncontravention 10    Taxes 10.1.1    Tax Returns 10.1.2    Tax Clearances
10.1.3    Tax Audits and Disputes 10.1.4    Ventures Taxed as Partnerships



--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

This Agreement and Plan of Merger, dated November 16, 2010, as amended or
otherwise modified (the “Agreement”), by and among MasTec, Inc., a Florida
corporation (the “Parent”), ECS Acquisition Merger Subsidiary I, Inc., a Florida
corporation and wholly-owned subsidiary of Parent (“Merger Subsidiary”), ECS
Acquisition Merger Subsidiary II, LLC, a Florida limited liability company and
wholly-owned subsidiary of Parent (“Sister Subsidiary”), EC Source Services,
LLC, a Nevada limited liability company (“ECS”), Force Capital Partners, LLC, a
Nevada limited liability company (“Force Capital”), FCP Investments, LLC, a
Nevada limited liability company (“FCP Investments”, and together with Force
Capital, the “Entity Members”), Jon Maslonka, a resident of the State of Wyoming
(“Jon”), Sidney Strauss, a resident of the State of Arizona (“Strauss”), Justin
Campbell, a resident of the State of Wyoming (“Campbell,” Campbell together with
Jon and Strauss, the “Non-Entity Members” and together with the Entity Members,
the “ECS Members”), and Casey Maslonka, a resident of the State of Arizona and
Martin Maslonka, a resident of the State of Nevada (together, the “Indirect
Members” and together with the ECS Members, the “Members”).

RECITALS

WHEREAS, simultaneous with the execution and delivery of this Agreement, Parent,
ECS and the Members are entering into a Membership Interest Purchase Agreement
(the “Membership Interest Purchase Agreement”), pursuant to which Parent is
purchasing Preferred Units of ECS representing a thirty-three percent
(33%) interest in ECS on a fully diluted basis and all of the Preferred Units of
ECS (the “Preferred Units”);

WHEREAS, the ECS Members own all of the outstanding Common Units of ECS (the
“Common Units”), which together with the Preferred Units are all of the
outstanding LLC Units of ECS (the “Units”);

WHEREAS, simultaneous with the execution and delivery of this Agreement and as a
condition to Parent entering into the Membership Interest Purchase Agreement,
Parent, ECS and the Members are entering into a Merger Option Agreement (the
“Option Agreement”), pursuant to which Parent shall have the right, but not the
obligation, to exercise an option (the “Merger Option”) and cause the provisions
of this Agreement which are contingent upon Parent’s exercise of the Merger
Option to become operative;

WHEREAS, until Parent exercises the Merger Option, none of Parent, Merger
Subsidiary or Sister Subsidiary shall have any obligation or Liability pursuant
to this Agreement;

WHEREAS, from the date hereof, as set forth herein ECS and the Members have
certain obligations and Liabilities pursuant to this Agreement in order to
facilitate Parent’s ability to exercise the Merger Option;

WHEREAS, the Indirect Members are all of the members of Force Capital;

WHEREAS, ECS is the sole shareholder of Energy Environmental Group, Inc., a
Nevada corporation (“EEG”), T&D Power, Inc., a Nevada corporation (“T&D”), and
AT Power, Inc., a Nevada corporation (“ATP”), and the sole member of EC Source
Aviation, LLC, a Nevada limited liability company (“ECS Aviation”, and
collectively with EEG, T&D, and ATP, the “Subsidiaries”, and together with ECS,
the “Companies”, and each individually, a “Company”);

WHEREAS, as a result of their direct or indirect ownership interests in ECS,
each of the Members has benefitted from Parent’s purchase of the Preferred Units
and Merger Option pursuant to and for the consideration set forth in the
Membership Interest Purchase Agreement and will benefit from the Contemplated
Transactions, and in consideration therefor, is entering into this Agreement and
shall carry out such Member’s obligations hereunder;

WHEREAS, Parent, Merger Subsidiary, Sister Subsidiary, ECS, and the Members are
hereby agreeing that should Parent exercise the Merger Option, pursuant to this
Agreement they will enter into a business combination transaction pursuant to
which Merger Subsidiary will merge with and into ECS, with ECS continuing as the
surviving entity (the “Merger”), and immediately thereafter, ECS will merge with
and into Sister Subsidiary with Sister Subsidiary continuing as the surviving
entity (the “Subsequent Merger”), all upon the terms and subject to the
conditions set forth in this Agreement and in accordance with the Florida
Business Corporation Act (the “FBCA”), the Nevada Revised Statutes (the “NRS”),
and the Florida Limited Liability Company Act (the “FLLCA”);

WHEREAS, Force Capital, as Manager of ECS has approved this Agreement and the
Contemplated Transactions, including the Merger and the Subsequent Merger, in
each case, subject to the terms and conditions hereof;

WHEREAS, Force Capital, as Manager of ECS has recommended to the ECS Members,
the approval and adoption of this Agreement, the Merger and consummation of the
Contemplated Transactions, subject to the terms and conditions hereof;

WHEREAS, the ECS Members have unanimously approved this Agreement and the
Contemplated Transactions;



--------------------------------------------------------------------------------

WHEREAS, on or prior to the exercise of the Merger Option, (i) the respective
Boards of Directors of each of Parent and Merger Subsidiary and Parent as the
Managing Member of Sister Subsidiary will have approved this Agreement and the
Contemplated Transactions, including the Merger and the Subsequent Merger,
(ii) Parent as Merger Subsidiary’s sole shareholder, will have approved this
Agreement and the Contemplated Transactions, and (iii) the Board of Directors of
Parent will have approved the issuance of the Parent Shares in connection with
the Merger, in each case of (i)-(iii), subject to the terms and conditions
hereof;

WHEREAS, for U.S. federal income tax purposes, it is intended that the Merger
and the Subsequent Merger, taken together, qualify as a “reorganization” under
the provisions of Section 368 of the Code, and the Treasury Regulations
promulgated and the rulings issued thereunder;

WHEREAS, simultaneous with the execution and delivery of this Agreement and as a
condition to Parent entering into the Membership Interest Purchase Agreement,
the Merger Option and this Agreement, Martin Maslonka is duly executing and
delivering to Parent the Martin Maslonka Employment Agreement attached hereto as
Exhibit E with an effective date as of the Closing Date; and

WHEREAS, Parent, Merger Subsidiary, Sister Subsidiary, ECS, and the Members
desire to make certain representations, warranties, covenants and agreements in
connection with the Merger and to prescribe certain conditions to the Merger.

AGREEMENT

NOW THEREFORE, in consideration of the premises and mutual promises herein made,
and in consideration of the representations, warranties, covenants and
agreements herein contained, Parent, Merger Subsidiary, Sister Subsidiary, ECS,
and the Members hereby agree as follows:

1. THE MERGER

1.1 The Merger. Upon the terms and subject to the conditions set forth in this
Agreement, at Closing the parties hereto shall cause the Merger to be
consummated by ECS and Merger Subsidiary executing and delivering Articles of
Merger (the “Articles of Merger”), substantially in the form attached hereto as
Exhibit A, which, together with this Agreement or an appropriate Plan of Merger,
shall be filed at Closing with the Secretary of State of the State of Florida in
accordance with the FBCA, and the Secretary of State of the State of Nevada,
along with all other required documents, in accordance with the NRS. Subject to
the terms and conditions of this Agreement, at the Effective Time, Merger
Subsidiary shall be merged with and into ECS in accordance with, and with the
effects provided in, the applicable provisions of the FBCA and the NRS. ECS
shall be the Surviving Entity (sometimes hereinafter referred to as the
“Surviving Entity”) resulting from the Merger and, as a result, shall become a
wholly owned subsidiary of Parent, shall continue to be governed by the laws of
the State of Nevada and shall succeed to and assume all of the rights and
obligations of Merger Subsidiary, and the separate corporate existence of Merger
Subsidiary shall cease.

1.2 Effective Time. The Merger shall become effective upon (i) the Articles of
Merger having been accepted for filing by the Secretary of State of the State of
Nevada or (ii) at such later time as is set forth in the Articles of Merger (the
“Effective Time”). The Merger shall have the effects set forth in
Section 92A.250 of the NRS and Section 607.1106 of the FBCA.

1.3 Closing.

1.3.1 Time and Place of Closing. The Closing of the Contemplated Transactions
(the “Closing”) shall take place at the earlier of (i) a time and on a date
mutually agreed upon by the parties hereto and (ii) 1:00 p.m., Coral Gables,
Florida time, on the third Business Day following the date on which all of the
conditions to the obligations of the parties set forth in Sections 6 and 7
(other than the conditions to be satisfied at Closing) have been satisfied or
waived as provided therein (the “Closing Date”). The Closing shall take place at
the offices of Greenberg Traurig, P.A, located at 333 Avenue of the Americas,
Miami, Florida 33131, unless another time, date or place is agreed to in writing
by the parties hereto. Subject to the provisions of Section 8, failure to
consummate the Merger on the date and time and at the place determined pursuant
to this Section 1.3.1 shall not result in the termination of this Agreement or
relieve any party of any obligation under this Agreement. Notwithstanding the
time and date upon which the Closing actually occurs, for purposes of
determining a change in control in accordance with GAAP, if the Closing occurs
on any day of a calendar month other than the first, then the Closing shall be
deemed to have occurred and become effective as of 12:01 a.m. Coral Gables, FL
time on the first day of such calendar month. Notwithstanding anything to the
contrary set forth herein and for purposes of clarity, the Closing Balance Sheet
shall be prepared and determined as of the date upon which Closing actually
occurs, without regard to the previous sentence. All deliveries, payments and
other transactions and documents relating to the Closing shall be interdependent
and none shall be effective unless and until all are effective (except for any
of same as to which the party entitled to the benefit thereof has expressly
waived satisfaction or performance thereof as a condition precedent to the
Closing).



--------------------------------------------------------------------------------

1.3.2 Closing Deliveries.

(a) At Closing ECS and the Members will deliver, or cause to be delivered, to
Parent:

(i) the Certificates;

(ii) Articles of Merger duly executed by ECS;

(iii) written consents duly executed by all of the ECS Members, Force Capital as
the manager of ECS, and the manager and members of the Entity Members
authorizing their execution and delivery of this Agreement and approval of the
Contemplated Transactions;

(iv) an external hard drive (which shall be permanent and accessible, without
the need for any password, with readily and commercially available software)
containing, in electronic format, all documents posted to the datasite
maintained by Lewis and Roca LLP on behalf of ECS as of Closing (the “Data
Room”);

(v) a general release (a “General Release”) substantially in the form of Exhibit
B duly executed by each Member in favor of the Companies and Parent;

(vi) certificates of good standing of each Company and Entity Member in its
jurisdiction of organization and with respect to each Company each of the
foreign jurisdictions in which it is qualified;

(vii) certified copies of the charter documents of each Company and Entity
Member;

(viii) certificates as to the incumbency of ECS’s and the Entity Members’
officers executing this Agreement and any of the Company Agreements;

(ix) the Letters of Transmittal;

(x) the Martin Maslonka Marriage Certificate substantially in the form of
Exhibit I duly executed by Martin Masloka and his wife and

(xi) resignations of those directors and officers of the Companies (solely with
respect to such offices and positions, and not with respect to employment) as
requested by Parent.

(b) At Closing Parent will deliver, or cause to be delivered:

(i) the Per Unit Closing Date Merger Consideration to the Exchange Agent and the
Option Consideration to the Option Holders;

(ii) Articles of Merger duly executed by Merger Subsidiary;

(iii) Reasonably satisfactory evidence of Parent’s due authorization of the
Contemplated Transactions;

(iv) written consent of the sole shareholder and board of directors of Merger
Subsidiary and the sole member of Sister Subsidiary authorizing the execution
and delivery of this Agreement and the consummation of the Contemplated
Transactions; and

(v) a certificate of active status of each of Parent, Merger Subsidiary and
Sister Subsidiary from the Secretary of State of the State of Florida.

1.4 Subsequent Merger.

1.4.1 Immediately following the Effective Time and in accordance with the FLLCA
and the NRS, Parent will cause the Surviving Entity to merge with and into
Sister Subsidiary and the separate limited liability company existence of the
Surviving Entity shall thereupon cease. Sister Subsidiary shall be the surviving
limited liability company in the Subsequent Merger, and shall succeed to and
assume all the rights and obligations of the Surviving Entity in accordance with
Section 92A.250 of the NRS and Section 608.4383 of the FLLCA.



--------------------------------------------------------------------------------

1.4.2 At the effective time of the Subsequent Merger and without any further
action on the part of the Surviving Entity, Parent, or Sister Subsidiary, all of
the membership interest of the Surviving Entity immediately prior to the
effective time of the Subsequent Merger shall automatically be retired and cease
to be outstanding and Parent shall continue to hold 100% of the membership
interest of Sister Subsidiary.

1.4.3 After the Subsequent Merger, references herein to the Surviving Entity
shall refer to Sister Subsidiary.

1.4.4 This Agreement is intended to constitute a “plan of reorganization” with
respect to the Merger and Subsequent Merger, taken together, for United States
Federal Income Tax purposes pursuant to which, for such purposes, the Merger and
the Subsequent Merger, taken together, are to be treated as a “reorganization”
under section 368(a) of the Code (to which each of Parent, Sister Subsidiary and
ECS are to be parties under section 368(b) of the Code) in which ECS is to be
treated as merging directly with and into Sister Subsidiary with the Units
converted in such Merger as provided for in Section 1.8.

1.5 Governing Documents.

1.5.1 At the Effective Time, the Articles of Organization of ECS, as in effect
immediately prior to the Effective Time of the Merger, shall be the Articles of
Organization of the Surviving Entity. At the effective time of the Subsequent
Merger, the Articles of Organization of Sister Subsidiary, as in effect
immediately prior to such effective time, shall be the Articles of Organization
of Sister Subsidiary until thereafter changed or amended as provided therein or
by applicable Law (the “Articles of Organization”), except that Article I
thereof shall be amended, by the filing of Articles of Merger or other
appropriate documents, to read in its entirety as follows: “the name of the
Limited Liability Company is EC Source Services, LLC.”

1.5.2 At the Effective Time, the operating agreement of ECS, as in effect
immediately prior to the Effective Time of the Merger, shall be the operating
agreement of the Surviving Entity. At the effective time of the Subsequent
Merger, the operating agreement of Sister Subsidiary, as in effect immediately
prior to such effective time, shall be the operating agreement of Sister
subsidiary until thereafter changed or amended as provided therein or by
applicable Law (the “Operating Agreement”).

1.6 Manager; Board of Directors. The Board of Directors of Merger Subsidiary
immediately prior to the Effective Time shall be the Board of Directors of the
Surviving Entity at the Effective Time. The Board of Directors of the Surviving
Entity immediately prior to the effective time of the Subsequent Merger shall be
the Board of Directors of Sister Subsidiary at such effective time, to serve
until the earlier of their resignation or removal or until their respective
successors are duly elected and qualified, as the case may be.

1.7 Management. The officers of Merger Subsidiary immediately prior to the
Effective Time shall be the officers of the Surviving Entity at the Effective
Time. The officers of the Surviving Entity immediately prior to the effective
time of the Subsequent Merger shall be the officers of Sister Subsidiary at such
effective time, to serve until the earlier of their resignation or removal or
until their respective successors are duly elected and qualified, as the case
may be.

1.8 Effect on Units. As of the Effective Time of the Merger, by virtue of the
Merger and without any further action on the part of Parent, Merger Subsidiary,
ECS or any holder of an equity interest of Parent, Merger Subsidiary or ECS:

1.8.1 The outstanding shares of common stock of Merger Subsidiary issued and
outstanding immediately prior to the Effective Time shall become 100% of the
membership interest of the Surviving Entity.

1.8.2 Each Common Unit issued and outstanding immediately prior to the Effective
Time shall be converted into the right to receive, upon surrender of the
certificates formally representing all such membership interest units (the
“Certificates”), the Per Unit Merger Consideration. As of the Effective Time,
all of the Common Units shall no longer be outstanding and shall automatically
be cancelled and shall cease to exist, and the ECS Members shall cease to have
any rights with respect thereto, except the right to receive the Per Unit Merger
Consideration to be paid and delivered in consideration therefor upon surrender
of each such Certificate in accordance with Section 1.12, without interest.

1.8.3 Each Preferred Unit shall automatically be retired and cease to be
outstanding, and no consideration will be delivered or deliverable in exchange
therefor.

1.9 Closing Date Merger Consideration.

1.9.1 Per Unit Closing Date Merger Consideration.

(a) The “Per Unit Closing Date Merger Consideration” shall be equal to that
number of Parent Shares equal to the quotient of:

(i) Subject to adjustment as set forth in Sections 1.10.3 and 1.11.4, the sum of
(such sum, the “Total Parent Shares”) (A) 5,153,846 (such number being subject
to adjustment as appropriate for any stock splits, stock dividends, share
combinations or the like) plus (B) the quotient of (1) the aggregate exercise
price of the ECS Options outstanding immediately prior to the Effective Time of
the Merger, divided by (2) $13; divided by



--------------------------------------------------------------------------------

(ii) the number of Unit Equivalents outstanding immediately prior to the
Effective Time of the Merger.

(b) No later than the second Business Day prior to the Closing Date, ECS shall
deliver to Parent Schedule 1.9.1(b) setting forth the name of each ECS Member,
the name of each holder of ECS Options (each, an “Option Holder” and
collectively, the “Option Holders”), the number of Common Units and/or ECS
Options held by each and (i) the Per Unit Closing Date Merger Consideration to
be paid by Parent to such ECS Member at the Closing in accordance with
Section 1.8.2 and this Section 1.9.1 or (ii) the consideration to be paid by
Parent to such Option Holder at the Closing in accordance with Section 1.15 (the
“Option Consideration”). Schedule 1.9.1(b) shall also include wire instructions
or other payment instructions for each ECS Member for any Earn-Out Payment to be
paid in cash, in Parent’s sole discretion, as set forth in Section 1.9.2.

(c) The Per Unit Closing Date Merger Consideration shall be issued in accordance
with Section 1.12.

1.9.2 Earn-Out Payments.

(a) In addition to the Per Unit Closing Date Merger Consideration, Parent shall
pay to each ECS Member such ECS Member’s Common Unit Percentage of each Earn-Out
Payment (the “Per Unit Earn-Out Merger Consideration”) as determined pursuant to
this Section 1.9.2 at the times, in the manner and to the extent an Earn-Out
Payment is earned. An “Earn-Out Payment” shall be earned for an Earn-Out Period
if the Net EBITDA of the Companies on a consolidated basis for such Earn-Out
Period is greater than the EBITDA Threshold for such Earn-Out Period and the
amount of such Earn-Out Payment shall be equal to (i) 20% multiplied by (ii) the
excess of (x) the Net EBITDA of the Companies on a consolidated basis for such
Earn-Out Period minus (y) the EBITDA Threshold for such Earn-Out Period.

(b) For purposes of this Section 1.9.2, the following terms are defined as
follows:

(i) “First Earn-Out Period” shall mean the period commencing with the first day
of the first calendar month immediately after the Closing Date and ending on the
last day of such fiscal year.

(ii) “Second Earn-Out Period” shall mean the period commencing with the first
day of the first full fiscal year commencing immediately after the Closing Date
and ending on the last day of such fiscal year.

(iii) “Third Earn-Out Period” shall mean the period commencing with the first
day of the second full fiscal year commencing immediately after the Closing Date
and ending on the last day of such fiscal year.

(iv) “Fourth Earn-Out Period” shall mean the period commencing with the first
day of the third full fiscal year commencing immediately after the Closing Date
and ending on the last day of such fiscal year.

(v) “Fifth Earn-Out Period” shall mean the period commencing with the first day
of the fourth full fiscal year commencing immediately after the Closing Date and
ending on the last day of such fiscal year.

(vi) “Sixth Earn-Out Period” shall mean the period commencing with the first day
of the fifth full fiscal year commencing immediately after the Closing Date and
ending on the day immediately preceding the fifth anniversary of the first day
of the First Earn-Out Period.

(vii) Each of the “First Earn-Out Period,” “Second Earn-Out Period,” “Third
Earn-Out Period,” “Fourth Earn-Out Period,” “Fifth Earn-Out Period” and “Sixth
Earn-Out Period” is an “Earn-Out Period.”



--------------------------------------------------------------------------------

(viii) “EBITDA Threshold” means (a) $15,000,000 for each of the Second Earn-Out
Period, Third Earn-Out Period, Fourth Earn-Out Period and Fifth Earn-Out Period
and, (b) for each of the First Earn-Out Period and the Sixth Earn-Out Period, an
amount equal to the product of $1,250,000 multiplied by the number of calendar
months included in the First Earn-Out Period and Sixth Earn-Out Period,
respectively.

(ix) “Net EBITDA” for any Earn-Out Period means EBITDA of the Companies on a
consolidated basis for such Earn-Out Period, minus the amount by which Net
EBITDA of the Companies on a consolidated basis was negative for the prior
Earn-Out Period, if applicable. For example, if the Companies on a consolidated
basis have Net EBITDA in the First Earn-Out Period of negative $1,000,000 and
EBITDA in the Second Earn-Out Period of $15,500,000, then Net EBITDA for the
Second Earn-Out Period would be $14,500,000.

(x) “EBITDA” means for any Earn-Out Period the sum of (a) the net income or loss
generated by the Companies’ operations, on a consolidated basis, as they exist
at the Effective Time and as they may grow or contract after the Closing Date in
the normal course of business through internal growth and not through
acquisitions or other extraordinary or non-recurring transactions (the “Existing
Operations”), after deduction of all costs, expenses, interest, taxes,
depreciation, amortization, and other proper charges from the Existing
Operations (to include costs and expenses for services or benefits provided to
the Companies by Parent and its Affiliates but subject to the limitations set
forth in this paragraph) (including (i) the cost of any bonuses or incentive
payments earned with respect to the applicable period (excluding any Earn-Out
Payment), (ii) the cost of any equity granted to employees, or other derivative
securities granted during the applicable period, valued in accordance with the
Black-Scholes model and amortized over the vesting period of any equity granted,
(iii) the cost of capitalized leases, amortized over the lease term and (iv) all
interest and amortization expense (but excluding principal repayments) with
respect to the Companies’ Debt, including all Debt reflected on the Closing
Balance Sheet), in each case of (i) through (iv) as attributable to the Existing
Operations (to include costs and expenses for services or benefits provided to
the Companies by Parent and its Affiliates but subject to the limitations set
forth in this paragraph) plus (b) all (i) interest expense (ii) federal, state,
or local taxes to the extent based upon net income and not revenue,
(iii) depreciation expense, and (iv) amortization expense, in each case of
(i) through (iv) as attributable to the Existing Operations, but only to the
extent deducted in determining the amount in clause (a). In determining the
costs to be deducted in calculating net income or loss under clause (a), any
costs for services or benefits provided to the Companies by Parent or any
Affiliate of Parent shall not exceed Parent’s or such Affiliate’s actual cost of
furnishing such services or benefits.

(c) Unless there is a disagreement as described in subsection (e) of this
Section 1.9.2, Parent will pay to the ECS Members the Earn-Out Payment with
respect to a specific Earn-Out Period, if any Earn-Out Payment is owed, no later
than the 121st day after the end of such Earn-Out Period, at Parent’s option
(i) in cash in immediately available funds or (ii) in Parent Shares, valued at
the average daily closing price for Parent Shares as reported by the New York
Stock Exchange (or as quoted on such other principal U.S. exchange or
over-the-counter market on which Parent Shares are then traded) for those
trading days occurring during the 60 calendar days immediately preceding the
date such Parent Shares are issued (such aggregate price for any Earn-Out
Period, the “Earn-Out Period Share Value”) or (iii) in any combination of cash
in immediately available funds or Parent Shares. If Parent issues Parent Shares
for all, or any portion, of any Earn-Out Payment, such shares, at the time of
their issuance, will be validly issued, fully paid and nonassessable.

(d) Except as set forth in Section 1.9.2(h), the continued employment of the ECS
Members by the Companies, Parent or their Affiliates is not a condition to
Parent’s obligation to pay any Earn-Out Payment, if earned; provided that
nothing in this Agreement constitutes an agreement or understanding to employ
for a term of years or otherwise guarantee any ECS Member’s employment with the
Companies, Parent or their Affiliates following the Closing.

(e) On or prior to the 90th day after the end of the applicable Earn-Out Period,
Parent will calculate the Earn-Out Payment, if any, for such period and provide
to the Members’ Representative Parent’s calculation of the Earn-Out Payment. For
thirty (30) days following Parent’s delivery of the Earn-Out Payment calculation
to the Members’ Representative (the “Earn-Out Review Period”), the Members’
Representative may review the Earn-Out Payment calculation and other
documentation. During the Earn-Out Review Period, Parent shall provide the
Members’ Representative with access to all books and records reasonably
requested to review Parent’s calculation of the Earn-Out Payment. If the
Members’ Representative objects to the amount of the Earn-Out Payment for any
reason, the Members’ Representative shall, on or before the last day of the
Earn-Out Review Period, so inform Parent, in writing (an “Earn-Out Objection”),
setting forth a specific description of the basis of the Members’
Representative’s determination and the adjustments to the Earn-Out Payment that
the Members’ Representative believes should be



--------------------------------------------------------------------------------

made. To the extent any disagreement therewith is not described in an Earn-Out
Objection received by Parent on or before the last day of the Earn-Out Review
Period, then the Earn-Out Payment calculation prepared by Parent and delivered
to the Members’ Representative shall be deemed agreed, final and binding on the
parties. If the Members’ Representative timely delivers an Earn-Out Objection to
Parent, and Parent and the Members’ Representative are unable to resolve all of
their disagreements with respect to the Earn-Out Payment within thirty (30) days
after the end of the Earn-Out Review Period, then Parent and the Members’
Representative shall jointly retain the CPA Firm, which, acting as an expert and
not as an arbitrator, shall determine, on the basis set forth in and in
accordance with this Section 1.9.2(e), and only with respect to those specific
adjustments in the Earn-Out Objection on which Parent and the Members’
Representative have not agreed, whether and to what extent, if any, the Earn-Out
Payment amount requires adjustment. Parent and the Members’ Representative shall
instruct the CPA Firm to deliver its written determination to Parent and the
Members’ Representative no later than 30 days after submitting the matter to it
for resolution. At the time of retention of the CPA Firm, Parent shall specify
in writing to the CPA Firm and the Members’ Representative the amount of
Parent’s computation of the Earn-Out Payment (the “Parent’s Earn-Out Position”),
and the Members’ Representative shall specify in writing to the CPA Firm and to
Parent the amount of the Members’ Representative’s computation of the Earn-Out
Payment (the “Members’ Representative’s Earn-Out Position”). The CPA Firm’s
determination shall be conclusive and binding upon the parties. In resolving any
disputed item, the CPA Firm may not assign a value to any disputed item that is
greater than the greatest value claimed by Parent or the Members’ Representative
at the time the CPA Firm is retained or less than the smallest value claimed for
the item by Parent or the Members’ Representative at such time. The scope of the
disputes to be resolved by the CPA Firm is limited to whether the calculation of
the Earn-Out Payment was done in a manner consistent with GAAP and in accordance
with this Agreement, and the CPA Firm is not to make any other determination
unless jointly requested in writing by the Members’ Representative and Parent.
The fees and disbursements of the CPA Firm and the reasonable attorneys’ fees
and expenses of the parties relating to the disputes submitted to the CPA Firm
(collectively, the “Earn-Out Dispute Expenses”) shall be borne (i) jointly and
severally by the Members in that proportion equal to a fraction (expressed as a
percentage) the numerator of which is equal to Members’ Representative’s
Earn-Out Position minus the Earn-Out Payment determined by the CPA Firm, and the
denominator of which is equal to Members’ Representative’s Earn-Out Position
minus Parent’s Earn-Out Position and (ii) by Parent in that proportion equal to
a fraction (expressed as a percentage) equal to one (1) minus the fraction
described in clause (i). For example, if the Members’ Representative’s Earn-Out
Position is that the Earn-Out Payment should be $5,000,000 and Parent’s Earn-Out
Position is that the Earn-Out Payment should be $4,000,000, the CPA Firm
determines that the Earn-Out Payment should be $4,600,000 and the Earn-Out
Dispute Expenses are $50,000, then (i) the Members shall jointly and severally
pay $20,000 (40%) of the Earn-Out Dispute Expenses and (ii) Parent shall pay
$30,000 (60%) of the Earn-Out Dispute Expenses. Parent and the Members shall
cooperate with the CPA Firm during its resolution of the disagreement and make
readily available to the CPA Firm all relevant books and records and any work
papers (including those of the parties’ respective accountants, to the extent
permitted by such accountants) relating to the determination of the Earn-Out
Payment and all other items reasonably requested by the CPA Firm in connection
therewith.

(f) Following the Closing Date, Parent will continue to operate the Companies
during the period for which the ECS Members are entitled to Earn-Out Payments
substantially as previously operated, subject to the business requirements of
Parent and its Affiliates taken as a whole. Parent will be permitted, following
the Closing Date, to make changes in its sole discretion to the operations,
corporate organization, personnel, accounting practices, and other aspects of
the Companies and the Businesses so long as such changes are made in good faith,
in the best interests of the Companies, Parent, and their respective Affiliates
or to conform to standard practices applicable generally to other Parent
Affiliates, and not with the specific intent of reducing amounts that otherwise
would be payable to the ECS Members.

(g) Limited Transferability of Earn-Out. Without Parent’s prior written consent,
which may be withheld in Parent’s sole discretion, each ECS Member’s rights to
receive Earn-Out Payments, if any, are personal to such ECS Member and shall
not, in whole or in part, be sold, transferred, assigned or otherwise conveyed
or pledged or encumbered or have Encumbrances created with respect to them;
provided, however, that subject to Parent’s prior written consent, which consent
may not be unreasonably withheld, a Non-Entity Member may transfer such right to
a Member of the Immediate Family of such Non-Entity Member as a result of his
death or in connection with bona fide estate planning purposes, in each case
subject to the transferee’s agreeing in writing to the terms and conditions of
this Section 1.9.2 and with a copy of such written agreement being promptly
provided to Parent.

(h) Forfeiture of Earn-Out Payments. If Parent reasonably believes any ECS
Member or Indirect Member (a “Defaulting Member”) is in breach of Section 5.1 or
5.2 (each a “Non-Competition Obligation”) or Section 5.5 (a “Lockup
Obligation”), Parent shall provide such Defaulting Member with written notice of
such alleged breach (a “Default Notice”), which Default Notice shall include a
description of the acts that Parent has reasonably determined constitute a
breach of the Non-Competition Obligations or a Lockup Obligation. No later than
thirty (30) days after the Defaulting Member’s receipt of a Default Notice, such
Defaulting Member shall provide Parent with written notice (“Objection Notice”)
if such Defaulting Member objects to Parent’s determination. To the extent a
disagreement with a



--------------------------------------------------------------------------------

Default Notice is not described in a timely Objection Notice, no such
disagreement may be raised by the Defaulting Member and with respect to any such
disagreement, Parent’s determination shall be conclusive, final and binding on
the parties. In addition to any other remedies available to it, if a Defaulting
Member admits in writing to a breach of a Non-Competition Obligation or a Lockup
Obligation, fails to timely deliver an Objection Notice as set forth above or is
found by a court with jurisdiction to have breached a Non-Competition Obligation
or a Lockup Obligation, Parent may terminate all of the Defaulting Member’s
rights under this Agreement to any Earn-Out Payments, or in the case of an
Indirect Member who is a Defaulting Member, all of the Entity Members’ rights
under this Agreement to any Earn-Out Payments, and which, in any such case, if
already paid shall be refunded to Parent by the Defaulting Member. If the
Defaulting Member provides Parent with an Objection Notice, Parent and the
Defaulting Member shall negotiate in good faith to resolve such differences. If
the parties are unable to resolve their disagreement within 60 days after
Parent’s receipt of the Objection Notice, either party may submit such dispute
to a court with jurisdiction as set forth in Section 11.15. Any such termination
with respect to the Defaulting Member shall not affect the rights of any other
ECS Member under this Agreement to any Earn-Out Payments, except as set forth
above with respect to the Indirect Members and Entity Members. Nothing in this
Section 1.9.2(h) shall preclude Parent from seeking immediate injunctive relief
for any breach or threatened breach of a Non-Competition Obligation or Lockup
Obligation; nor shall it limit any other remedies available to Parent under this
Agreement or applicable Law.

1.10 Estimate of Net Working Capital, Tangible Net Worth; PP&E.

1.10.1 At least five (5) Business Days prior to the Closing Date, ECS shall
prepare in accordance with GAAP and deliver to Parent ECS’s good faith
reasonable estimate of the Companies’ consolidated balance sheet as of the
Closing Date (the “Estimated Closing Balance Sheet”) and a certificate
(substantially in the form of Exhibit C) executed by both the chief executive
officer and the chief financial officer of each Company (the “Closing
Certificate”) setting forth ECS’s estimate of each of the following as set forth
on the Estimated Closing Balance Sheet:

(a) Net Working Capital (the “Estimated Net Working Capital”);

(b) Tangible Net Worth (the “Estimated Tangible Net Worth”); and

(c) the net book value of the PP&E (the “Estimated PP&E”).

1.10.2 Following receipt of the Closing Certificate, ECS shall permit Parent and
its Representatives at all reasonable times and upon reasonable notice to review
ECS’s and its accountants’ working papers relating to the Estimated Closing
Balance Sheet and Closing Certificate as well as the Companies’ accounting books
and records relating to the determination of the Estimated Closing Balance Sheet
and Closing Certificate, and ECS shall make reasonably available its
Representatives responsible for the preparation of the Estimated Closing Balance
Sheet and the Closing Certificate in order to respond to the inquiries of
Parent.

1.10.3 The Total Parent Shares shall be reduced as follows:

(a) if the Estimated PP&E is less than eight million dollars ($8,000,000) (the
“PP&E Target Amount”), the Total Parent Shares shall be reduced by the quotient
of (1) the difference between the PP&E Target Amount minus the Estimated PP&E
divided by (2) $13;

(b) if the Estimated Net Working Capital is less than one million one hundred
thousand dollars ($1,100,000) (the “Net Working Capital Target Amount”), the
Total Parent Shares shall be reduced by the quotient of (1) the difference
between the Net Working Capital Target Amount minus the Estimated Net Working
Capital, divided by (2) $13; and

(c) if the Estimated Tangible Net Worth is less than eight million dollars
($8,000,000) (the “Tangible Net Worth Target Amount”), the Total Parent Shares
shall be reduced by the quotient of (1) the difference between the Tangible Net
Worth Target Amount minus the Estimated Tangible Net Worth, divided by (2) $13;
provided however, that (i) if the Estimated PP&E is less than the PP&E Target
Amount, the Tangible Net Worth Target Amount shall be reduced by the amount of
such deficit and (ii) if Estimated Net Working Capital is less than the Net
Working Capital Target Amount, the Tangible Net Worth Target Amount shall be
reduced by the amount of such deficit.

1.10.4 In the event that all of (and only if all of): (i) the Estimated PP&E
exceeds the PP&E Target Amount (such excess, if any exists, the “PP&E Excess”),
(ii) the Estimated Net Working Capital exceeds the sum of: (x) the Net Working
Capital Target Amount plus (y) the Unpaid Preferred Dividend (such excess, if
any exists, the “Net Working Capital Excess”), and (iii) the Estimated Tangible
Net Worth exceeds the sum of: (x) Tangible Net Worth Target Amount plus (y) the
Unpaid Preferred Dividend (such excess, if any exists, the “Tangible Net Worth
Excess”), Parent shall pay to each ECS Member immediately prior to the Closing
an amount of cash in



--------------------------------------------------------------------------------

immediately available funds equal to such ECS Member’s Common Unit Percentage of
the Excess Cash. For purposes of this Agreement, “Excess Cash” means the product
of: (i) sixty-seven percent (67%) multiplied by (ii) the lesser of (x) the Net
Working Capital Excess and (y) the Tangible Net Worth Excess.

1.11 Post-Closing Purchase Price Adjustment.

1.11.1 As soon as practicable but in no event more than one hundred twenty
(120) days following the Closing Date, Parent shall prepare, or cause to be
prepared, and deliver to the Members’ Representative: (a) a consolidated balance
sheet of the Companies as of the Closing Date prepared in accordance with GAAP
(the “Closing Balance Sheet”); and (b) a certificate substantially in the form
of Exhibit D executed by the Chief Financial Officer of Parent (the “Final
Closing Statement”) setting forth each of the following as set forth on the
Closing Balance Sheet: (i) the actual Net Working Capital (“Actual Net Working
Capital”); (ii) the actual Tangible Net Worth (“Actual Tangible Net Worth”); and
(iii) the actual net book value of PP&E (the “Actual PP&E”).

1.11.2 Members’ Representative and its accountants shall complete their review
of the Closing Balance Sheet and Final Closing Statement within 30 days after
delivery thereof by Parent. During such review period, Parent shall provide
Members’ Representative with access to all books and records reasonably
requested by Members’ Representative to review the Closing Balance Sheet and the
Final Closing Statement. If the Members’ Representative objects to the Closing
Balance Sheet or Final Closing Statement for any reason, the Members’
Representative shall, on or before the last day of such 30-day period, so inform
Parent in writing (a “ECS Members’ Objection”), setting forth a specific
description of the basis of the Members’ Representative’s determination and the
adjustments to the Closing Balance Sheet or Final Closing Statement that the
Members’ Representative believes should be made. To the extent any disagreement
therewith is not described in a ECS Members’ Objection received by Parent on or
before the last day of such 30-day period, then all items described on the
Closing Balance Sheet and Final Closing Statement delivered by Parent to the
Members’ Representative shall be deemed agreed, final and binding on the
parties.

1.11.3 If the Members’ Representative timely delivers a ECS Members’ Objection
to Parent and the Members’ Representative and Parent are unable to resolve all
of their disagreements with respect to the proposed adjustments set forth in ECS
Members’ Objection within thirty (30) days following Parent’s receipt of the ECS
Members’ Objection, then they shall jointly retain the CPA Firm, which, acting
as an expert and not as an arbitrator, shall determine, on the basis set forth
in and in accordance with this Section 1.11, and only with respect to those
items in ECS Members’ Objection on which the Members’ Representative and Parent
have not agreed, whether and to what extent, if any, the number of Total Parent
Shares or Excess Cash, if applicable, requires adjustment. Parent and the
Members’ Representative shall instruct the CPA Firm to deliver its written
determination to Parent and the Members’ Representative no later than 30 days
after submitting the matter to it for resolution. At the time of retention of
the CPA Firm, Parent shall specify in writing to the CPA Firm and the Members’
Representative Parent’s computation of the Total Parent Shares and Excess Cash,
if applicable (the sum of: (i) such Total Parent Shares plus (ii) the quotient
of (x) such Excess Cash divided (y) $13, the “Parent’s Position”), and the
Members’ Representative shall specify in writing to the CPA Firm and to Parent
the Members’ Representative’s computation of the Total Parent Shares and Excess
Cash, if applicable (the sum of: (i) such Total Parent Shares plus (ii) the
quotient of (x) such Excess Cash divided by (y) $13, the “Members’
Representative’s Position”). The CPA Firm’s determination shall be conclusive
and binding upon the Members’ Representative, Parent and the Members. In
resolving any disputed item, the CPA Firm may not assign a value to any disputed
item that is greater than the greatest value claimed by the Members’
Representative in calculating the Members’ Representative’s Position or Parent
in calculating the Parent’s Position or less than the smallest value claimed for
such item by the Members’ Representative in calculating the Members’
Representative’s Position or Parent in calculating Parent’s Position at such
time. The scope of the disputes to be resolved by the CPA Firm is limited to
whether the preparation of the Closing Balance Sheet and the calculation of
Actual Net Working Capital, Actual Tangible Net Worth and Actual PP&E, were done
in a manner consistent with GAAP and otherwise in accordance with this
Agreement, and the CPA Firm is not to make any other determination unless
jointly requested in writing by the Members’ Representative and Parent. The fees
and disbursements of the CPA Firm and the reasonable attorneys’ fees and
expenses of the parties relating to the disputes submitted to the CPA Firm
(collectively, the “Merger Consideration Dispute Expenses”) shall be borne
(i) jointly and severally by the Members in that proportion equal to a fraction
(expressed as a percentage rounded to one decimal place) the numerator of which
is equal to Members’ Representative’s Position minus the CPA Firm’s Position,
and the denominator of which is equal to Members’ Representative’s Position
minus Parent’s Position and (ii) by Parent in that proportion equal to a
fraction (expressed as a percentage) equal to one (1) minus the fraction
described in clause (i). For the purposes of this Agreement the “CPA Firm’s
Position” means the sum of: (i) the Total Parent Shares determined by the CPA
Firm plus (ii) the quotient of (x) the Excess Cash determined by the CPA Firm
divided by (y) $13. For example, if Parent’s Position is that Total Shares
should be 5,000,000 Parent Shares and Excess Cash $0, the Members’
Representative’s Position is that Total Shares should be 5,200,000 Parent Shares
and Excess Cash $1 million, and the CPA Firm determines that the Total Shares
should be 5,100,000 Parent Shares and Excess Cash $0 and the Merger
Consideration Dispute Expenses are $50,000, then: (i) Parent shall pay $18,050
(36.1%)f the Merger Consideration Dispute Expenses and (ii) the Members shall
jointly and severally pay $31,950 (63.9%) of the Merger Consideration Dispute
Expenses. The Members’ Representative and Parent shall cooperate with the CPA
Firm during its resolution of the disagreement and make readily available to the
CPA Firm all relevant books and records and any work papers (including those of
the parties’ respective accountants, to the extent permitted by such
accountants) relating to the Closing Balance Sheet, Final Closing Statement, and
the Members’ Representative’s Objection and all other items reasonably requested
by the CPA Firm in connection therewith.



--------------------------------------------------------------------------------

1.11.4 The Closing Balance Sheet, Net Working Capital, Tangible Net Worth, and
PP&E, as agreed to (or deemed to have been agreed to) between Parent and
Members’ Representative or as determined by the CPA Firm, as applicable, shall
be conclusive and binding on all of the parties hereto and shall be deemed the
“Actual Closing Balance Sheet”, Actual Net Working Capital, Actual Tangible Net
Worth, and Actual PP&E, respectively, for all purposes herein.

(a) Upon completion of the calculation of the Actual Closing Balance Sheet,
Actual Net Working Capital, Actual Tangible Net Worth and Actual PP&E, in
accordance with this Section 1.11, the Total Parent Shares shall be recalculated
pursuant to Section 1.10.3 and the Excess Cash shall be recalculated pursuant to
Section 1.10.4, replacing all references to “Estimated PP&E” with “Actual PP&E”,
“Estimated Net Working Capital” with “Actual Net Working Capital,” “Estimated
Tangible Worth” with “Actual Tangible Net Worth,” in each case, in each place
where such reference appears, and the following adjustments (the “Purchase Price
Adjustment”) made:

(i) If the Total Parent Shares as adjusted pursuant to Section 1.10.3 using the
Actual Net Working Capital, Actual Tangible Net Worth, and Actual PP&E, shown on
the Actual Closing Balance Sheet is greater than the Total Parent Shares as
adjusted pursuant to Section 1.10.3 using the Estimated Net Working Capital,
Estimated Tangible Net Worth, and Estimated PP&E shown on the Estimated Closing
Balance Sheet, then Parent shall issue to each ECS Member the number of Parent
Shares equal to such ECS Member’s Common Unit Percentage of such excess.

(ii) If the Total Parent Shares as adjusted pursuant to Section 1.10.3 using the
Actual Net Working Capital, Actual Tangible Net Worth and Actual PP&E shown on
the Actual Closing Balance Sheet is less than the Total Parent Shares as
adjusted pursuant to Section 1.10.3 using Estimated Net Working Capital,
Estimated Tangible Net Worth and Estimated PP&E shown on the Estimated Closing
Balance Sheet, then the Members shall jointly and severally pay to Parent an
amount in cash in immediately available funds equal to such difference
multiplied by $13 or return to Parent for cancellation that number of Parent
Shares equal to such difference.

(iii) If the Excess Cash calculated pursuant to Section 1.10.4 using the Actual
Net Working Capital, Actual Tangible Net Worth, and Actual PP&E, shown on the
Actual Closing Balance Sheet is greater than the Excess Cash calculated pursuant
to Section 1.10.4 using the Estimated Net Working Capital, Estimated Tangible
Net Worth, and Estimated PP&E shown on the Estimated Closing Balance Sheet, then
Parent shall pay to each ECS Member an amount of cash in immediately available
funds equal to such ECS Member’s Common Unit Percentage of such excess.

(iv) If the Excess Cash calculated pursuant to Section 1.10.4 using the Actual
Net Working Capital, Actual Tangible Net Worth, and Actual PP&E, shown on the
Actual Closing Balance Sheet is less than the Excess Cash calculated pursuant to
Section 1.10.4 using the Estimated Net Working Capital, Estimated Tangible Net
Worth, and Estimated PP&E shown on the Estimated Closing Balance Sheet, then the
Members shall jointly and severally pay to Parent an amount in cash in
immediately available funds equal to such difference.

1.12 Transactions at Closing; Exchange of Certificates; Exchange Agent.

1.12.1 Exchange Agent. Prior to the Effective Time, Parent shall designate its
then transfer agent for Parent Shares to act as agent (the “Exchange Agent”) for
the ECS Members to receive the Per Unit Closing Date Merger Consideration to
which the ECS Members are entitled at Closing. Prior to the Effective Time,
Parent shall deposit with the Exchange Agent the Per Unit Closing Date Merger
Consideration to which the ECS Members are entitled at Closing.

1.12.2 Procedures for the Issuance of Parent Shares and Option Consideration.

(a) Prior to receiving any portion of the Per Unit Closing Date Merger
Consideration or Option Consideration, each holder of record of Unit
Equivalents, shall have delivered to Parent and, other than the Option Holders,
the Exchange Agent (i) a properly completed and duly executed Letter of
Transmittal substantially in form of Exhibit F (each individually, a “Letter of
Transmittal” and collectively, the “Letters of Transmittal”) and (ii) in the
case of Common Units, the Certificates held of record by such holder evidencing
such holder’s Common Units issued and outstanding immediately prior to the
Effective Time (or if any Certificate shall have been lost, stolen or destroyed,
an affidavit of that fact and, if required by Parent, the execution of an
unsecured indemnity agreement reasonably acceptable to Parent by such holder
against any claim that may be made against it on account of the alleged loss,
theft or destruction of such Certificate). Upon surrender of a Letter of
Transmittal and, in the case of the ECS Members, a Certificate to the Exchange
Agent (or alternatively, delivery of an affidavit and indemnity agreement
reasonably acceptable to Parent), a Unit Equivalent Holder shall be entitled to
receive in exchange the consideration set forth in



--------------------------------------------------------------------------------

Section 1.9.1 or 1.15, as applicable. If any portion of the aggregate
consideration to be paid as set forth herein is to be paid to a Person other
than the Person in whose name the Certificate so surrendered is registered in
the case of a holder of Common Units or other than an Option Holder in the case
of a holder of ECS Options, it shall be a condition of exchange that (x) such
Certificate (in the case of Common Units) or Notice of Assignment (in the case
of ECS Options) shall be properly endorsed or otherwise in proper form for
transfer and that the Person requesting such exchange shall pay any transfer or
other Taxes required by reason of the exchange to a Person other than the
registered holder of such Certificate or establish to the reasonable
satisfaction of the Exchange Agent and Parent that such Tax has been paid or is
not applicable and (y) such Person execute and deliver to Parent a certificate
containing an appropriate representation regarding ownership and title to the
Unit Equivalents represented by the applicable Certificate(s) or ECS Option and
a corresponding unsecured indemnity agreement reasonably acceptable to Parent
against any claim that may be made against it on account of Parent’s payment of
consideration to a Person other than the Person in whose name the surrendered
Certificate is registered or a Person other than the Option Holder. As of the
Effective Time, each Certificate and ECS Option shall be deemed to represent
only the right to receive, upon surrender of such Certificate or delivery of the
Letter of Transmittal only, in the case of an ECS Option, in accordance with
this Section 1.12.2, the consideration into which the Unit Equivalents
represented thereby shall have been converted pursuant to Section 1.9.1 or 1.15,
as applicable.

(b) If, after the Effective Time, Certificates are presented to the Exchange
Agent, Parent or the Companies for any reason, they shall be canceled and
exchanged for the aggregate consideration set forth above in Section 1.9.1
represented by such Certificates.

(c) Subject to applicable Law, any portion of the Per Unit Closing Date Merger
Consideration made available to the Exchange Agent pursuant to Section 1.12.2
that remains unclaimed by the Unit Equivalent Holders one year after the
Effective Time shall be returned to Parent and any Unit Equivalent Holder who
has not exchanged such Unit Equivalents for the Per Unit Closing Date Merger
Consideration in accordance with this Section 1.12.2 prior to that time shall
thereafter look only to Parent for payment of the Per Unit Closing Date Merger
Consideration.

(d) None of Parent, the Companies or their respective Affiliates shall be liable
to any former Unit Equivalent Holder for any Per Unit Closing Date Merger
Consideration or Option Consideration properly delivered to a public official
pursuant to, and in accordance with, any applicable abandoned property, escheat
or similar Law. If any Certificate has not been surrendered prior to the date
that the consideration for such Unit Equivalents would escheat, any Parent
Shares represented thereby shall, to the extent permitted by applicable Law,
automatically become the property of Parent, free and clear of all claims or
interest of any Person previously entitled thereto.

(e) Fractional Parent Shares. Notwithstanding any other provision of this
Agreement to the contrary, no fractional Parent Shares will be issued and any
ECS Member entitled to receive a fractional Parent Share but for this
Section 1.12.2(e) shall be entitled to receive a cash payment from Parent in
lieu thereof, equal to such fraction multiplied by $13.

1.13 Withholding. The Exchange Agent, Parent, ECS or the Surviving Entity (as
appropriate) shall be entitled to deduct and withhold from consideration
otherwise payable pursuant to this Agreement to Unit Equivalent Holders such
amounts as are required to be deducted and withheld with respect to the making
of such payment under the Code, or any provision of state, local or foreign Tax
Law. To the extent that amounts are so withheld, (i) such withheld amounts shall
be treated for all purposes of this Agreement as having been paid to Unit
Equivalent Holders and (ii) the Exchange Agent, Parent, ECS or the Surviving
Entity (as appropriate) shall provide to the Members’ Representative written
notice of the amounts so deducted or withheld.

1.14 Further Action. If at any time after the Effective Time of the Merger, the
Surviving Entity shall consider or be advised that any further assignments or
assurances in law or otherwise are necessary or desirable to vest, perfect or
confirm, of record or otherwise, in the Surviving Entity, all rights, title and
interests in all real estate and other property and all privileges, powers and
franchises of ECS and Merger Subsidiary, then the Surviving Entity and its
proper officers and directors, in the name and on behalf of ECS and Merger
Subsidiary, shall execute and deliver all such proper deeds, assignments and
assurances in law and do all things commercially reasonable and proper to vest,
perfect or confirm title to such property or rights in the Surviving Entity and
otherwise to carry out the purpose of this Agreement, and the proper officers
and directors of the Surviving Entity are fully authorized in the name of ECS
and Merger Subsidiary or otherwise to take any and all such action. Any and all
reasonable costs (including attorneys’ fees and expenses) incurred by the
Surviving Entity resulting from performing actions authorized herein shall be
paid jointly and severally by the Members and Parent shall have the right to
set-off such costs against amount otherwise payable to the Unit Equivalent
Holders.

1.15 Options. ECS shall take all requisite action such that at or immediately
prior to the Effective Time, each ECS Option shall be cancelled and without
exercise or need for any other action on behalf of any Option Holder other than
the delivery of a properly completed and duly executed Letter of Transmittal,
Parent shall pay or, at its expense, cause ECS to pay through ECS’s payroll
system to each Option Holder an amount of cash in immediately available funds
equal to the Option Value, where the “Option Value” is equal to the



--------------------------------------------------------------------------------

product of (1) the excess, if any, of (A) the product of (x) the Per Unit
Closing Date Merger Consideration multiplied by (y) $13, minus (B) the
applicable exercise price of such ECS Option, multiplied by (2) the number of
Common Units issuable upon the exercise of such ECS Option in full immediately
prior to the Effective Time.

 

2. REPRESENTATIONS AND WARRANTIES OF ECS AND THE MEMBERS

In order to induce Parent to enter into and perform this Agreement and to
consummate the Contemplated Transactions, ECS and the Members hereby jointly and
severally represent and warrant to Parent that the following statements
contained in this Section 2 are true and correct as of the date of this
Agreement:

2.1 Organization; Predecessors; Subsidiaries.

2.1.1 Organization. ECS and ECS Aviation are each a limited liability company
duly organized, validly existing and in good standing under the Laws of the
State of Nevada with full power and authority to carry on its business as it is
now being conducted and to own, operate and lease its properties and assets.
Each Subsidiary (other than ECS Aviation) is a corporation duly organized,
validly existing and in good standing under the Laws of the State of Nevada with
full power and authority to carry on its business as it is now being conducted
and to own, operate and lease its properties and assets. Each Company is duly
qualified or licensed as a foreign limited liability company or corporation, as
the case may be, to do business and is in good standing in every jurisdiction in
which the conduct of its business, and the ownership or lease of its properties,
require it to be so qualified or licensed; all of such jurisdictions are listed
on Schedule 2.1.1. Except as set forth on Schedule 2.1.1, no Company has any
subsidiaries, holds any Investments or has any obligation to make any
Investments in any Person. The Entity Members are limited liability companies
duly organized, validly existing and in good standing under the Laws of the
State of Nevada with full power and authority to carry on their business as it
is now being conducted and to own, operate and lease their properties and
assets. Contained in the Data Room are accurate and complete copies of (x) the
Organizational Documents of the Companies and (y) the minute books of the
Companies which contain records of all meetings held of, and other actions taken
by, their members, managing members, shareholders, board of directors and any
committees appointed by its members, managing members, board of directors or
shareholders. ECS’s Fifth Amended and Restated Operating Agreement, dated the
date hereof, is the sole and exclusive “operating agreement” of ECS for purposes
of the NRS, and there are no other agreements, written or oral, that are part of
the “operating agreement” for that purpose. The states of residency set forth in
the Preamble to this Agreement with respect to the Non-Entity Members and
Indirect Members are correct.

2.1.2 Predecessors. Schedule 2.1.2 sets forth a list of (a) any Person that has
ever merged with or into any of the Companies, (b) any Person a majority of
whose capital stock (or similar outstanding ownership interests) has ever been
acquired by any of the Companies, (c) any Person all or substantially all of
whose assets have ever been acquired by any of the Companies and (d) any prior
names of each Company or any Person described in clauses (a) through (c) (each
such Person, a “Predecessor”).

2.2 Capitalization of the Companies.

2.2.1 The ECS Members own all of the Common Units which, together with the
Preferred Units, are all of the outstanding Units of ECS and except for the ECS
Options, which are all set forth in Schedule 2.2.1, there are no other
outstanding Equity Securities of ECS. Schedule 2.2.1 sets forth the number of
Common Units owned by each ECS Member. Schedule 2.2.1 also sets forth for each
ECS Option: (i) the per-unit exercise price payable therefor, (ii) the number of
Common Units for which such ECS Option is exercisable, (iii) whether the Option
Holder is an employee of any Company, and (iv) whether or not any such ECS
Option is an “incentive stock option” as such term is defined in the Code. None
of the ECS Options is vested or exercisable, and other than the payment of the
Option Consideration in accordance with the terms of this Agreement, no Option
Holder shall be entitled to any other remuneration or rights as a result of the
Contemplated Transactions. Except as set forth in the Merger Option and for the
ECS Options, there are no outstanding options, warrants, instruments, rights
(including conversion or preemptive rights and rights of first refusal), proxy
or member agreements, or other agreements or instruments of any kind, including
convertible debt instruments, for the purchase or acquisition from any Company
or Member of any of the Equity Securities of any Company. Except as set forth in
the New Operating Agreement, no Company or Member is party or subject to any
agreement or understanding that affects or relates to the voting or giving of
written consents with respect to any Equity Security of any Company or by a
member or manager of any Company. ECS owns of all of the outstanding Equity
Securities of the Subsidiaries.

2.2.2 The Indirect Members own all of the outstanding Equity Securities of Force
Capital. Martin Maslonka and Force Capital own all of the outstanding Equity
Securities of FCP Investments. The Indirect Members ownership percentages of
Force Capital and Martin Maslonka’s and Force Capital’s ownership percentages of
FCP Investments are as set forth on Schedule 2.2.2. Except as set forth in
Schedule 2.2.2, there are no outstanding options, warrants, instruments, rights
(including conversion or preemptive rights and rights of first refusal), proxy
or member agreements, or other agreements or instruments of any kind, including
convertible debt instruments, for the purchase or acquisition from any Entity
Member or any Indirect Member of any of the Equity Securities of any Entity
Member and no Entity Member or Indirect Member is a party or subject to any
agreement or understanding that affects or relates to the voting or giving of
written consents with respect to any Equity Security of any Entity Member or by
a member or manager of any Entity Member.



--------------------------------------------------------------------------------

2.2.3 Each issued and outstanding Equity Security of the Companies and the
Entity Members (i) has been duly authorized and validly issued and is fully paid
and non-assessable, and (ii) was issued in compliance with all Legal
Requirements concerning the issuance of securities. No Equity Security of any
Company or Entity Member is subject to, nor was it issued in violation of, any
purchase option, call option, right of first refusal or offer, preemptive right,
subscription right or any similar right. No Company or Entity Member has
violated the 1933 Act, any state “blue sky” or securities laws, any other
similar Legal Requirement or any preemptive or other similar rights of any
Person in connection with the issuance or redemption of any its Equity
Securities. Except for the Equity Securities set forth on Schedule 2.2.2, there
are no bonds, debentures, notes, or other Debt or Equity Securities of any
Entity Member with voting rights on any matters on which the holders of Equity
Securities of any Entity Member may vote. There are no bonds, debentures, notes
or other Debt of any Company with voting rights on any matters on which the
holders of Equity Securities of the Company may vote.

2.2.4 Except as set forth in the New Operating Agreement, no Company or, except
as set forth in the Organizational Documents of Force Capital, no Entity Member
has granted or agreed to grant any registration rights, including piggyback
rights, or any right of first offer to any Person.

2.2.5 Encumbrances, etc. Except as set forth in Schedule 2.2.5, the New
Operating Agreement or in the award agreements pursuant to which the ECS Options
were awarded (the “ECS Award Agreements”), there is no outstanding Contractual
Obligation to which any Company or Member is a party or by which it is bound
obligating such Company or Member to issue, deliver or sell, or cause to be
issued, delivered or sold Equity Securities of any Company or Entity Member.
Except as set forth in Schedule 2.2.5 or the New Operating Agreement, there are
no outstanding obligations of any Company or Member (contingent or otherwise) to
repurchase, redeem or otherwise acquire any Equity Securities of any Company or
Entity Member. There are no unit-appreciation rights, ownership interest-based
performance units, “phantom” equity rights or other Contractual Obligations
(contingent or otherwise) pursuant to which any Person is or may be entitled to
receive any payment or other value based on the revenues, earnings or financial
performance or other attribute of any Company or Member, the Business of any
Company or Member or the assets of any Company or Member or calculated in
accordance therewith or to cause any Company or Member to file a registration
statement under the 1933 Act, or which otherwise relate to the registration of
any Equity Securities of any Company or Entity Member. Except as set forth in
Schedule 2.2.5, the New Operating Agreement or in the ECS Award Agreements,
there are no voting trusts, proxies or other Contractual Obligations to which
any Company or Member is a party or by which any of them is bound with respect
to the issuance, holding, acquisition, voting or disposition of any Equity
Securities of any Company or Entity Member. Except as set forth in Schedule
2.2.5 or the New Operating Agreement, there are no existing Contractual
Obligations between any Company or Member on the one hand, and any other Person,
on the other hand, regarding the Preferred Units or any other Equity Securities
of any Company or Entity Member. The Common Units and ECS Options are held of
record and beneficially owned by the Unit Equivalent Holders free and clear of
all Encumbrances, other than those Encumbrances arising under this Agreement or
the New Operating Agreement and restrictions on the transfer of securities
arising under federal and state securities laws.

2.2.6 Debt; Guarantees. The Companies have no Debt except as set forth on
Schedule 2.2.6. For each item of Debt, Schedule 2.2.6 correctly sets forth the
debtor, the principal amount of the Debt, the creditor, the maturity date and
the collateral, if any, securing the Debt. Except as set forth in Schedule
2.2.6, no Company has any Liability in respect of a Guarantee of any Liability
of any other Person.

2.3 Organization, Power and Authorization. ECS and Entity Members have all
requisite power and authority, and all other Members have all capacity, to
execute and deliver this Agreement and each other agreement, document,
instrument or certificate contemplated by this Agreement or to be executed by
ECS or Members in connection with the consummation of the Contemplated
Transactions, including the Membership Interest Purchase Agreement, the Option
Agreement, the Articles of Organization Amendment (as defined in the Membership
Interest Purchase Agreement) and the New Operating Agreement (the “Company
Agreements”) to the extent ECS or the Members are parties thereto, and to
consummate the Contemplated Transactions. The execution and delivery by ECS and
the Entity Members of this Agreement and the Company Agreements and the
consummation by ECS and the Entity Members of the Contemplated Transactions have
been authorized by their respective members and managers, and no other
authorization on the part of ECS or the Entity Members or any other Person is
necessary to authorize the execution and delivery of this Agreement and the
Company Agreements by ECS or the Entity Members or the consummation by ECS or
the Entity Members of the Contemplated Transactions. This Agreement and each
Company Agreement has been, or when executed and delivered will be, duly
executed and delivered by ECS and Members, and this Agreement and the Company
Agreements constitute, or when executed and delivered will constitute, legal,
valid and binding obligations of ECS and Members, Enforceable against ECS and
Members in accordance with its and their terms.

2.4 Authorization of Governmental Authorities. No action by (including any
authorization, consent or approval), or in respect of, or filing with, any
Governmental Authority is required for, or in connection with, the valid and
lawful execution, delivery and performance by ECS and the Members of this
Agreement and the Company Agreements or consummation of the Contemplated
Transactions by ECS and the Members except for: (a) compliance with the HSR Act,
(b) the filing of the Articles of Merger as provided in Section 1.1, (c) the
filing in connection with the Subsequent Merger of the filings noted in Schedule
2.4, (d) the other Governmental Authorizations disclosed in Schedule 2.4, and
(e) filings disclosed on Schedule 2.4 which will be required to (i) reflect the
admission of Parent as a member of ECS, (ii) change ECS to a manager-managed
limited liability company and identify the members of the board of directors of
ECS as its managers, or (iii) obtain new Permits.

 



--------------------------------------------------------------------------------

2.5 Noncontravention. Except as disclosed on Schedule 2.5(a), none of the
execution, and delivery by ECS or the Members of any Company Agreement and
performance by ECS and the Members of any Company Agreement (other than this
Agreement and the Option Agreement) nor, except as disclosed on Schedule 2.5(b),
the performance by ECS and the Members of this Agreement and the Option
Agreement will or the consummation of the transactions contemplated by this
Agreement and the Option Agreement will:

(a) violate any provision of any Legal Requirement applicable to the Companies
or the Members;

(b) conflict with, result in a breach or violation of, default under, or give
rise to a right for any third-party to accelerate, terminate or obtain any
prepayment penalty under (in any such case, with or without notice, lapse of
time or both) any Contractual Obligation of any Company or Member;

(c) result in the creation or imposition of an Encumbrance upon, or the
forfeiture of, any Asset;

(d) result in a breach or violation of, or default under, the Organizational
Documents of any Company or Member; or

(e) require any action by (including any authorization, consent or approval) or
in respect of (including notice to), any Person under any Contractual Obligation
of any Company or Member.

2.6 Financial Statements.

2.6.1 Financial Statements. Attached to Schedule 2.6.1 is a copy of (a) the
consolidated unaudited balance sheet of the Companies, other than ECS Aviation
(the “Most Recent Balance Sheet,”) as of September 30, 2010 (the “Most Recent
Balance Sheet Date”) and the related consolidated unaudited statements of income
and cash flows of the Companies (other than ECS Aviation) for the nine months
then ended (together with the Most Recent Balance Sheet, the “Interim
Financials”) and (b) the audited balance sheets of the Companies (other than ECS
Aviation) as of December 31, 2009, 2008 and 2007 and the related audited
statements of income and cash flows of the Companies (other than ECS Aviation)
for the fiscal years then ended, accompanied in each case by any notes thereto
and the report of the independent registered certified public accounting firm
(collectively, the “ECS Audited Financials”, and together with the Interim
Financials and the financial statements to be delivered pursuant to Section 4.8,
the “Financials”). Attached to Schedule 2.6.1 is a copy of (x) the unaudited
balance sheet of ECS Aviation as of the Most Recent Balance Sheet Date (the
“Most Recent ECS Aviation Balance Sheet”) and the related unaudited statement of
profit and loss of ECS Aviation for the nine months then ended, and (y) the
unaudited blance sheets of ECS Aviation as of December 31, 2009 and 2008 and the
related unaudited statements of profit and loss of ECS Aviation for the fiscal
years then ended (collectively, the “ECS Aviation Financials”). Except as
permitted, and in compliance with all the terms and conditions required, by the
New Operating Agreement, since the Most Recent Balance Sheet Date, (i) no
Company has distributed, sold or otherwise disposed of any property or other
Assets other than in the Ordinary Course of Business, and (ii) no Company has
made or granted any cash distributions or dividends. Except as set forth on
Schedule 2.6.1 or in the notes to the applicable Financials, there are no
extraordinary or non-recurring items of income or expense of the Companies that
individually, or in the aggregate, equal or exceed $300,000 during the periods
covered by such Financials. Notwithstanding anything to the contrary contained
herein, all representations and warranties in this Agreement with respect to the
financial statements of ECS Aviation shall be based on the ECS Aviation
Financials unless and until Financials are delivered pursuant to Section 4.8, at
which time all representations and warranties in this Agreement with respect to
the financial statements of ECS Aviation (other than those that are as of the
date hereof) shall be based on such new financial statements and the term
Financials, Most Recent Financials, Most Recent Financials Balance Sheet, and
similar terms shall thereafter be deemed to include the financial statements of
ECS Aviation provided pursuant to Section 4.8.

2.6.2 Compliance with GAAP, etc.

(a) Except as set forth in Schedule 2.6.2(a), the Financials (i) are complete
and correct and were prepared in accordance with the books and records of the
Companies and (ii) have been prepared in accordance with GAAP (subject, in the
case of unaudited Financials, to normal year-end audit adjustments, the effect
of which will not, individually or in the aggregate, be materially adverse and,
in the case of all unaudited Financials, the absence of footnotes that, if
presented, would not differ materially from those included in the ECS Audited
Financials). The ECS Aviation Financials are complete and correct and were
prepared in accordance with the books and records of ECS Aviation. The
Financials fairly present in all material respects in accordance with GAAP the
financial position of the Companies as of the respective dates thereof and the
results of the operations of the Companies for the respective periods covered
thereby. The ECS Aviation Financials fairly present in all material respects the
financial position of ECS Aviation as of the respective dates thereof and the
results of the operations of ECS Aviation for the respective periods covered
thereby. The utilization by the Companies (other than ECS Aviation) of the
percentage of completion methodology for the recognition of revenues in the
Financials is in conformity with GAAP. The gross profit and gross profit
percentage of jobs in process in the Financials have been properly recognized in
accordance with GAAP. The Financials contain adequate reserves for the
realization of all Assets and for all reasonably anticipated Liabilities in
accordance with GAAP.



--------------------------------------------------------------------------------

(b) The books and records of the Companies (other than ECS Aviation) have been
maintained in accordance with sound business practices and all applicable Legal
Requirements and reflect in all material respects all financial transactions of
the Companies that are required to be reflected in accordance with GAAP. The
books and records of ECS Aviation have been maintained in accordance with sound
business practices and all applicable Legal Requirements and reflect in all
material respects all financial transactions of ECS Aviation. The Companies
maintain books and records accurately reflecting in all material respects their
Assets and Liabilities and, except as set forth in Schedule 2.6.2(b) maintain
proper and adequate internal accounting controls that provide assurance that
(i) transactions are executed with management’s authorization; (ii) transactions
are recorded as necessary to permit preparation of the financial statements of
the Companies and to maintain accountability for the Companies’ Assets;
(iii) access to the Companies’ Assets is permitted only in accordance with
management’s authorization; (iv) the reporting of the Companies’ Assets is
compared with existing Assets at regular intervals; and (v) accounts, notes and
other receivables and inventory are recorded accurately, and proper and adequate
procedures are implemented to effect the collection thereof on a current and
timely basis.

2.7 Absence of Undisclosed Liabilities. As of the date hereof, except as set
forth on Schedule 2.7(a), the Companies have no Liabilities except for
(a) Liabilities set forth on the face of the Most Recent Balance Sheet or the
Most Recent ECS Aviation Balance Sheet, as applicable, or as described in the
notes to the ECS Audited Financials, (b) Liabilities incurred in the Ordinary
Course of Business since the Most Recent Balance Sheet Date (none of which
results from, arises out of, or relates to any breach or violation of, or
default under, a Contractual Obligation or Legal Requirement and none of which
constitutes a Material Adverse Effect) and (c) Liabilities under any of the
Company Agreements; and no facts or circumstances exist that could result in any
such Liability. As of the Closing Date, except as set forth on Schedule 2.7(b),
the Companies have no Liabilities except for (a) Liabilities set forth on the
face of the balance sheet of the most recent Financials delivered pursuant to
Section 4.8 or, if none exist, set forth on the face of the Most Recent Balance
Sheet or the Most Recent ECS Aviation Balance Sheet, as applicable (such balance
sheet, the “Most Recent Financials Balance Sheet” and the date as of which such
Financials are presented, the “Most Recent Financials Balance Sheet Date”) or
described in the notes to the most recent Audited Financials or if none exist,
the ECS Audited Financials (such Financials, the “Most Recent Audited
Financials” and, collectively with (i) the most recent Unaudited Quarterly
Financials, to the extent any such Financials cover periods occurring after the
Most Recent Audited Financials and (ii) the most recent Unaudited Monthly
Financials, to the extent any such Financials cover periods occurring after the
later of the period covered by the Most Recent Quarterly Financials and the
period covered by the Most Recent Audited Financials, the “Most Recent
Financials”), (b) Liabilities incurred in the Ordinary Course of Business since
the Most Recent Financials Balance Sheet Date (none of which results from,
arises out of, or relates to any breach or violation of, or default under, a
Contractual Obligation or Legal Requirement and none of which constitutes a
Material Adverse Effect) and (c) Liabilities under any of the Company
Agreements; and no facts or circumstances exist that could result in any such
Liability.

2.8 Absence of Certain Developments. As of the date hereof, since the Most
Recent Balance Sheet Date, except as set forth on Schedule 2.8(a), and as of the
Closing Date, since the Most Recent Financials Balance Sheet Date, except as set
forth on Schedule 2.8(b); the Businesses have been conducted only in the
Ordinary Course of Business and:

(a) no Company has (i) amended its Organizational Documents, (ii) admitted any
Person as a member or shareholder, as applicable, or (iii) issued, sold, granted
or otherwise disposed of any Equity Security;

(b) no Company has become liable in respect of any Guarantee nor has it
incurred, assumed or otherwise become liable in respect of any Debt or made any
loans, advances or capital contributions to or Investments in any Person (except
for travel advances in the Ordinary Course of Business);

(c) no Company has sold, leased, licensed, transferred or otherwise disposed of
any of its Assets, except Inventory in the Ordinary Course of Business;

(d) no Company has permitted any of its Assets to become subject to an
Encumbrance other than a Permitted Encumbrance;

(e) no Company has made or committed to make any capital expenditure except in
accordance with the Companies’ annual capital expenditures budget, copies of
which are contained in the Data Room;

(f) no Company has (i) made any declaration, setting aside or payment of any
distribution with respect to, or any repurchase, redemption or other acquisition
of, any Equity Security or (ii) entered into, or performed, any transaction
with, or for the benefit of any Member or any Affiliate of any Member;

(g) there has been no material loss, destruction, damage or eminent domain
taking (in each case, whether or not insured) affecting, the Companies, any
Business or any material Asset;



--------------------------------------------------------------------------------

(h) no Company has increased the Compensation payable or paid, whether
conditionally or otherwise, to (i) any employee, consultant, independent
contractor or agent other than in the Ordinary Course of Business, (ii) any
manager or officer of the Companies or (iii) any Affiliate of the Companies;

(i) no Company has entered into any Contractual Obligation providing for the
employment or consultancy of any Person on a full-time, part-time, consulting or
other basis other than in the Ordinary Course of Business or otherwise providing
Compensation or other benefits to any Person other than in the Ordinary Course
of Business;

(j) no Company has made any change in its methods of accounting or accounting
practices (including with respect to reserves) or its pricing policies, payment
or credit practices or failed to pay any creditor any amount owed to such
creditor when due or granted any extensions of credit;

(k) no Company has made, changed or revoked any material Tax election, elected
or changed any method of accounting for Tax purposes, settled any Action in
respect of Taxes or entered into any Contractual Obligation in respect of Taxes
with any Governmental Authority;

(l) no Company has terminated or closed any Facility, business or operation;

(m) no customer or supplier required to be disclosed on Schedule 2.21 (a) or
Schedule 2.21(b) has canceled, terminated or otherwise altered (including any
reduction in the rate or amount of sales or purchases or change to the supply or
credit terms, as the case may be) or notified a Company of any intention to do
any of the foregoing or otherwise threatened in writing to cancel, terminate or
materially alter (including any reduction in the rate or amount of sales or
purchases, as the case may be) its relationship with any Company;

(n) no insurer (i) has questioned, denied or disputed (or otherwise reserved its
rights with respect to) the coverage of any claim pending under any Liability
Policy or (ii) has provided any notice of cancellation or any other indication
that it plans to cancel any Liability Policy or raise the premiums or materially
alter the coverage under any Liability Policy;

(o) no Company has adopted any Employee Plan or increased any benefits under any
Employee Plan;

(p) no Company has written off as uncollectible any Accounts Receivable,
modified or cancelled any material third-party Debt or written up or written
down any of its material Assets or revalued its Inventory;

(q) no Company has failed to make a scheduled capital expenditure or investment
that exceeds one hundred thousand dollars ($100,000) or failed to pay any trade
account payable or any other Liability when due;

(r) no Company has failed to reasonably maintain or properly repair any of its
material Assets;

(s) no Company has acquired or agreed to acquire by merging or consolidating
with, or by purchasing a substantial portion of the assets of, or by any other
manner, any business of any Person or acquired any capital asset or related
capital assets with a fair market value in excess of One Hundred Thousand
Dollars ($100,000);

(t) no Company has threatened, commenced or settled any Action; and

(u) no Company has entered into any Contractual Obligation to do any of the
things referred to elsewhere in this Section 2.8.

2.9 Assets.

2.9.1 Ownership of Assets. Except as set forth in Schedule 2.9.1, the Companies
have sole and exclusive, good and marketable title to, or, in the case of
property held under a lease or other Contractual Obligation, a sole and
exclusive, Enforceable leasehold interest in, or right to use, all of their
properties, rights and assets, whether real or personal and whether tangible or
intangible, including all assets reflected in the Most Recent Balance Sheet or
Most Recent ECS Aviation Balance Sheet, as applicable, or acquired after the
Most Recent Balance Sheet Date (except for such assets which have been sold or
otherwise disposed of since the Most Recent Balance Sheet Date in the Ordinary
Course of Business) (collectively, the “Assets”). Except as disclosed on
Schedule 2.9.1, none of the Assets is subject to any Encumbrance other than
Permitted Encumbrances.



--------------------------------------------------------------------------------

2.9.2 Sufficiency of Assets. Except as set forth in Schedule 2.9.2, the Assets
comprise all of the assets, properties and rights of every type and description,
whether real or personal, tangible or intangible, used or necessary to conduct
the Companies’ Businesses as now conducted and contemplated to be conducted,
including to perform the work required for the Backlog.

2.10 Accounts Receivable. Except as set forth in Schedule 2.10, all Accounts
Receivable, unbilled invoices, costs in excess of billings, work in process,
retainage and other amounts (“Receivables”) reflected on the Most Recent
Financials Balance Sheet and in the records and books of account of the
Companies since the Most Recent Financials Balance Sheet Date through the
Closing Date as being due to the Companies have arisen in the Ordinary Course of
Business, represent legal, valid, binding and enforceable obligations to the
respective Company and, subject only to consistently recorded reserves for bad
debts established as of a date prior to the Closing Date in a manner consistent
with past practice, have been, or will be, collected or are, or will be,
collectible in the aggregate recorded amounts thereof in accordance with their
terms (and in no event later than the 90th day following the Closing Date) and
are not and will not be subject to any contests, claims, counterclaims or
setoffs. Except as set forth in Schedule 2.10, there has been no material
adverse change since (i) the Most Recent Financials Balance Sheet Date in the
amount or collectability of the Receivables due to the Companies or the related
provisions or reserves from that reflected in the Most Recent Balance Sheet or
the Most Recent ECS Aviation Balance Sheet, as applicable, and (ii) the Most
Recent Financials Balance Sheet Date in the amount or collectability of the
Receivables due to the Companies or the related provisions or reserves from that
reflected in the Most Recent Financials Balance Sheet. Except as set forth on
Schedule 2.10, (i) no account debtor or note debtor is delinquent for payments
in excess of $50,000 or for more than ninety (90) days, (ii) no account debtor
or note debtor has refused or threatened to refuse to pay its obligations to the
Companies for any reason, or has otherwise made a claim to set-off or similar
claim, and (iii) to ECS’s Knowledge no account debtor or note debtor is
insolvent or bankrupt.

2.11 Backlog. Schedule 2.11 sets forth a complete and accurate list of, on a
contract-by-contract basis, the Contractual Obligations underlying the
Companies’ Backlog, including the specific amount of Backlog attributable to
each such Contractual Obligation, together with a description of the remaining
work to be performed under each such uncompleted Contractual Obligation. The
Backlog amounts set forth on Schedule 2.11, both individually and in the
aggregate, constitute the Companies’ best reasonable estimates of such amounts.
Immediately following the date hereof, since the Most Recent Balance Sheet Date,
the aggregate amount of Backlog, as adjusted for reductions resulting from the
performance of work in the Ordinary Course of Business pursuant to such
Contractual Obligations has not been reduced by 5% or more. As of the Closing
Date, since the Most Recent Financials Balance Sheet Date, except as set forth
on Schedule 2.11, the aggregate amount of Backlog has not been reduced by 5% or
more as adjusted for reductions resulting from the performance of work in the
Ordinary Course of Business pursuant to such Contractual Obligations. Contained
in the Data Room are true, accurate and complete copies of each written
Contractual Obligation listed on Schedule 2.11, in each case, as amended or
otherwise modified and in effect.

2.12 Real Property.

2.12.1 The Companies own no real property and do not have any right, title or
interest in and to any real property except as specifically set forth on
Schedule 2.12. Schedule 2.12 describes each leasehold interest in real property
leased, subleased by, licensed or with respect to which a right to use or occupy
has been granted to or by a Company (such leased real property is referred to as
the “Real Property”), and specifies the lessor(s) of such Real Property, and
identifies each lease or any other Contractual Obligation under which such Real
Property is leased by any of the Companies (the “Real Property Leases”). Except
as described on Schedule 2.12 there are no written or oral subleases, licenses,
concessions, occupancy agreements or other Contractual Obligations granting to
any other Person the right of use or occupancy of the Real Property, and there
is no Person (other than the Companies and/or any lessee(s) of the Real Property
specifically identified on Schedule 2.12) in possession of the Real Property.
With respect to each Real Property Lease that is a sublease: (a) to ECS’s
Knowledge, the representations and warranties set forth in Sections 2.19.2 and
2.19.3 are true and correct with respect to the underlying lease(s) (the
“Underlying Leases”); and (b) Schedule 2.12 describes each of the Underlying
Leases, if any. The Companies have valid leasehold interests in and to the Real
Property and any and all Facilities located thereon, free and clear of all
Encumbrances except for Permitted Encumbrances and the Encumbrances set forth on
Schedule 2.12.

2.12.2 The Real Property Leases do not impose restrictions on any portion of any
Business that interfere with such Business. No Company is obligated to pay any
leasing or real estate brokerage commission as a result of the Contemplated
Transactions. There is no pending or, to ECS’s Knowledge, threatened eminent
domain taking affecting any of the Real Property. Contained in the Data Room are
true, correct and complete copies of all of the Real Property Leases and
Underlying Leases, including all amendments, modifications, guaranties, notices,
memoranda of lease, estoppel certificates, instruments of title, plats, surveys,
title abstracts, title insurance policies, and subordinations, non-disturbance
and attornment agreements related thereto. No consents or approvals are required
to be obtained under the Real Property Leases and/or the Underlying Leases in
connection with the Contemplated Transactions, including from the landlord(s)
thereunder, or if such consents or approvals are required, (i) they have been
obtained and copies of which are contained in the Data Room, (ii) in the case of
third party lenders to Affiliates of any Member of the Company, that are
disclosed on Schedule 2.5(b), or (ii) in the case of third party landlord(s)
that are not Affiliates of any Member or the Company, that are disclosed on
Schedule 2.5(b).

2.12.3 No Facility currently existing on the Real Property encroaches upon, and
no Facility under construction on the Real Property will encroach upon, the real
property or easement estate of any other Person. No facility of any other Person
encroaches



--------------------------------------------------------------------------------

upon the Real Property or any easement estate appurtenant to the Real Property.
Each Facility is supplied with utilities and other services (including gas,
electricity, water, drainage, sanitary sewer, storm sewer, fire protection and
telephone) necessary for the operation of such Facility as the same is currently
operated or proposed to be operated, and all installation charges for such
utilities and other services have been fully paid, and all service charges due
prior to the Closing Date for such utilities and other services have been paid
when due. Each Facility is in good repair and operating condition, normal wear
and tear excepted, with all required maintenance having been regularly performed
and, to ECS’s Knowledge, free from structural defects. Each parcel of Real
Property abuts on, and has direct vehicular access to, a public road, or has
access to a public road via a permanent, irrevocable appurtenant easement
benefiting the parcel of Real Property, in each case, to the extent necessary
for the conduct of the Businesses.

2.12.4 All Permits necessary in connection with the construction upon, and
present use and operation of, the Real Property and the lawful occupancy thereof
have been issued by the appropriate Governmental Authorities. Except as set
forth in Schedule 2.12, the current use of the Real Property is in accordance
with the certificates of occupancy relating thereto and the terms of any such
Permits. All such Permits will continue in full force and effect immediately
after giving effect to the Contemplated Transactions. The Real Property and its
current use, occupancy and operation by any of the Companies and the Facilities
located thereon do not (a) constitute a nonconforming use under any applicable
building, zoning, subdivision or other land use or similar Legal Requirement, or
(b) otherwise violate or conflict with any covenant, condition, restriction or
other Contractual Obligation, including the requirements of any applicable
Encumbrances thereto. Except as set forth on Schedule 2.12, none of the
Companies nor any Predecessor thereof: (x) is in violation of any Legal
Requirement relating to Real Property, including setback requirements, zoning
restrictions and ordinances, building, life, access, safety, health and fire
codes and ordinances affecting the Real Property; (y) has received notice of any
eminent domain, condemnation or similar proceeding pending or, to ECS’s
Knowledge, threatened, or any Governmental Order relating thereto; or (z) has
received notice of any Taxes or assessments (other than ordinary real estate
Taxes pending and not yet due and payable) against the Real Property or any
contingencies existing under which any assessment for real estate Taxes may be
retroactively filed against the Real Property. The Real Property is not located
within any flood plain (except in the case of Real Property leased by any
Company within a flood plain where such Company’s use is permitted by such
Company under applicable Legal Requirements) or subject to any similar type of
restriction for which any Permits necessary to the use thereof have not been
obtained.

2.13 Tangible Personal Property. Except as set forth on Schedule 2.13, all of
the fixtures and other improvements to the Real Property included in the Assets
(including any Facilities) and all of the tangible personal property other than
inventory included in the Assets (the “Equipment”) (a) are adequate and suitable
for their present and intended uses, (b) are in good working order, operating
condition and state of repair, reasonable wear and tear excepted, (c) have no
defects (whether patent or latent) that interfere with their intended use and
(d) have been maintained in all material respects in accordance with the
commercially reasonable standards of any manufacturer or any other governmental
or regulatory entities.

2.14 Intellectual Property.

2.14.1 Schedule 2.14 identifies all Intellectual Property owned or used by the
Companies in their respective Businesses, including all Intellectual Property
with respect to Company Technology, and lists: (a) all registered Intellectual
Property which has been issued to or is otherwise owned by the Companies or that
relates to or is otherwise used by the Companies in the Businesses; and (b) each
Contractual Obligation pursuant to which any of the Companies have granted or
have been granted rights to any Intellectual Property or to which any of them is
otherwise bound to any third party, excluding however, “shrink wrap,” “click
through” or other standard agreements for commercially available, unmodified
third party Software in each case having a purchase price of $2,500 or less
(“Commercial Software”). Except as set forth on Schedule 2.14, No Company has
any pending application for registration which such Company has made or
otherwise owns with respect to any Intellectual Property. True, accurate and
complete copies of all such Contractual Obligations, as amended or otherwise
modified and in effect, are contained in the Data Room, together with true,
accurate and complete copies of all other written documentation evidencing
ownership and prosecution (if applicable) of each such item. Except as set forth
in Schedule 2.14, all such Contractual Obligations are in full force and effect.
Except as set forth in Schedule 2.14, to ECS’s Knowledge, there does not exist
any claim, allegation, or basis for any claim or allegation, that any
Intellectual Property owned or otherwise used by the Companies is invalid or
unenforceable or that the Companies’ rights with respect thereto are subject to
claims or defenses that would impair or preclude enforcement of such rights,
including misuse, laches, acquiescence, statute of limitations, abandonment or
fraudulent registration. Schedule 2.14 also identifies each trade name, trade
dress and unregistered trademark or service mark used by any of the Companies or
in connection with the Businesses or the Company Technology.

2.14.2 The Companies either individually or collectively are the sole owners of
all rights, title and interest in and to all Intellectual Property with respect
to, or have the right to use as specified on Schedule 2.14, all the Company
Technology free and clear of any Encumbrances (other than Permitted
Encumbrances). Each Company has the right to use all other Technology and
Intellectual Property used in its respective Businesses as currently conducted
and as currently contemplated to be conducted in the future. The Intellectual
Property identified on Schedule 2.14 constitutes all Intellectual Property that
is used in the Businesses and all Intellectual Property necessary for the
conduct of the Businesses as currently conducted and as contemplated to be
conducted in the future. Except as set forth on Schedule 2.14, no Member has any
ownership or other interest in any Intellectual Property used in the Businesses.



--------------------------------------------------------------------------------

2.14.3 No Company nor any Predecessor thereof (a) has, nor has the conduct of
the Businesses, interfered with, infringed upon, misappropriated, diluted or
otherwise violated or come into conflict with any Intellectual Property rights
of third parties or (b) has received any charge, complaint, claim, demand, or
notice alleging any such interference, infringement, misappropriation, dilution
or other violation or conflict (including any claim that it must obtain a
license or refrain from using any Intellectual Property rights of any third
party in connection with the conduct of the Businesses or the use of the Company
Technology, or, with respect to any other Technology used in the Businesses,
that it must obtain a license that it does not already possess or refrain from
using same). To ECS’s Knowledge, there does not exist any basis for any such
claim or allegation. To ECS’s Knowledge, no third party has interfered with,
infringed upon, misappropriated, diluted or otherwise violated or come into
conflict with any Company Technology or any of the Companies’ other Intellectual
Property. Except as set forth in Schedule 2.14, no claim or legal proceeding
involving any Intellectual Property by or against the Companies is pending or,
to ECS’s Knowledge, has been threatened. Except as otherwise specified on
Schedule 2.14 and except for licenses to Commercial Software, no Company is
bound by any Contractual Obligation containing any covenant or other provision
relating to Intellectual Property that in any way limits or restricts the
Companies’ ability to use, exploit, assert, or enforce any of their Intellectual
Property or conduct their Businesses as currently conducted and as currently
contemplated to be conducted in the future.

2.14.4 Except for that Software described on Schedule 2.14, the Companies’
Software constitutes all the Software used in or necessary to conduct the
Businesses as currently conducted by the Companies and as contemplated to be
conducted in the future.

2.14.5 Except as set forth in Schedule 2.14, with respect to each item of the
Company Technology or other Technology or Intellectual Property used in the
Businesses:

(a) the Companies possess all right, title, and interest in and to such item, or
have the valid and Enforceable right to use same, free and clear of any
Encumbrance (other than Permitted Encumbrances);

(b) to ECS’s Knowledge, such item is not subject to any outstanding Governmental
Order, and no Action is pending or threatened, which challenges the legality,
validity, enforceability, use or ownership of such item, nor, to ECS’s
Knowledge, is there any basis for such a challenge; and

(c) no Company has agreed to nor otherwise has a Contractual Obligation to
indemnify any Person for or against any interference, infringement,
misappropriation or other conflict with respect to such item.

2.14.6 Schedule 2.14 identifies each item of Technology that any Person other
than the Companies owns and that is used by any of the Companies pursuant to any
license, sublicense or other Contractual Obligation except for agreements for
Commercial Software (the “Licenses”). Except as disclosed on Schedule 2.14 and
except for the Licenses, there are no royalties or other amounts payable for the
use of any such Technology. Contained in the Data Room are true, accurate and
complete copies of all of the Licenses, in each case, as amended or otherwise
modified and in effect. Except as disclosed on Schedule 2.14, each License is in
full force and effect, is valid and Enforceable and no party thereto is in
breach of any of the terms thereof. With respect to each such item identified on
Schedule 2.14: (a) to ECS’s Knowledge, such item is not subject to any
outstanding Governmental Order, and no Action is pending or threatened which
challenges the legality, validity or enforceability of such item and (b) no
Company has granted any sublicense or similar right with respect to any License
covering such item.

2.14.7 The Companies have taken reasonable and customary measures and
precautions necessary to protect and maintain the confidentiality of all Trade
Secrets in which any of the Companies have any right, title or interest and
otherwise to maintain and protect all such Trade Secrets. All current employees,
consultants and independent contractors of the Companies who are or have been
involved in, or who have contributed to, the creation or development of the
Companies’ owned intellectual property have executed and delivered to such
Company an agreement (containing, except as disclosed on Schedule 2.14, no
exceptions to or exclusions from the scope of its coverage) that protects
proprietary information and assigns to such Company any and all such
Intellectual Property or have validly waived or otherwise conveyed the benefit
of any rights therein to such Company. Except as disclosed on Schedule 2.14,
none of the Companies own any Software or possess any source code for any
licensed Company Software.

2.14.8 All of the computer systems, including the Software, firmware, hardware,
networks, interfaces, platforms and related systems owned or used by the
Companies (collectively, the “Company Systems”): (i) are in reasonably
satisfactory working order and are scalable to meet current and reasonably
anticipated capacity, including the ability to process current and anticipated
peak volumes in a timely manner; (ii) have reasonably appropriate security, back
ups, disaster recovery arrangements, and hardware and software support and
maintenance to minimize the risk of material error, breakdown, failure or
security breach occurring and to ensure if such event does occur it does not
cause a material disruption to any portion of the Businesses; (iii) are
configured and maintained to minimize the effects of viruses; and, (iv) except
as disclosed on Schedule 2.14, to ECS’s Knowledge, do not contain viruses,
Trojan horses, back doors or other malicious code and have not, in the last
eighteen (18) months, suffered any failures, breakdowns, continued substandard
performance or other adverse events that have caused or could reasonably be
expected to result in the substantial disruption or interruption in or to the
use of such Company Systems and/or the conduct of the Businesses.



--------------------------------------------------------------------------------

2.14.9 The Companies and their respective employees have complied at all times
with all applicable privacy Laws regarding the collection, processing,
disclosure and use of all data consisting of personally identifiable information
that is or is capable of being associated with specific individuals.

2.15 Legal Compliance; Illegal Payments; Permits.

2.15.1 Compliance. The Companies are and have been since inception in compliance
with:

(a) their respective Organizational Documents (including, with respect to ECS,
immediately after the date hereof the New Operating Agreement) and there is no
basis which could constitute a failure to comply; and

(b) except as set forth in Schedule 2.15.1, all Legal Requirements and, to ECS’s
Knowledge, there is no basis which could constitute a failure to comply.

2.15.2 Anti-Corruption. No agent, Affiliate, employee or other Person associated
with or acting on behalf of any Company directly or indirectly, has (a) made any
unlawful contribution, gift, bribe, rebate, payoff, influence payment, kickback,
or other payment to any Person, private or public, regardless of form, whether
in money, property, or services (i) to unlawfully obtain favorable treatment in
securing business, (ii) to unlawfully pay for favorable treatment for business
secured, (iii) to unlawfully obtain special concessions or for special
concessions already obtained or (iv) for any other illegal or improper purpose
or (b) established or maintained any fund or asset for the benefit of any
Company that has not been recorded in the books and records of the Companies.

2.15.3 Permits. Except as set forth in Schedule 2.15.3, the Companies have been
duly granted all Permits under all Legal Requirements necessary for the conduct
of the Businesses as presently conducted or contemplated to be conducted in the
future. Schedule 2.15.3 describes each Permit affecting, or relating to, the
Assets or any Business, together with the Governmental Authority or other Person
responsible for issuing such Permit. Except as disclosed on Schedule 2.15.3,
(a) the Permits are valid and in full force and effect, (b) no Company is in
material breach or violation of, or default under, any such Permit, and, to
ECS’s Knowledge, no basis exists which, with notice or lapse of time or both,
would constitute any such breach, violation or default, (c) the Permits will
continue to be valid and in full force and effect, on identical terms following
the consummation of the Contemplated Transactions, and (d) the Companies have
properly and validly completed in all material respects all filings and
registrations that are required for the operation of the Businesses. Except as
set forth in Schedule 2.15.3, there is no investigation or Action pending or, to
ECS’s Knowledge, threatened that would result in the termination, revocation,
suspension or restriction of any Permit or the imposition of any fine, penalty
or other sanctions for violation of any Legal Requirement relating to any
Permit.

2.15.4 Additional Compliance Representations.

(a) No petition under the federal bankruptcy laws or any state insolvency law
has been filed by or against, or a receiver, fiscal agent or similar officer
appointed by a court for the business or property of, (i) any Company, (ii) any
Member, (iii) except as set forth in Schedule 2.15.4, any partnership in which
any Company or Member was a general partner at or within two years before the
time of such filing, or (iv) except as set forth in Schedule 2.15.4, any
corporation or business association of which any Non-Entity Member or Indirect
Member was an executive officer at or within two years before the time of such
filing.

(b) No Company or Member, except as set forth in Schedule 2.15.4, within the
last ten (10) years, has been convicted in a criminal proceeding (excluding
traffic violations and other minor offenses) or is or has been a named subject
or target of a pending criminal proceeding or investigation.

(c) No Company or Member has been the subject of any Governmental Order not
subsequently reversed, suspended or vacated, permanently or temporarily
enjoining any Company or Member from, or otherwise limiting any Company’s or
Member’s involvement or right to engage in, or association with Persons engaged
in, any of the following activities:

(i) acting as a futures commission merchant, introducing broker, commodity
trading advisor, commodity pool operator, floor broker, leverage transaction
merchant, any other Person regulated by the Commodity Futures Trading
Commission, or as an associated Person of any of the foregoing, or as an
investment adviser, underwriter, broker or dealer in securities, or as an
affiliated Person, director or employee of any investment company, bank, savings
and loan association or insurance company, or engaging in or continuing any
conduct or practice in connection with such activity;

(ii) engaging in any type of business practice; or



--------------------------------------------------------------------------------

(iii) engaging in any activity in connection with the purchase or sale of any
security or commodity, or in connection with any violation of federal or state
securities laws or federal commodities laws.

(d) No Company or Member has been found by a Governmental Authority in a civil
action or by the Securities and Exchange Commission (“SEC”) to have violated any
securities Law, where the judgment in such civil action or finding by the SEC
has not been subsequently reversed, suspended or vacated.

(e) No Company or Member has been found by a Governmental Authority in a civil
action or by the Commodities Futures Trading Commission to have violated any
federal commodities law, where the judgment in such civil action or finding by
the Commodity Futures Trading Commission has not been subsequently reversed,
suspended or vacated.

(f) No Company or Member has been the subject of, or a party to, any
Governmental Order, not subsequently reversed, suspended or vacated, relating to
an alleged violation of:

(i) Any federal or state securities or commodities Law; or

(ii) Any Law respecting financial institutions or insurance companies including,
but not limited to, a temporary or permanent injunction, order of disgorgement
or restitution, civil money penalty or temporary or permanent cease-and-desist
order, or removal or prohibition order; or

(iii) Any Law prohibiting mail or wire fraud or fraud in connection with any
business entity.

(g) No Company or Member has been the subject of, or a party to, any sanction or
order, not subsequently reversed, suspended or vacated, of any self-regulatory
organization (as defined in Section 3(a)(26) of the Exchange Act), any
registered entity (as defined in Section 1(a)(29) of the Commodity Exchange
Act), or any equivalent exchange, association, entity or organization that has
disciplinary authority over its members or persons associated with a member.

(h) No Company or Member has been involved in any of the following matters:
(a) making any political contribution that is or would be illegal under any Law;
(b) the disbursement or receipt of funds of the Companies outside the normal
system of accountability; (c) unlawful payments, whether direct or indirect, to
or from foreign or domestic governments, officials, employees or agents for
purposes other than the satisfaction of lawful obligations, or any transaction
which has as its intended effect the transfer of assets of any of the Companies
or the Members for the purpose of effecting such payment; (d) the intentionally
improper or inaccurate recording of payments and receipts on the books of any
Company or Member; or (e) any other matters of a similar nature involving
unlawful disbursements of assets of any Company or Member.

2.16 Inventories. The Companies maintain sufficient Inventory in the Ordinary
Course of Business to conduct their respective Businesses consistent with past
practices. The Inventories of the Companies reflected on the Most Recent
Financials Balance Sheet and the Most Recent Financials and in the records and
books of account of the Companies since the Most Recent Balance Sheet Date are
of a quality and a quantity usable or saleable, as the case may be, in the
Ordinary Course of Business. All Inventory has been valued at cost, and all
unmarketable, returned, rejected, damaged, slow moving or obsolete Inventory has
been written off or written down to net realizable value in the appropriate
Company’s books and records and in the Most Recent Financials Balance Sheet and
Most Recent Financials. Each Company has sole custody and control of and
maintains adequate insurance coverage on all materials, supplies, parts or other
assets delivered to such Company by or on behalf of its customers for use in
connection with projects such Company is undertaking for such customers (the
“Customer Assets”); except as set forth in Schedule 2.16, no material Customer
Asset has been damaged, lost, stolen, or otherwise suffered a material
diminution in value from the time of receipt by such Company; and no Company has
received notice of any claim, loss, or damage related to the Customer Assets.

2.17 Employee Benefit Plans.

(a) Schedule 2.17(a) contains a true and complete list of each “employee benefit
plan” (within the meaning of Section 3(3) of ERISA, including multiemployer
plans within the meaning of Section 3(37) of ERISA, each a “Multiemployer
Plan”), and all stock purchase, stock option, severance, employment,
change-in-control, fringe benefit, collective bargaining, bonus, incentive,
deferred compensation, employee loan and all other employee benefit plans,
agreements, programs, policies or other arrangements, whether or not subject to
ERISA (including any funding mechanism therefor now in effect or required in the
future as a result of the Contemplated Transactions or otherwise), whether
formal or informal, oral or written, legally binding or not, under which (i) any
current or former employee,



--------------------------------------------------------------------------------

director or consultant of any Company (the “Company Employees”) has any present
or future right to benefits and which are contributed to, sponsored by or
maintained by any Company or (ii) any Company has had, has or may have any
actual or contingent present or future liability or obligation. All such plans,
agreements, programs, policies and arrangements shall be collectively referred
to as the “Employee Plans”, provided, however, that Schedule 2.17(a) sets forth
only the Multiemployer Plans of which ECS has Knowledge.

(b) Except as set forth in Schedule 2.17(b), with respect to each Employee Plan,
other than Multiemployer Plans, ECS has made available in the Data Room a
current, accurate and complete copy (or, to the extent no such copy exists, an
accurate description) thereof and, to the extent applicable: (i) any contracts
or agreements relating to any Employee Plan, other than Multiemployer Plans,
including all trust agreements, insurance or annuity contracts, investment
management agreements, record keeping agreements and other material documents or
instruments related thereto; (ii) the most recent determination letter, if
applicable; (iii) any summary plan description and other written communications
(or a description of any oral communications) by any Company to the Company
Employees concerning the extent of the benefits provided under a Employee Plan,
(iv) a summary of any proposed amendments or changes anticipated to be made to
the Employee Plans, at any time within the twelve months immediately following
the date hereof; and (v) for the three most recent years (A) the Form 5500 and
attached schedules, (B) reviewed financial statements, if any, (C) actuarial
valuation reports and (D) any non-discrimination testing results.

(c) (i) Each Employee Plan, other than Multiemployer Plans, has been established
and administered in accordance with its terms, and in compliance with the
applicable provisions of ERISA, the Code, the Health Insurance Portability and
Accountability Act of 1996 and other applicable Laws; (ii) each Employee Plan,
which is intended to be qualified within the meaning of Section 401(a) of the
Code is so qualified and has received a favorable determination letter, opinion
letter, or advisory letter from the Internal Revenue Service upon which it may
rely as to its qualification, and nothing has occurred, whether by action or
failure to act, that could reasonably be expected to cause the loss of such
qualification; (iii) no event has occurred and no condition exists that would
subject any Company, either directly or by reason of its affiliation with any
member of its “Controlled Group” (defined as any organization which is a member
of a controlled group of organizations within the meaning of Sections 414(b),
(c), (m) or (o) of the Code), to any Tax, fine, Encumbrance, penalty or other
Liability imposed by ERISA, the Code or other applicable Laws; (iv) for each
Employee Plan, other than Multiemployer Plans, with respect to which a Form 5500
has been filed, no material change has occurred with respect to the matters
covered by the most recent Form since the date thereof; (v) no “reportable
event” (as such term is defined in Section 4043 of the Code) that could
reasonably be expected to result in Liability has occurred with respect to any
Employee Plan, other than Multiemployer Plans, (vi) no nonexempt “prohibited
transaction” (as such term is defined in Section 406 of ERISA and Section 4975
of the Code) or “accumulated funding deficiency” (as such term is defined in
Section 302 of ERISA and Section 412 of the Code (whether or not waived)) has
occurred with respect to any Employee Plan, other than Multiemployer Plans,;
(vii) no Employee Plan, other than Multiemployer Plans, has failed or is
expected to fail to satisfy the minimum funding standards of Section 302 of
ERISA or 412 of the Code or is or is expected to be in “at risk status” within
the meaning of Section 430(i)(4) of the Code, and no Employee Plan, other than
Multiemployer Plans, has, or is expected to have, an “adjusted funding target
attainment percentage”, as defined in Section 436 of the Code, that is less than
80%; (viii) there is no present intention that any Employee Plan, other than
Multiemployer Plans, be materially amended, suspended or terminated, or
otherwise modified to change benefits (or the levels thereof) under any Employee
Plan, other than Multiemployer Plans, at any time within the twelve months
immediately following the date hereof; (ix) no Employee Plan is a split-dollar
life insurance program or otherwise provides for loans to executive officers
(within the meaning of the Sarbanes-Oxley Act of 2002); and (x) no Company has
incurred any current or projected Liability in respect of post-employment or
post-retirement health, medical or life insurance benefits for current, former
or retired employees of any Company, except as required to avoid an excise tax
under Section 4980B of the Code or otherwise except as may be required pursuant
to any other applicable Law.

(d) Except as set forth in Schedule 2.17(d), no Employee Plan, other than
Multiemployer Plans, is an “employee pension benefit plan” (within the meaning
of Section 3(2) of ERISA) subject to Title IV of ERISA, and no Company has any
obligation to contribute, or has incurred any actual or contingent liability or
obligation (including any obligation to make any contribution) to or in respect
of any such plan, other than Multiemployer Plans.

(e) Except as set forth in Schedule 2.17(e), with respect to each Employee Plan,
other than Multiemployer Plans, (i) no actions, suits or claims (other than
routine claims for benefits in the ordinary course) are pending or to ECS’s
Knowledge threatened; (ii) to ECS’s Knowledge, no facts or circumstances exist
that could give rise to any such actions, suits or claims; (iii) no written or
oral communication has been received by the Companies from the Pension Benefit
Guaranty Corporation (the “PBGC”) in respect of any Employee Plan, subject to
Title IV of ERISA concerning the funded status of any such plan or any transfer
of assets and liabilities from any such plan in connection with the Contemplated
Transactions; and (iv) no administrative investigation, audit or other
administrative



--------------------------------------------------------------------------------

proceeding by the Department of Labor, the PBGC, the Internal Revenue Service or
other governmental agencies is pending, in progress or to ECS’s Knowledge
threatened (including any routine requests for information from the PBGC).

(f) Except as set forth in Schedule 2.17(f), no Employee Plan or Legal
Requirement exists that, as a result of the execution of this Agreement,
approval of this Agreement by the Companies’ respective shareholders, members,
directors and/or managers, or the Contemplated Transactions (whether alone or in
connection with any subsequent event(s)), could (i) result in severance pay,
termination indemnity or any similar payment or any increase in severance pay,
termination indemnity or any similar payment, (ii) accelerate the time of
payment or vesting or result in any payment or funding (through a grantor trust
or otherwise) of compensation or benefits under, increase the amount payable or
result in any other material obligation pursuant to, any Employee Plan,
(iii) limit or restrict the right of any Company to merge, amend or terminate
any Employee Plan, (iv) cause any Company to record additional compensation
expense on its income statement with respect to any outstanding stock option or
other equity-based award, or (v) result in payments under any Employee Plan
which would not be deductible under Section 280G of the Code.

(g) Except as set forth in Schedule 2.17(g), there has been no amendment to,
written interpretation of or announcement (whether or not written) by any
Company relating to, or any change in employee participation or coverage under,
any Employee Plan that would increase the expense of maintaining such Employee
Plan above the level of expense incurred in respect thereof for the most recent
fiscal year ended prior to the date hereof.

(h) No compensation under any Employee Plan subject to Section 409A of the Code
is or has been required to be includible in the gross income of any participant
or beneficiary by reason of Section 409A(a)(i)(A) of the Code or is or has been
subject to any additional tax under Section 409A(a)(i)(B) of the Code, no
amounts are or have been includible in the gross income of any participants or
beneficiaries by reason of Section 409A(b) of the Code, and the consummation of
the Contemplated Transactions with the lapse of time or otherwise will not
result in any violation of Section 409A of the Code with respect to any Employee
Plan.

(i) Except as specified on Schedule 2.17(i), with respect to each Multiemployer
Plan: (i) all contributions required to be made with respect to employees of the
relevant Company have been timely paid; (ii) to ECS’s Knowledge, the relevant
Company has not and is not expected to incur, directly or indirectly, any
withdrawal liability under ERISA with respect to any such plan (whether by
reason of the Contemplated Transactions or otherwise); (iii) to ECS’s Knowledge,
the maximum aggregate amount of any withdrawal liability under ERISA with
respect to the Multiemployer Plans (determined as if the relevant Company and
members of its Controlled Group incurred a complete withdrawal from all
Multiemployer Plans immediately following the Closing Date) would not be in
excess of $10,000; (iv) to ECS’s Knowledge, no such plan is (or is expected to
be) insolvent or in reorganization and no accumulated funding deficiency (as
defined in Section 302 of ERISA and Section 431 of the Code), whether or not
waived, exists or is expected to exist with respect to any such plan and no such
plan is or is expected to be in “endangered status” or “critical status” within
the meaning of Section 432 of the Code; (v) neither the relevant Company, nor
any member of its Controlled Group has withdrawn, partially withdrawn, or
received any notice of any claim or demand for withdrawal liability or partial
withdrawal liability against any of them; and (vi) to ECS’s Knowledge, neither
the relevant Company, nor any member of its Controlled Group has any actual or
contingent liability under Section 4204 of ERISA.

(j) No employment agreement or other agreement required to be disclosed on
Schedule 2.17(a) hereof, would require that the service provider under that
agreement and/or his or her spouse or dependants have the right to continue to
participate in and remain eligible for the health insurance benefits (as in
effect from time to time) offered by the Companies, as applicable, for more than
one year, except as otherwise provided pursuant to COBRA or other applicable
law.

2.18 Environmental Matters. Except as set forth on Schedule 2.18:

2.18.1 No Company nor any Predecessor has at any time engaged in or permitted
any operations or activities upon the Real Property or any portion thereof, for
the purpose of or in any way involving the manufacture, treatment, remediation,
removal, generation, Release, discharge, disposal, refining or dumping of any
Contaminant (whether legal or illegal, accidental or intentional) or the illegal
or improper handling, storage, treatment or use of any Contaminant, nor has any
Company caused any Contaminant to be constructed, deposited, Released, stored,
handled, treated, disposed, leached or otherwise located on or under the Real
Property, or any previously owned, leased or operated properties, onto or
underneath other properties, nor has any Contaminant migrated or threatened to
migrate from other properties onto or under the Real Property, or any previously
owned, leased or operated properties;



--------------------------------------------------------------------------------

2.18.2 neither the Real Property, nor any previously owned, leased or operated
property, is listed or proposed for listing on the NPL pursuant to CERCLA, or
listed on the CERCLIS list or any similar state list of sites, and there do not
exist any conditions at the Real Property or any previously owned, leased or
operated property which, if known to a Governmental Authority, would qualify the
Real Property or any previously owned, leased or operated property for inclusion
on any such list;

2.18.3 all of the third Persons with which any Company or Predecessor has
arranged, engaged or contracted to accept, treat, transport, store, dispose of
or remove any Contaminant generated or present at the Real Property, or any
previously owned, leased or operated property, were properly permitted at the
relevant time to perform the foregoing activities or conduct;

2.18.4 no Company or Predecessor has transported or arranged for the transport
of any Contaminant to any facility or site for the purpose of storage, handling,
treatment or disposal which (i) is or was, at the time of disposal, subject to a
Remedial Action requirement (other than routine, anticipated, closure-related
corrective action obligations affecting closed solid waste management units at
such facility) issued under any solid or hazardous waste regulatory Law, (ii) at
the time of the disposal had received a notice of violation or was otherwise
subject to an enforcement action with respect to alleged violations of any
Environmental Law or (iii) is listed or proposed for listing on the NPL pursuant
to CERCLA, or listed on the CERCLIS list or any similar state list of sites, and
there do not exist any conditions at such facility or site for inclusion on such
list;

2.18.5 no Environmental Lien has attached to the Real Property or any previously
owned, leased or operated properties;

2.18.6 there is not constructed, placed, deposited, stored, disposed of nor
located on the Real Property or any previously owned, leased or operated
properties any asbestos in any form which has become or threatens to become
friable;

2.18.7 no underground or surface structures, including storage tanks, landfills,
impoundments, waste piles, sumps, or gas or oil wells, or associated piping, are
or have ever been located on the Real Property or any previously owned, leased
or operated properties;

2.18.8 there is not constructed, placed, deposited, released, stored, disposed,
leaching nor located on the Real Property or any previously owned, leased or
operated properties any polychlorinated biphenyls (“PCBs”) or transformers,
capacitors, ballasts, or other equipment which contain dielectric fluid
containing PCBs, or any other insulating material containing urea formaldehydes;

2.18.9 no Company or Predecessor is subject to any pending or, to ECS’s
Knowledge, threatened investigation, judicial or administrative proceeding,
notice, order, judgment, decree or settlement, alleging or addressing in
connection with the Businesses or the Real Property or any previously owned,
leased or operated properties concerning (i) any violation of any Environmental
Law, (ii) any Remedial Action, (iii) any Liabilities arising from the Release or
threatened Release of any Contaminant at the Real Property or any previously
owned, leased or operated properties or any other location, (iv) any Liabilities
for personal injury or threatened personal injury, or injury or threatened
injury to property or natural resources or (v) any Environmental Liabilities and
Costs;

2.18.10 each Company complies and is not in violation of or Liable for any
failure to comply, and it and its Predecessors have since inception complied,
not violated or become Liable for a failure to comply, with all applicable
Environmental Laws, including with respect to the conduct of the Businesses at
jobsites and other locations;

2.18.11 there have been no Releases of any Contaminants at, to, or from the Real
Property or any previously owned, leased or operated properties;

2.18.12 no Company or Predecessor has any contingent Liability in connection
with any Release or threatened Release;

2.18.13 each Company and its Predecessors has reported all violations of
Environmental Laws in accordance with applicable Laws;

2.18.14 each Company and its Predecessors has corrected all potential violations
of Environmental Laws caused by such Company or any Predecessor, including at
jobsites and other third Person locations; and

2.18.15 ECS and the Members have made available to Parent in the Data Room true
and complete copies of, and listed on Schedule 2.18, all Environmental Reports
in the possession or control of ECSD, any Company or Member that have ever been
in the control or possession of ECSD, any Member or Company or that were
prepared for or at the request of ECSD, any Company or Member relating to the
Real Property.

 



--------------------------------------------------------------------------------

2.19 Contracts; Work-in-Process.

2.19.1 Contracts. Except as disclosed on Schedule 2.19, no Company is bound by
or a party to:

(a) any Contractual Obligation (or group of related Contractual Obligations) for
the purchase or sale of inventory, raw materials, commodities, supplies, goods,
products, equipment or other personal property, or for the furnishing or receipt
of services, in each case, the performance of which will extend over a period of
more than one year or which provides for either an aggregate or annual payments
to or by the Companies in the aggregate in excess of fifty thousand dollars
($50,000);

(b) (i) any capital lease or (ii) any other lease or other Contractual
Obligation relating to the Equipment providing for annual rental payments in
excess of fifty thousand dollars ($50,000), under which any Equipment is held or
used by the Companies;

(c) any Contractual Obligation, other than Real Property Leases or leases
relating to the Equipment, relating to the lease or license of any Asset,
including Technology and Intellectual Property (and including all customer
license and maintenance agreements) that is not included on Schedule 2.14;

(d) any Contractual Obligation relating to the acquisition or disposition of
(i) any business (whether by merger, consolidation or other business
combination, sale of securities, sale of assets or otherwise) or (ii) any asset
other than in the Ordinary Course of Business;

(e) any Contractual Obligation under which any Company is, or may become,
obligated to pay any amount in respect of indemnification obligations, purchase
price adjustment or otherwise in connection with any (i) acquisition or
disposition of assets or securities (other than the sale of inventory in the
Ordinary Course of Business), (ii) merger, consolidation or other business
combination or (iii) series or group of related transactions or events of the
type specified in clauses (i) and (ii) above.

(f) any Contractual Obligation concerning or consisting of a partnership,
limited liability company or joint venture agreement or any other relationship
involving the sharing of profits, losses or costs;

(g) any Contractual Obligation (or group of related Contractual Obligations)
(i) under which any Company has created, incurred, assumed or guaranteed any
Debt or (ii) under which any Company has permitted any Asset to become subject
to an Encumbrance;

(h) any Contractual Obligation under which any other Person has guaranteed any
Debt of the Companies;

(i) any Contractual Obligation to purchase goods or services exclusively from a
given Person or Persons or purchase a minimum amount of goods or services from a
given Person or Persons, or all or a portion of the supply of certain goods or
services utilized by any Company from a given Person or Persons;

(j) any Contractual Obligation involving any obligation on the part of any
Company or any of their Affiliates to refrain from competing with any Person,
from soliciting any employees, independent contractors or customers of any
Person or from conducting any other lawful commercial activity (including in any
geographic region) or any such Contractual Obligation for any Company’s benefit
from any other Person(s);

(k) any Contractual Obligation under which any Company is, or may become,
obligated to incur any severance pay or special Compensation obligations which
would become payable by reason of this Agreement or the Contemplated
Transactions;

(l) any Contractual Obligation under which any Company is, or may, have any
Liability to any investment bank, broker, financial advisor, finder or other
similar Person (including an obligation to pay any legal, accounting, brokerage,
finder’s, or similar fees or expenses in connection with this Agreement or the
Contemplated Transactions);

(m) any profit sharing, equity option, equity purchase, equity appreciation,
deferred compensation, severance or other plan or arrangement for the benefit of
any Company’s current or former managers, members, officers or employees,
consultants or independent contractors;



--------------------------------------------------------------------------------

(n) any Contractual Obligation providing for the employment or consultancy
(including on an independent contractor basis) with an individual (or in the
case of a consultant or independent contractor, an entity) on a full-time,
part-time, consulting or other basis or otherwise providing Compensation or
other benefits to any officer, member, manager, employee or consultant (other
than an Employee Plan);

(o) any agency, dealer, distributor, sales representative, marketing, handler,
third party service provider, or other similar agreement;

(p) any Contractual Obligation under which any Company has advanced or loaned an
amount to any of its Affiliates or employees;

(q) any settlement, conciliation or similar Contractual Obligations imposing an
obligation on any Company after the Closing Date;

(r) any Contractual Obligation that limits the ability of any Company or any of
its Affiliates to incur any Debt or to Guarantee any Debt or other obligation of
any Person, or that limits the amount of any Debt that any Company may incur or
Guarantee, or prohibits it from granting any Encumbrance on any Asset to secure
any Debt incurred or Guaranteed; or

(s) any Contractual Obligation not otherwise disclosed on Schedule 2.19 and
(A) pursuant to which the Companies have an aggregate future liability to any
Person in excess of fifty thousand dollars ($50,000), (B) entered into other
than in the Ordinary Course of Business or other than on arms-length terms, or
(C) that is material to the conduct or operation of any Company’s Businesses.

Contained in the Data Room are true, accurate and complete copies of each
written Contractual Obligation (or to the extent no such copy exists, an
accurate description) listed on Schedule 2.19, in each case, as amended or
otherwise modified and in effect.

2.19.2 Enforceability, etc. Each Contractual Obligation required to be disclosed
on Schedule 2.2.6 (Debt), Schedule 2.12 (Real Property Leases), Schedule 2.11
(Backlog), Schedule 2.14 (Intellectual Property), Schedule 2.17(a) (Employee
Benefit Plans), Schedule 2.19 (Contracts), Schedule 2.19.5 (Work-in-Process),
Schedule 2.21(a) or Schedule 2.21(b) (Customers and Suppliers), Schedule 2.27
(Insurance), or Schedule 2.31.1 (Surety Bonds) (each, a “Disclosed Contract”) is
Enforceable against the parties thereto, and is in full force and effect, and
will continue to be so Enforceable and in full force and effect on identical
terms following the Closing, and (i) except for payments due in connection with
the filings disclosed on Schedule 2.4, the consummation of the Contemplated
Transactions (other than the transactions contemplated by this Agreement and
Option Agreement) shall not (either alone or upon the occurrence of additional
acts or events) result in any payment or payments being due from any Company to
any Person and (ii) except for payments due in connection with the filings
disclosed on Schedule 2.4, subject to obtaining the consents set forth in
Schedule 2.5(b), the consummation of the transactions contemplated by this
Agreement and Option Agreement shall not (either alone or upon the occurrence of
additional acts or events) result in any payment or payments being due from any
Company to any Person.

2.19.3 Breach, etc. Except as set forth in Schedule 2.19.3, none of the
Companies or the Members and, to ECS’s Knowledge, none of the other parties to
any Disclosed Contract is in material breach or violation of, or default under,
or has repudiated any provision of, any Disclosed Contract (including all Surety
Bonds, warranty obligations or otherwise), nor has any event occurred which,
with the passage of time or the giving of notice, or both, would constitute a
material breach or violation of, or default under, any Disclosed Contract
(including all Surety Bonds, warranty obligations or otherwise). Except as set
forth in Schedule 2.19.3, no Company has received notice from any other party to
any Disclosed Contract or, to ECS’s Knowledge, has any reason to believe that
such party intends to terminate such Disclosed Contract or alter in any way the
relationship of the parties under such Disclosed Contract. Except as set forth
in Schedule 2.19.3, no party to any Disclosed Contract has given any Company
notice of any action to terminate, cancel, rescind or procure a judicial
reformation thereof , nor, to ECS’s Knowledge, are there any circumstances
existing which would lead to any of the foregoing.

2.19.4 Bids. Schedule 2.19.4 sets forth a complete and accurate list of each
outstanding bid or proposal for business submitted by any Company.

2.19.5 Except as set forth in Schedule 2.19.5, (i) all work-in-process and
contracts underway (“Work-In-Process”) constitute work performed pursuant to
fully executed written contracts or sales orders taken in the Ordinary Course of
Business, (ii) neither a Company nor any customer has been declared to be in
default or is in breach of the terms of any obligation to the other, and no
valid grounds exist for any set-off of amounts billable to such customers on the
completion of orders to which Work-In-Process relates; (iii) all Work-In-Process
is of a quality ordinarily produced in accordance with the requirements of the
orders to which such Work-In-Process is identified, and will require no rework
with respect to services performed prior to Closing except in the Ordinary
Course of Business; (iv) all Work-In-Process is being conducted pursuant to
fully executed written contracts, orders and change orders issued within the
terms of the relationship pursuant to which such Work-In-Process is being
conducted; and (v) to ECS’s Knowledge, all Work-In-Process could be completed in
compliance with the contracts to which each such Work-In-Process relates if
managed in the Ordinary Course of Business (and in compliance with construction
industry standards and good construction practices) without being performed at
or resulting in a loss to the Companies. No Company has any oral agreements for
work-in-process or contracts underway.



--------------------------------------------------------------------------------

2.20 Affiliate Transactions. Except for the matters disclosed on Schedule 2.20,
neither the Companies nor the Members or any Affiliate of any Company or Member
is, directly or indirectly, an officer, director, member, manager, employee,
consultant, competitor, creditor, debtor, customer, distributor, supplier or
vendor of, or is a party to any Contractual Obligation with, any Company. Except
as disclosed on Schedule 2.20, no Member or Affiliate of any Member owns or has
any ownership interest in any asset used in, or necessary to, the Businesses as
conducted or contemplated to be conducted.

2.21 Customers and Suppliers. Schedule 2.21(a) sets forth a complete and
accurate list of (a) the ten largest customers of each of the Companies
(measured by aggregate billings) for the fiscal year ended December 31, 2009 and
for the nine months ended on the Most Recent Balance Sheet Date, indicating the
existing Contractual Obligations with each such customer by product or service
provided and (b) the ten largest suppliers of materials, products or services to
each Company (measured by the aggregate amount purchased by the Companies) for
the fiscal year ended December 31, 2009 and for the nine months ended on the
Most Recent Balance Sheet Date, indicating the Contractual Obligations for
continued supply from each such supplier. Schedule 2.21(b) sets forth a complete
and accurate list of (a) the ten largest customers of each of the Companies
(measured by aggregate billings) for the fiscal year of the Most Recent Audited
Financials and for the period commencing immediately after the fiscal year
covered by the Most Recent Audited Financials and ended on the date of the Most
Recent Financials, indicating the existing Contractual Obligations with each
such customer by product or service provided and (b) the ten largest suppliers
of materials, products or services to each Company (measured by the aggregate
amount purchased by the Companies) for the fiscal year of the Most Recent
Audited Financials and for the period commencing immediately after the fiscal
year covered by the Most Recent Audited Financials and ended on the date of the
Most Recent Financials, indicating the Contractual Obligations for continued
supply from each such supplier. Except as set forth on Schedule 2.21(a) or
Schedule 2.21(b), the Company’s relationships with the customers and the
suppliers required to be listed in Schedule 2.21(a) and Schedule 2.21(b) are
arms length commercial working relationships and no such customer or supplier
has canceled, terminated or otherwise altered (including any reduction in the
rate or amount of sales or purchases, material change in the prices charged or
paid, or material change to the supply or credit terms, as the case may be) or
notified any Company of any intention to do any of the foregoing or otherwise
threatened to cancel, terminate or alter (including any reduction in the rate or
amount of sales or purchases, in the prices charged or paid, or material change
to the supply or credit terms, as the case may be) its relationship with any
Company. Except as set forth in Schedule 2.21(a) or Schedule 2.21(b), to ECS’s
Knowledge, there is no reason to believe that there could be any change in the
relationships of the Companies with any of their customers or suppliers as a
result of the Contemplated Transactions. Except as set forth in Schedule 2.21(a)
or Schedule 2.21(b), the Companies have no notice of any facts or circumstances
that have resulted or could result in a change in the relationship that the
Companies have with any of their customers and suppliers.

2.22 Customer Warranties. Except as set forth in Schedule 2.22, there have been
no pending, nor to ECS’s Knowledge, threatened, claims under or pursuant to any
warranty, whether expressed or implied, on the products or services sold prior
to the Closing Date by the Companies that are not disclosed or referred to in
the most recent Financials and that are not fully reserved against in the
Companies’ books and records in accordance with GAAP. Except as set forth in
Schedule 2.22, all of the services rendered by the Companies (whether directly
or indirectly through independent contractors) have been performed in conformity
with all express warranties and, in all material respects, with all applicable
Contractual Obligations, and no Company has or shall have any Liability for
replacement or repair or for other damages relating to or arising from any such
services, except for amounts incurred in the Ordinary Course of Business which
are immaterial individually and in the aggregate and not required by GAAP to be
disclosed in the Financials. Except as set forth on Schedule 2.22, no Company’s
Contractual Obligations with any customer contains any unusual warranty
provisions that would impose material Liability on any Company. Set forth on
Schedule 2.22 is the aggregate amount of warranty claims incurred by the
Companies during each of the last three completed fiscal years. Except as set
forth in Schedule 2.22, to ECS’s Knowledge, there is no reason to expect an
increase in the amount of warranty claims as a percentage of sales in the
future.

2.23 Product Liability. Except as disclosed in Schedule 2.23, there is not any
claim, or, to ECS’s Knowledge, the basis of any claim, against any Company for
injury to person or property of employees or any third Persons suffered as a
result of the manufacture, sale or distribution of any product or the
performance of any service by any Company, including claims arising out of the
allegedly defective or unsafe nature of structures built or otherwise worked on
by any Company. Except as disclosed in Schedule 2.23, there is no pending or, to
ECS’s Knowledge threatened investigation of the construction of any structure
where construction services were provided by any Company. Except as disclosed in
Schedule 2.23, To ECS’s Knowledge, there are no Liabilities or threatened claims
for warranty obligations other than those arising in the Ordinary Course of
Business.

2.24 Capital Expenditures and Investments. Each Company’s budget for capital
expenditures and Investments is set forth on Schedule 2.24, which includes a
schedule of all monies disbursed on account of capital expenditures and
Investments made by the Companies since the Most Recent Financials Balance Sheet
Date.



--------------------------------------------------------------------------------

2.25 Employees.

2.25.1 All employees of each Company earning on an annual basis an amount in
excess of $50,000 are, including employer, job title, location and Compensation,
listed on Schedule 2.25. Except as set forth on Schedule 2.25, no present or
past employee of any Company is bound by a non-competition agreement. Except as
set forth on Schedule 2.25, no Company is a party to any Contractual Obligation
with any employee or former employee.

2.25.2 Except as disclosed on Schedule 2.25, there are no labor troubles
(including any work slowdown, lockout, stoppage, picketing or strike) pending,
or to ECS’s Knowledge, threatened between any Company, on the one hand, and its
employees, on the other hand. Except as disclosed on Schedule 2.25, (a) no
employee of any Company is represented by a labor union, association or
representative body, (b) no Company is a party to, or otherwise subject to, any
collective bargaining agreement or other labor union, association or
representative body Contractual Obligation, (c) during the past five years there
have been no strikes, slowdowns, work stoppages, disputes, lockouts, or to ECS’s
Knowledge threats thereof, by or with respect to any employees of any Company,
(d) no petition has been filed or proceedings instituted by an employee or group
of employees of any Company with any labor relations board seeking recognition
of a bargaining representative and (e) there is no organizational effort
currently being made or threatened by, or on behalf of, any labor union,
association or representative body to organize employees of any Company and no
demand for recognition of employees of any Company has been made by, or on
behalf of, any labor union, association or representative body. No Company is a
party to, or otherwise bound by, any consent decree with, or citation or other
Governmental Order relating to employees or employment practices. The Companies
are in compliance with applicable Legal Requirements, Contractual Obligations,
and policies relating to employment, employment practices, wages, hours, and
terms and conditions of employment, including the obligations of the Fair Labor
Standards Act (“FLSA”) and the Worker Adjustment and Retraining Notification Act
of 1988 (“WARN”), and all other notification and bargaining obligations arising
under any collective bargaining agreement, by Legal Requirement or otherwise.
Except as disclosed on Schedule 2.25, no Company has effectuated a “plant
closing” or “mass layoff” as those terms are defined in WARN, affecting in whole
or in part any site of employment, facility, operating unit or employee of any
Company without complying with all provisions of WARN, or implemented any early
retirement, separation or window program within the past five years, nor has any
Company planned or announced any such action or program for the future. Except
as disclosed on Schedule 2.25, no executive officer’s or other key employee’s
employment with any Company has been terminated for any reason nor has any such
officer or employee notified the applicable Company of his or her intention to
resign or retire.

2.25.3 Except as set forth on Schedule 2.25, T&D and its Predecessors are and
have been since inception in sole and exclusive control of the labor relations
and employment policies affecting their employees; do not and have not since
inception shared common supervision with the other Companies; their employees do
not also work and have not worked for any of the other Companies; and they are
and have been since inception in full compliance with their obligations under
each Outside Agreement between Southwestern Line Constructors, NECA and IBEW
Local 769. Except as set forth on Schedule 2.25, since inception there have been
no grievances, demands for arbitration, lawsuits or unfair labor practice
charges filed alleging that T&D or any Predecessor is a single employer, joint
employer or alter ego with respect to any entity, and since inception there have
been no attempts by any labor organization to enforce Section 2.10 (dual shop)
or Section 2.11(a) (work preservation) of the Outside Agreement between
Southwestern Line Constructors, NECA and IBEW Local Union 769. Except as set
forth on Schedule 2.25, no Company other than T&D has ever had a collective
bargaining relationship with a labor union, association or representative body,
nor has any labor union, association or representative body ever engaged in an
organizational effort to represent any employees of such Companies or made a
demand for recognition or filed a petition with any labor relations board
seeking to represent any employees of such Companies.

2.25.4 No Company is delinquent in payments to any of its employees or
consultants for any wages, salaries, overtime pay, commissions, bonuses,
vacation pay, sick pay, severance and termination pay, benefits or other
Compensation for any services or otherwise arising under any policy, practice,
Contractual Obligation, plan, program or Legal Requirement. Except as set forth
on Schedule 2.25, no Company’s policies or practices are currently being audited
or, to ECS’s Knowledge investigated by any Governmental Authority. Except as set
forth on Schedule 2.25, there is no pending or, to ECS’s Knowledge, threatened
Action, unfair labor practice charge, grievance, or other charge or inquiry
against any Company brought by or on behalf of any employee, prospective
employee, former employee, retiree, labor organization or other representative
of any Company’s employees, or other individual or any Governmental Authority
with respect to employment practices brought by or before any Governmental
Authority.

2.25.5 The Companies are and have been since inception in compliance in all
material respects with all applicable Legal Requirements relating to the
employment of labor, including applicable laws respecting employment and
employment practices, terms and conditions of employment, wages and hours,
payroll documents, equal opportunity, immigration compliance, occupational
health and safety, termination or discharge, plant closing and mass layoff
requirements, affirmative action, workers’ compensation, disability,
unemployment compensation, whistleblower laws, collective bargaining, the
payment of all applicable Taxes including the full payment of all required
social security contributions and other required withholdings, and the Companies
are not in violation of any applicable Legal Requirements concerning
classification or retention of independent contractors.

2.25.6 Except as set forth on Schedule 2.25, no Member is, and to ECS’s
Knowledge, no other employee, officer, manager, contractor or consultant of any
Company is obligated under any applicable Legal Requirement or under any
Contractual



--------------------------------------------------------------------------------

Obligation of any nature, or is subject to any judgment, decree or Governmental
Order that would interfere with the use of such Member’s, employee’s, officer’s,
manager’s, contractor’s or consultant’s best efforts to promote the interests of
the applicable Company or that would conflict with any Business. The conduct of
the Companies’ Businesses has not and the contemplated operation of the
Companies’ Businesses, and the consummation of the Contemplated Transactions,
will not, conflict with or result in a breach of the terms, conditions or
provisions, or constitute a default under any Contractual Obligation under which
any member, employee, officer, director, manager, contractor or consultant of
any of the Companies or any of their Predecessors is or was bound (other than
the Contractual Obligations listed under item 1 on Exhibit G). The conduct of
the Companies’ Businesses, the contemplated operation of the Companies’
Businesses and the consummation of the Contemplated Transactions, including any
prior or future contemplated actions of any member, employee, officer, director,
manager, contractor or consultant of any of the Companies or any of their
Predecessors in connection therewith, have not conflicted with and will not
conflict with or result in a breach of any of the terms, conditions or
provisions of, or constitute a default under, any Contractual Obligation listed
under item 1 on Exhibit G.

2.26 Litigation; Governmental Orders.

2.26.1 Litigation. Except as disclosed on Schedule 2.26, there is no Action to
which any Member (related to the Businesses) or any Company is a party (either
as plaintiff or defendant) or to which its assets are subject pending, or to
ECS’s Knowledge, threatened. There is no Action to which any Company or Member
is a party (either as plaintiff or defendant) or to which its assets are subject
pending, or to ECS’s Knowledge, threatened, which (a) in any manner challenges
or seeks the rescission of, or seeks to prevent, enjoin, alter or delay the
consummation of, or otherwise relates to, this Agreement or the Contemplated
Transactions, or (b) may result in any change in the current equity ownership of
the Companies, nor, to ECS’s Knowledge, is there any basis for any of the
foregoing. Except as disclosed on Schedule 2.26, there is no Action that any
Member (related to the Businesses) or any Company presently intends to initiate.
No Company or Member has any notice of any facts or circumstances that could
result in any Action to which it would be a party (either as plaintiff or
defendant) or to which its assets would be subject.

2.26.2 Governmental Orders. Except as disclosed on Schedule 2.26, no
Governmental Order has been issued that is applicable to, or otherwise affects,
any Company, or its assets or Businesses.

2.27 Insurance. Schedule 2.27 sets forth a true, correct and complete list of
all insurance policies by which the Companies, or any of their Assets,
employees, officers, managers or directors or the Businesses have been insured
(including fire, theft, casualty, comprehensive, general liability, worker’s
compensation, business interruption, environmental, product liability,
automobile, vehicle and equipment insurance policies), or otherwise the
beneficiary of coverage of, since December 31, 2007 (the “Liability Policies”).
The list includes for each Liability Policy the type of policy, form of
coverage, policy number, name of insurer and expiration date. The Companies have
made available in the Data Room true, accurate and complete copies of all
Liability Policies, in each case, as amended or otherwise modified and in
effect. Schedule 2.27 describes any self-insurance arrangements affecting any
Company. The Companies have since December 31, 2007 maintained in full force and
effect with, to ECS’s Knowledge, financially sound and reputable insurers
insurance with respect to their Assets and the Businesses, in such amounts and
against such losses and risks as is customarily carried by Persons engaged in
the same or similar business and as is required under the terms of any
applicable Real Property Leases or other Contractual Obligations. Except as
disclosed on Schedule 2.27, no insurer (a) has questioned, denied or disputed
(or otherwise reserved its rights with respect to) the coverage of any claim
pending under any Liability Policy or (b) has provided any notice of
cancellation or any other indication and the Companies have no reason to believe
that any insurer plans to cancel any Liability Policy or materially raise the
premiums or alter the coverage under any Liability Policy. All premiums due and
payable under all Liability Policies of the Companies have been paid and, except
as set forth in Schedule 2.27 the Companies are not liable for any retroactive
premium or similar adjustment. Schedule 2.27 identifies all claims asserted by
the Companies pursuant to any Liability Policy since January 1, 2007 and
describes the nature and status of each claim.

2.28 Banking Facilities. Schedule 2.28 sets forth a true, correct and complete
list of: (a) each bank, savings and loan or similar financial institution with
which any Company has an account or safety deposit box or other arrangement, and
any numbers or other identifying codes of such accounts, safety deposit boxes or
such other arrangements maintained by any Company thereat; (b) the names of all
Persons authorized to draw on any such account or to have access to any such
safety deposit box facility or such other arrangement; and (c) any outstanding
powers of attorney executed by or on behalf of any Company.

2.29 Powers of Attorney. Except as set forth on Schedule 2.29, no Company has
any general or special powers of attorney outstanding (whether as grantor or
grantee thereof).

2.30 No Brokers. Except for the fees of FBR Capital Markets disclosed on
Schedule 2.30(a), no Company or Member has a Liability of any kind to, or is
subject to any claim of, any broker, finder or agent in connection with the
transactions contemplated by the Company Agreements (other than this Agreement
and the Option Agreement). Except for the fees of FBR Capital Markets disclosed
on Schedule 2.30(b), no Company or Member has a Liability of any kind to, or is
subject to any claim of, any broker, finder or agent in connection with the
transactions contemplated by this Agreement or the Option Agreement.



--------------------------------------------------------------------------------

2.31 Surety Bonds.

2.31.1 The Companies have posted all deposits, letters of credit, trust funds,
bid bonds, performance bonds, reclamation bonds, surety bonds and all such
similar undertakings (collectively, “Surety Bonds”) required to be posted in
connection with their operations. Schedule 2.31.1 contains a true and complete
list of all Surety Bonds posted by the Companies in connection with their
operations including the name of each surety and the Companies’ reasonably best
estimated cost of completion for the project or job secured by such Surety Bond.

2.31.2 Except as disclosed on Schedule 2.31.2, the Companies are in compliance
with all Surety Bonds applicable to each of them, and the operation of their
Businesses and the state of reclamation with respect to the Surety Bonds are
“current” or in “deferred status” regarding reclamation obligations and
otherwise are in compliance with all applicable reclamation and other applicable
Legal Requirements. Except as set forth on Schedule 2.31.2, no Company is nor
will be required to obtain a substitute Surety Bond with respect to any of its
Surety Bonds and the Surety Bonds will remain in effect on identical terms
immediately following the Closing.

2.32 Reorganizations for Federal Income Tax Purposes. In connection with the
qualification of the Merger as a reorganization within the meaning of Sections
368(a)(1)(A) and 368(a)(2)(D) of the Code:

(a) The fair market value of the Parent Shares and other consideration received
by the Unit Equivalent Holders will be approximately equal to the fair market
value of the Unit Equivalents surrendered in the exchange.

(b) The Companies and the Members will pay their respective expenses, if any,
incurred in connection with the transaction and will not pay any of the expenses
of Parent, Merger Subsidiary or Sister Subsidiary incurred in connection with
the transaction.

(c) There is no intercorporate indebtedness existing between Parent and the
Company, between Merger Subsidiary and the Company or between Sister Subsidiary
and the Company that was issued, acquired or will be settled at a discount.

(d) No Company is an investment company as defined in Section 368(a)(2)(F)(iii)
and (iv) of the Code.

(e) No Company is under the jurisdiction of a court in a Title 11 or similar
case within the meaning of Section 368(a)(3)(A) of the Code.

(f) None of the compensation received by any Non-Entity Member–employee of ECS
will be separate consideration for, or allocable to, any of his Unit
Equivalents; none of the Parent Shares received by any
Non-Entity-Member–employee will be separate consideration for, or allocable to,
any employment agreement; and the compensation paid to any Non-Entity
Member–employee will be for services actually rendered and will be commensurate
with amounts paid to third parties bargaining at arm’s–length for similar
services.

(g) Pursuant to the Merger, immediately after the Effective Time, Merger Sub
will hold at least ninety percent (90%) of the fair market value of the net
assets and at least seventy percent (70%) of the fair market value of the gross
assets held by ECS immediately prior to the Effective Time. For purposes of this
representation, amounts paid by ECS to its dissenters, amounts paid by ECS to
holders of its Equity Securities who receive cash or other property, amounts
used by ECS to pay reorganization expenses, and all redemptions and
distributions (except for regular, normal dividends) made by ECS will be
included as assets of such Company, respectively, immediately prior to the
Merger.

2.33 No Material Adverse Effect. Except as set forth in Schedule 2.33, since the
date of the Most Recent Balance Sheet Date, no event or circumstance has
occurred which has had or would reasonably be expected to have a Material
Adverse Effect.

2.34 Securities Law Matters.

2.34.1 The Parent Shares that may be issued in connection with this Agreement
are being acquired by the Members for their own accounts, for investment and not
with a view to, or intention of, distribution thereof in violation of the 1933
Act, or any applicable state securities laws, and the Parent Shares will not be
disposed of by any Member in contravention of the 1933 Act or any applicable
state securities laws.

2.34.2 Each Member is an “accredited investor” as defined in Rule 501(a) under
the 1933 Act, as amended by the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, possessing such knowledge and experience in financial
and business matters and sophistication, as an investor, adequate for the
evaluation of the merits and risks of its investment in the Parent Shares and to
make an informed investment decision.



--------------------------------------------------------------------------------

2.34.3 Each Member has had an opportunity to ask questions and receive answers
concerning Parent and the Parent Shares and has had full access to such other
information concerning Parent and the Parent Shares as such Member has requested
or which has been filed by Parent with the SEC.

2.34.4 Each Member has discussed with and relied upon the advice of its
independent legal counsel, tax and financial advisors with regard to the meaning
and legal consequences of such Member’s representations and warranties contained
herein and the considerations involved in making an investment in the Parent
Shares, and such Member understands that Parent is relying on such Member’s
representations set forth herein in respect of the offer and sale of the Parent
Shares.

2.34.5 Each Member acknowledges that the Parent Shares are “restricted
securities” as defined by Rule 144 promulgated under the 1933 Act, are not
registered under the 1933 Act or any applicable state securities laws and are
being issued by Parent to the Members in reliance upon the Section 4(2) private
placement exemption contained in the 1933 Act.

2.34.6 Each Member understands that he or it must bear the economic risk of his
or its acquisition of the Parent Shares for an indefinite period of time because
(i) the acquisition of Parent Shares pursuant to this Agreement has not been
registered under the 1933 Act and applicable state securities laws; and (ii) the
Parent Shares may therefore not be sold, transferred, pledged, or otherwise
disposed of unless subsequently so registered or, in the opinion of counsel
(reasonably satisfactory to Parent), registration under the 1933 Act or any
applicable state securities laws is not required.

2.34.7 Legends. It is understood that the certificates evidencing the Parent
Shares may bear one or all of the following legends:

(a) “These securities have not been registered under the Securities Act of 1933,
as amended. They may not be sold, offered for sale, pledged or hypothecated in
the absence of a registration statement in effect with respect to the securities
under such Act or an opinion of counsel reasonably satisfactory to the Company
that such registration is not required or unless sold pursuant to Rule 144 of
such Act.”

(b) “These securities are additionally subject to the transfer restrictions set
forth in that certain Agreement and Plan of Merger, dated November 16, 2010, as
amended or otherwise modified (the “Agreement”), by and among MasTec, Inc., ECS
Acquisition Merger Subsidiary I, Inc., ECS Acquisition Merger Subsidiary II,
LLC, EC Source Services, LLC, Force Capital Partners, LLC, FCP Investments, LLC,
Jon Maslonka, Sidney Strauss, Justin Campbell, Casey Maslonka, and Martin
Maslonka.”

(c) Any legend required by Law, including any legend required by the Business
Corporation Act of the State of Florida.

 

3. REPRESENTATIONS AND WARRANTIES OF PARENT

In order to induce ECS and the Members to enter into and perform this Agreement
and to consummate the Contemplated Transactions, except with respect to the
representations and warranties contained in Sections 3.6 and 3.7 which are being
made by Parent solely as of the date hereof, upon exercise of the Merger Option
Parent will represent and warrant to the Company and the Members as follows:

3.1 Organization. Parent is duly organized, validly existing and in good
standing under the laws of the State of Florida and has the corporate power and
authority to own its properties and to carry on its business as it is now being
conducted.

3.2 Power and Authorization. The execution, delivery and performance by Parent
of this Agreement and the consummation of the Contemplated Transactions are
within the power and authority of Parent and upon or prior to the exercise of
the Merger Option will be duly authorized by all necessary action on the part of
Parent, and no other corporate or other action on the part of Parent or any
other Person will be necessary to authorize the execution and delivery of this
Agreement by Parent or the consummation by Parent of the transactions
contemplated by this Agreement. This Agreement (a) has been duly executed and
delivered by Parent and (b) is a legal, valid and binding obligation of Parent,
Enforceable against Parent in accordance with its terms.

3.3 Authorization of Governmental Authorities. Except for compliance with the
HSR Act, the filing of the Articles of Merger as provided in Section 1.1, and
the filing in connection with the Subsequent Merger of the filings noted in
Schedule 2.4, no action by (including any authorization, consent or approval),
or in respect of, or filing with, any Governmental Authority is required for, or
in connection with, the valid and lawful (a) execution, delivery and performance
by Parent of this Agreement or (b) consummation of the Contemplated Transactions
by Parent.



--------------------------------------------------------------------------------

3.4 Noncontravention. Except as set forth in Schedule 3.4, neither the
execution, delivery and performance by Parent of this Agreement nor, if the
Merger Option is exercised, the consummation of the Contemplated Transactions
will:

(a) violate any provision of any Legal Requirement applicable to Parent;

(b) result in a breach or violation of, or default under, or give rise to a
right for any third-party to terminate or any prepayment penalty under any
Contractual Obligation of Parent;

(c) require any action by (including any authorization, consent or approval) or
in respect of (including notice to), any Person under any Contractual
Obligation; or

(d) result in a breach or violation of, or default under, Parent’s
Organizational Documents.

3.5 No Brokers. Parent has no Liability of any kind to any broker, finder or
agent with respect to the Contemplated Transactions.

3.6 Securities. As of the date hereof, Parent has made all filings with the SEC
that it is required to make under the Exchange Act including, and since the date
of, the filing of its Annual Report on Form 10-K for the year ended December 31,
2009 (collectively, the “Public Reports”). The Public Reports were prepared and
comply in all material respects with the requirements of the Exchange Act.

3.7 Parent Financial Statements. As of the date hereof, the financial statements
of Parent (the “Parent Financial Statements”) included in the Public Reports
were prepared in accordance with the books and records of Parent and its
consolidated subsidiaries and have been prepared in accordance with GAAP. As of
the date hereof, the Parent Financial Statements fairly present in all material
respects in accordance with GAAP the financial position of Parent and its
consolidated subsidiaries as at the respective dates thereof and the results of
the operations of Parent and its consolidated subsidiaries for the respective
periods covered thereby.

 

4. PRE-CLOSING COVENANTS

4.1 Access and Investigation. Between the date of this Agreement and the Closing
Date, ECS will, and ECS and the Members will cause each of their respective
Representatives and the Subsidiaries to, (a) afford Parent and its
Representatives, upon reasonable advance notice and during regular business
hours full and free access to the Companies’ personnel (including, for purposes
of negotiating post-Closing employment and non-competition arrangements),
properties, jobsites, Contractual Obligations, customers, books and records
(including all Tax records), and other documents and data, (b) furnish Parent
and its Representatives with and upload to the Data Room copies of all such
Contractual Obligations, books and records, and other existing documents and
data as Parent and its Representatives may reasonably request, and (c) furnish
Parent and its Representatives with and upload to the Data Room such additional
financial, operating, and other data and information as Parent or its
Representatives may reasonably request; provided that (i) no investigation
pursuant to this Section 4.1 shall affect or be deemed to modify any
representation or warranty made by the ECS and the Members; (ii) such access
does not unreasonably interfere with the normal business operations of the
Companies; (iii) that all requests for access shall be directed to the Members’
Representative, or such other person as the Companies may designate from time to
time; and (iv) the Companies shall not be required to provide access to
customers until the Companies arrange meetings with such customers; provided
that the Companies shall use their commercially reasonable efforts to arrange
such meetings.

4.2 Operation of the Companies and their Businesses.

4.2.1 Ordinary Course. Except as expressly permitted, and in compliance with all
the terms and conditions required, by the New Operating Agreement or as
expressly consented to in writing by Parent between the date of this Agreement
and the Closing Date (the “Pre-Closing Period”), ECS shall, and shall cause the
Subsidiaries to, and the Members shall cause the Companies to, act and carry on
their respective Businesses solely in the Ordinary Course of Business,
consistent with all the terms and conditions of the New Operating Agreement, and
shall use commercially reasonable efforts to (i) maintain and preserve their
business organization, assets, Governmental Authorizations and properties,
(ii) preserve their business relationships with customers, strategic partners,
suppliers, distributors and others having business dealings with them,
(iii) continue to perform under all Contractual Obligations, (iv) maintain all
Liability Policies and (v) keep available the services of their present
officers, employees and consultants.

4.2.2 Pre-Closing Negative Covenants.

(a) To the extent permitted by applicable laws, without limiting the generality
of the foregoing, except (i) as expressly consented to in writing by Parent, or
(ii) as contemplated by this Agreement, during the Pre-Closing Period: ECS and
the Members shall not, ECS shall cause the Subsidiaries not to, and the Members
shall cause the Companies not to, take any actions that would or would
reasonably be expected to result in a breach of any of ECS’ and/or any Member’s
representations, warranties, covenants and other agreements contained in the New
Operating Agreement.



--------------------------------------------------------------------------------

(b) During the Pre-Closing Period, except as consented to in writing by Parent,
no Member shall directly or indirectly do any of the following:

(i) sell, lease, pledge, or otherwise transfer, dispose of or otherwise encumber
or subject (or allow to become subject) to any Encumbrance any Common Units;
provided however, that Parent shall not unreasonably withhold its consent to any
such transfer by an ECS Member to his or its Affiliate resulting from death or
bona fide estate planning purposes; or

(ii) authorize or enter into an agreement to do anything prohibited by the
foregoing.

4.2.3 Option Pre-Closing Period Covenants. To the extent permitted by applicable
laws, without limiting the generality of the foregoing, (i) except as expressly
consented to in writing by Parent, or (ii) as contemplated by this Agreement,
from the date on which Parent exercises the Merger Option to the Closing (the
“Option Pre-Closing Period”):

(a) ECS and the Members shall not, ECS shall cause the Subsidiaries not to, and
the Members shall cause the Companies not to, directly or indirectly do any of
the following:

(i) declare, set aside or pay any cash or non-cash distributions or dividends
(other than cash distributions or dividends from the Subsidiaries to ECS),
split, combine or reclassify any Equity Securities or issue or authorize the
issuance of any other Equity Securities in respect of, in lieu of or in
substitution for its Equity Securities or Debt; or purchase, redeem or otherwise
acquire any Equity Securities;

(ii) issue, deliver, sell, grant, pledge or otherwise dispose of or encumber any
Equity Securities;

(iii) amend or adopt any amendments to any Company’s or Entity Members’
Organizational Documents;

(iv) acquire by merging or consolidating with, or by purchasing all or a
substantial portion of the assets or any stock of, or by any other manner, any
business or any Person or division thereof, or any assets that are material, in
the aggregate, to any Company;

(v) sell, lease, license, pledge, or otherwise dispose of or otherwise encumber
or subject (or allow to become subject) to any Encumbrance, other than Permitted
Encumbrances, any of its material properties or Assets, including any capital
asset or related capital assets with a fair market value in excess of Ten
Thousand Dollars ($10,000);

(vi) knowingly or irrevocably waive any material right of any Company under any
Contractual Obligation;

(vii) incur any Debt, (B) issue, sell or amend any Debt, (C) Guarantee or
otherwise become liable for any Debt of another Person, (D) make any material
loans, advances or capital contributions to, or Investment in, any other Person,
(E) modify or cancel any material third-party Debt owed to any Company, or
(F) enter into any arrangement having the economic effect of the foregoing;

(viii) make any single capital expenditure or other expenditures with respect to
PP&E in excess of Fifty Thousand Dollars ($50,000) in the aggregate;

(ix) except as required to comply with applicable Laws or the terms of any
Employee Plan, (A) adopt, enter into, terminate or amend any Employee Plan,
(B) increase the compensation or fringe benefits, or pay any bonus not required
by an existing plan, arrangement or agreement to, any officer or employee of any
Company, (C) grant any Equity Securities, or (D) take any action other than in
the Ordinary Course of Business to fund or in any other way secure the payment
of compensation or benefits under any Employee Plan;

(x) except as may be required to comply with applicable Tax Laws, make, revoke,
amend or change any election in respect of Taxes, file any amendment to a Tax
Return, settle any claim or assessment in respect of Taxes, or consent to any
extension or waiver of the limitation period applicable to any claim or
assessment in respect of Taxes;



--------------------------------------------------------------------------------

(xi) threaten, commence, pay, discharge, settle or satisfy any Action;

(xii) terminate or fail to renew any Governmental Authorization that is required
for continued operations;

(xiii) enter into, amend or modify any collective bargaining agreement or union
contract with any labor organization or union or waive, release or assign any
rights or claims under any such agreement or contract;

(xiv) accelerate or defer any material obligation or payment by or to any
Company, or not pay any accounts payable or other obligation of any Company when
due, unless contested in good faith with full and complete appropriate reserves
provided in the relevant Company’s books and records;

(xv) decrease or defer in any material respect, any required maintenance, repair
or replacement of any PP&E or the level of costs expended in connection
therewith;

(xvi) fail to maintain insurance at levels at least comparable to current levels
or otherwise in a manner inconsistent with past practice;

(xvii) discontinue any line of business or adopt a plan of complete or partial
liquidation, dissolution, merger, consolidation, recapitalization or other
similar reorganization;

(xviii) take any action that could or could reasonably be expected to (A) result
in a material breach of any representation or warranty of ECS and/or the
Members, (B) result in any of the conditions set forth in Section 6 (other than
Section 6.1) or Section 7 not being satisfied (other than (i) to the extent a
Non-Entity Member is a Required Employee, such Non-Entity Member’s own decision
not to enter into an employment agreement or noncompetition agreement with
Parent, and (ii) a decision by a Member or its Affiliate not to terminate or
amend a Real Property Lease or enter into a new Real Property Lease with any
Company or Parent or Affiliate of either), or (C) otherwise prevent or
materially delay or materially impair its ability to consummate the Contemplated
Transactions on the terms contemplated by this Agreement;

(xix) at any time within the 90-day period prior to the Closing Date, effectuate
a “plant closing” or “mass layoff” as those terms are defined in WARN or any
similar state Law, affecting in whole or in part any site of employment,
facility, operating unit or employee of any Company;

(xx) make any change to its accounting methods, principles or practices
(including with respect to Taxes) or to the Financials or to the working capital
policies applicable to any Company, except as required by GAAP;

(xxi) except for entering into any non-exclusive license agreements in the
Ordinary Course of Business, transfer or grant to any third party any rights
with respect to any Intellectual Property;

(xxii) form any subsidiary or acquire any Equity Security of any Person;

(xxiii) make any changes to the Budget (as defined in the New Operating
Agreement) or any Company’s strategic, financial or risk management plan;

(xxiv) enter into or amend or otherwise modify any transaction, agreement, or
contract with any Member or any Affiliate of any Member;

(xxv) enter into or amend or otherwise modify any transaction, agreement or
contract with any third party with a value expected to exceed $50,000; or

(xxvi) authorize or enter into an agreement to do anything prohibited by the
foregoing.



--------------------------------------------------------------------------------

(b) ECS and the Members shall allow, ECS shall cause the Subsidiaries to allow,
and the Members shall cause the Companies to allow, Parent to approve or select,
as applicable, any Company’s:

(i) financial plan, including monthly and quarterly income statements, balance
sheets and cash flow statements;

(ii) annual audited financial statements;

(iii) risk management plan;

(iv) corporate counsel;

(v) authorized signatories and signing authorities on all bank accounts for
check signing, money transfer authorities, etc.;

(vi) outside consultants with a contract value in excess of $10,000 or to whom
payments are expected to exceed $10,000 in the aggregate;

(vii) expenditure or transaction involving:

1. the procurement of goods, services or other resources for an amount that
would exceed the amount budgeted for such items in the Budget (as defined in the
New Operating Agreement) by more than 5%, or which when added to all other
expenditures and outlays of the Companies for the then applicable Budget period,
would cause total actual expenditures and outlays to exceed by more than 1% the
total amount of the Budget for such period;

2. the purchase by any Company of assets in excess of $10,000 not included in
such Company’s capital expenditures budget;

3. any leasing or purchasing fleet, equipment or tools not included in such
Company’s capital expenditures budget;

4. a single purchase of inventory (not included in annual budgeted procurement
plans) in excess of $20,000;

5. opening of any letters of credit or bonding of jobs;

6. any other non-ordinary course payment (including the settlement of litigation
or claims) in excess of $10,000;

7. the hiring, termination, election or appointment of any department head,
option holder or officer of any Company;

8. changes to compensation programs of any employees at or above the level of
department head and/or any other employees (excluding commissioned salesman)
with salaries in excess of $50,000;

9. any Company-wide salary increases that have an annual cost in excess of the
prior year’s National Consumer Price Index (all urban wage earners);

10. establishment of new businesses or new product lines; or

11. adjustments to reserve accounts in excess of $10,000 per month.

(c) No Member shall directly or indirectly do any of the following:

(i) sell, lease, pledge, or otherwise transfer, dispose of or otherwise encumber
or subject (or allow to become subject) to any Encumbrance any Common Units;
provided however, that Parent shall not unreasonably withhold its consent to any
such transfer by an ECS Member to his or its Affiliate resulting from death or
bona fide estate planning purposes;



--------------------------------------------------------------------------------

(ii) take any action that would or would reasonably be expected to (A) result in
a material breach of a representation or warranty of ECS and/or the Members,
(B) result in any of the conditions set forth in Section 6 (other than
Section 6.1) or Section 7 not being satisfied (other than (i) to the extent a
Non-Entity Member is a Required Employee, such Non-Entity Member’s own decision
not to enter into an employment agreement or noncompetition agreement with
Parent, and (ii) a decision by a Member or its Affiliate not to terminate or
amend a Real Property Lease or enter into a new Real Property Lease with any
Company or Parent or Affiliate of either), or (C) otherwise prevent or
materially delay or materially impair its ability to consummate the Contemplated
Transactions on the terms contemplated by this Agreement; or

(iii) authorize or enter into an agreement to do anything prohibited by the
foregoing.

4.3 Commercially Reasonable Efforts; Notification; Hart-Scott-Rodino Act
Filings.

4.3.1 (a) Upon the terms and subject to the conditions set forth in this
Agreement, if Parent exercises the Merger Option, Parent, Merger Subsidiary,
Sister Subsidiary, ECS and the Members agree and ECS and the Members agree to
cause the Subsidiaries to use commercially reasonable efforts to take, or cause
to be taken, all actions, and to do, or cause to be done, and to assist and
cooperate with the other parties in doing, all things necessary, proper or
advisable to consummate and make effective, in the most expeditious manner
practicable, the Contemplated Transactions, including (i) preparing and filing
of all forms, registrations and notices required to be filed, obtaining of all
necessary actions or nonactions, waivers, consents and approvals from
Governmental Authorities and the making of all necessary registrations and
filings (including filings with Governmental Authorities) and the taking of all
commercially reasonable steps as may be necessary to obtain an approval or
waiver from, or to avoid an Action by, any Governmental Authority,
(ii) obtaining all necessary consents, approvals or waivers from third parties,
(iii) defending of any Actions challenging this Agreement or the consummation of
the Contemplated Transactions, including seeking to have any stay or temporary
restraining order entered by any court or other Governmental Authority vacated
or reversed and (iv) the execution and delivery of any additional instruments
reasonably necessary to consummate the Contemplated Transactions.
Notwithstanding the foregoing or any other provision of this Agreement to the
contrary, in no event shall Parent be obligated to, and the Companies shall not
without the prior written consent of Parent, agree or proffer to divest or hold
separate, or enter into any licensing, business restriction or similar
arrangement with respect to, any assets (whether tangible or intangible) or any
portion of any business of Parent, its Affiliates or any Company.

4.3.2 Without limiting the generality of the foregoing, as soon as may be
reasonably practicable if Parent exercises the Merger Option, and in no event
later than 10 Business Days after the date of such exercise, if such exercise
occurs, Parent and ECS each shall file with the FTC and the Antitrust Division
of the DOJ Notification and Report Forms relating to the Contemplated
Transactions as required by the HSR Act. Subject to applicable Laws and the
preservation of any applicable attorney-client privilege, Parent and ECS each
shall promptly (i) supply the other with any information that may be required in
order to effectuate such filings, (ii) supply any additional information that
reasonably may be required by the FTC or the DOJ, and each will use reasonable
efforts to obtain a waiver of the applicable waiting period and (iii) make any
further filings pursuant thereto that may be necessary, proper or advisable in
connection therewith. Parent, on the one hand, and ECS, on the other, shall
share equally all filing fees and other charges for the filing under the HSR Act
and shall each be responsible for all costs and expenses for obtaining their own
respective consents, approvals or waivers from third parties and for defending
any actions against them challenging this Agreement or the consummation of the
Contemplated Transactions.

4.4 Acquisition Proposals.

4.4.1 ECS and Members shall not, nor shall they permit or authorize any of their
Representatives or the Subsidiaries to, directly or indirectly, initiate,
solicit, encourage or otherwise facilitate (including by way of furnishing
confidential information) any inquiries or the making of any proposal or offer,
with respect to (i) any merger, reorganization, share exchange, business
combination, recapitalization, consolidation, liquidation, dissolution or
similar transaction involving any Company, (ii) any sale, lease, exchange,
mortgage, pledge, transfer or purchase of a significant portion of the Assets or
any Asset material to the Businesses (other than the sale of Inventory or
obsolete PP&E, which has been replaced by all substitute PP&E necessary to
continue to operate the Businesses in the Ordinary Course of Business) or Equity
Securities of any Company or Entity Member, (iii) any purchase or sale of, or
tender offer or exchange offer for Unit Equivalents (any such proposal or offer
being hereinafter referred to as an “Acquisition Proposal”). ECS and the Members
shall not, nor shall they permit or authorize any of their Representatives or
the Subsidiaries to, directly or indirectly, (a) engage in any negotiations
concerning, or provide any confidential information or data to, or have any
discussions or conversations with, any Person relating to an Acquisition
Proposal, or otherwise facilitate any effort or attempt to make or implement or
accept an Acquisition Proposal, or (b) enter into any letter of intent or
similar document contemplating, or enter into any agreement with respect to, an
Acquisition Proposal. Without limiting the foregoing, it is agreed that any
violation of the restrictions set forth in this paragraph by any Representative,
whether or not such Person is purporting to act on behalf of any Company or
Member or otherwise, shall be deemed to be a breach of this Section 4.4 by ECS
and the Members.



--------------------------------------------------------------------------------

4.4.2 Members’ Representative will promptly (and in any event within two
(2) Business Days) notify Parent in writing of the existence of any proposal,
discussion, negotiation or inquiry received by any Company, any Member or any of
their Representatives with respect to any Acquisition Proposal, and the Members’
Representative will immediately communicate to Parent the terms of any proposal,
discussion, negotiation or inquiry which it or they may receive (including a
copy of any such proposal) and the identity of the Person making such proposal
or inquiry or engaging in such discussion or negotiation.

4.4.3 The Companies and Members will, and will cause their Representatives to,
immediately cease and cause to be terminated any existing activities,
discussions or negotiations with any Person(s) conducted heretofore with respect
to any Acquisition Proposal. In addition, the Companies shall promptly request
that each Person who has heretofore received information in connection with such
Person’s consideration of an Acquisition Proposal return or destroy all
confidential information heretofore furnished to such Person by or on behalf of
any Company or any Member. Neither ECS nor the Members shall, and each of which
shall cause the Subsidiaries not to, release any third party from, or waive any
provision of, any confidentiality or standstill agreement to which any Company
or Member is a party. ECS and the Members agree that they will take the
necessary steps to promptly inform their Representatives of the obligations
undertaken by ECS and Members in this Section 4.4.

4.5 Bank Accounts; Powers of Attorney. As of the Closing, to the extent
requested by Parent, ECS and the Members shall cause Parent’s designees to be
added, and the Companies’ respective designees to be removed, as signatories
with respect to each of the Companies’ respective bank accounts and to terminate
any powers of attorney.

4.6 Notice. Between the date hereof and the Closing Date within thirty (30) days
of Parent’s request (such request not to be made more than two (2) times in any
calendar year) and promptly after Parent’s exercise of the Merger Option, the
Members’ Representative will notify Parent in writing (where appropriate and
only with respect to matters occurring after the date hereof, through updates to
the Disclosure Schedules) of, and contemporaneously will provide Parent with and
upload to the Data Room true, accurate and complete copies of any and all
information or documents relating to any event, transaction or circumstance,
that existed or occurred on, prior to or after the date of this Agreement, as
soon as practicable after it becomes known to ECS or any Member, that causes or
will cause any representation, warranty, covenant or agreement of ECS and/or the
Members under this Agreement to be breached, that renders or will render untrue
any representation or warranty of ECS and/or the Members contained in this
Agreement as if the same were made on or as of the date of such event,
transaction or circumstance, or that make the timely satisfaction of any
condition to Closing impossible or unlikely. Both ECS and the Members, on the
one hand, and Parent, on the other, shall have the right until the Closing Date
to amend or supplement their respective Disclosure Schedules to the
representation and warranties in Section 2 and 3. No notice (or updates to
Disclosure Schedules) given pursuant to this Section 4.6 shall have any effect
on the representations and warranties made as of the date of this Agreement or
any covenants or agreements contained in this Agreement for purposes of
determining satisfaction of any condition, whether a breach or default has
occurred, or the termination or indemnification rights of the parties provided
by this Agreement or otherwise.

4.7 Consultation. To the extent permitted by applicable Law, (i) during the
Pre-Closing Period, ECS and the Members will consult with management of Parent
with a view to informing them as to the operation and management of the
Companies, and (ii) and during the Option Pre-Closing Period, ECS will cause its
management, and will cause the management of the Companies to, participate in
monthly operational reviews with the management of Parent.

4.8 Interim Financial Statements. During the Pre-Closing Period, ECS and the
Members shall cause the Companies to provide Parent with the “Audited
Financials,” “Unaudited Quarterly Financials” and “Unaudited Monthly
Financials,” in each case as such term is defined in the New Operating Agreement
and subject to the terms and conditions specified in the New Operating Agreement
for such financials; provided however, that for the purposes of this Agreement,
ECS and the Members shall have: (i) 120 days after the end of each fiscal year
to deliver the Audited Financials, (ii) 30 days after the end of each calendar
month to deliver the Unaudited Monthly Financials, provided further that for the
purposes of this Agreement the Unaudited Monthly Financials shall be required
for every calendar month and shall also be required to contain unaudited
consolidated statements of cash flows of the Companies for the period from the
beginning of the current fiscal year to the end of such month, in each case, in
addition to and in compliance with all of the other terms and conditions that
apply to such Unaudited Monthly Financials as set forth in the New Operating
Agreement and (iii) 30 days after the end of each fiscal quarter to deliver the
Unaudited Quarterly Financials; provided further that for the purposes of this
Agreement Unaudited Quarterly Financials shall be required for every fiscal year
quarter. Upon delivery of the foregoing financial statements to Parent, the
representations and warranties set forth in Section 2.6 and other financial
statement representations and warranties set forth herein shall be deemed to
have been made as to such financial statements to the extent that such financial
statements are the Most Recent Financials as of the Closing Date.

4.9 Environmental Review

4.9.1 Parent, at its sole cost and expense, may undertake “Phase I”
environmental site assessments (the “Phase I ESA(s)”) of any Asset that is real
property. Each Phase I ESA that Parent elects to undertake shall be conducted by
a reputable environmental consultant with appropriate licenses, certificates,
experience and training selected by the Parent (the “Environmental Consultant”).
The Environmental Consultant shall conduct the Phase I ESAs in accordance with
the ASTM E1527-00 Standard Practice for Environmental Site Assessments: Phase I
Environmental Site Assessment Process (as such practice may have been updated or
revised as of



--------------------------------------------------------------------------------

the date hereof, the “ASTM Phase I ESA Standard”) and may include such non-scope
considerations reasonably specified by the Parent. The Phase I ESAs, however,
shall not include testing of any environmental medium, or any materials, of any
structure on any real property without the express written approval of ECS,
which approval shall not be unreasonably withheld. Notwithstanding the foregoing
sentence, any such testing of any environmental medium, or materials, of any
structure on any real property during any Phase I ESA shall not unreasonably
interfere with the ability of the Companies to conduct their business or result
in any material damage to any such structure.

4.9.2 Should any Phase I ESA reveal a “recognized environmental condition,” as
defined in the ASTM Phase I ESA Standard, for which the Environmental Consultant
recommends a Phase II ESA (as defined below), then Parent may cause the
Environmental Consultant to undertake a reasonable and appropriate subsurface
investigation of any such recognized environmental condition at any such real
property in a “Phase II” environmental site assessment (the “Phase II ESA(s)”)
in accordance with ASTM E1903-97 (2002) (as such practice may have been updated
or revised as of the date hereof, the “ASTM Phase II ESA Standard”). The
Environmental Consultant shall prepare a separate scope of work and cost
estimate for each Phase II ESA of each real property that Parent reasonably
deems necessary. The performance of such Phase II ESAs shall not unreasonably
interfere with the ability of the Companies to conduct their business.

4.9.3 After the conclusion of any Phase I or Phase II ESAs, as set forth above,
Parent will be responsible to restore the real property to its original
condition and repair any damage resulting from such Phase I or Phase II ESA
work.

4.10 Employee Benefit Plans

4.10.1 Within 90 days of the date hereof: (i) all assets that are attributable
to current or former employees (or the beneficiaries of such current or former
employees) of an employer participating in the ECS 401K Plan other than the
Companies, shall be spun off into a separate employee benefit plan that is:
(x) qualified under Section 401(a) of the Code and (y) sponsored by the employer
of such current or former employee or employees and (ii) the Participating
Employers Addendum to the Adoption Agreement of the ECS 401K Plan shall be
amended to remove ECSD as a participating employer in the ECS 401K Plan.

4.10.2 ECS and the Members acknowledge that following the date hereof, the
Companies and Parent may be members of a single controlled group of corporations
under Section 414(b) of the Code or trades or businesses which are under common
control under Section 414(c) of the Code. Accordingly, each Member and ECS
hereby agrees with Parent that such Member and ECS and their respective
Representatives will not, and that such Member will cause its respective
Affiliates not to, at any time on or after the date hereof, directly or
indirectly, without the prior written consent of the Parent to (a) perform any
action, including, but not limited to significantly changing the coverage of the
ECS 401K Plan, that would cause the transition rule set forth in
Section 410(b)(6)(C)(i) of the Code to no longer apply to any plans intended to
be qualified under Section 401(a) of the Code that are maintained by ECS or
Parent during the transition period set forth in Section 410(b)(6)(C)(ii) of the
Code, or (b) make any election for purposes of determining highly compensated
employees under the ECS 401K Plan that would be inconsistent with any election
made by Parent with respect to any plan maintained by Parent that is intended to
be qualified under Section 401(a) of the Code, including, but not limited to the
top-paid group election or the calendar year data election.

4.10.3 Each Member and ECS and their respective Representatives shall, or as
applicable shall cause their respective Affiliates to, at all times on and after
the date hereof, directly or indirectly, (a) operate the ECS 401K Plan in a
manner that satisfies the nondiscrimination testing requirements and any other
requirements set forth in the Code and the Treasury Regulations thereunder to
insure the continued qualification of the ECS 401K Plan under Section 401(a) of
the Code, and (b) following the transition period forth in
Section 410(b)(6)(C)(ii) of the Code that results from the Contemplated
Transactions, provide Parent with any information reasonably requested by Parent
for purposes of determining whether the employees of ECS participating in the
ECS 401K Plan satisfy the coverage requirements of Section 410(b) of the Code
and to the extent ECS fails to satisfy the coverage requirements of
Section 410(b) of the Code when tested with the employees of Parent as members
of a single controlled group of corporations under Section 414(b) of the Code or
trades or businesses which are under common control under Section 414(c) of the
Code, cause ECS to comply with Parent’s reasonable instructions to insure that
the ECS 401K Plan satisfies the nondiscrimination testing requirements,
including, modifying the amount of any employer contributions under the ECS 401K
Plan, and any other requirements Parent reasonably deems necessary to ensure the
continued qualification of the ECS 401K Plan under Section 401(a) of the Code.

4.11 Employment Agreements. Each Member and Parent and their respective
Representatives will enter or has entered into amendments, or as applicable will
cause or has caused their respective Affiliates to enter into amendments, to the
employment or service agreements entered into between ECS and each of James
Haunty, Robert Dunbar, Chuck Desrosiers, Jon Maslonka, Justin Campbell, Brian
Bratton, and Brian Smaistrla and the employment agreements entered into between
T&D and William Wright and EEG and Sid Strauss, substantially in the form set
forth on Exhibit J, within sixty (60) days of the date hereof.

4.12 Health and Life Insurance Plans. Prior to the Effective Time, all employees
of an employer, other than the Companies, must cease participating in any
“welfare benefit plan” (within the meaning of Section 3(1) of ERISA) or life
insurance plan sponsored or maintained by any Company.



--------------------------------------------------------------------------------

5. POST-CLOSING COVENANTS

5.1 Confidentiality.

5.1.1 The Members acknowledge that the success of the Companies after the
Closing Date depends upon the continued preservation of the confidentiality of
certain information possessed by the Members, that the preservation of the
confidentiality of such information by the Members is an essential premise of
the bargain between the parties hereto, and that Parent would be unwilling to
enter into this Agreement in the absence of this Section 5.1.1. Accordingly,
each Member hereby agrees with Parent that such Member and its Representatives
will not, and that such Member will cause its Affiliates not to, at any time on
or after the Closing Date, directly or indirectly, without the prior written
consent of Parent, disclose or use, any confidential or proprietary information
involving or relating to the Businesses, the Companies or Buyer, including
(1) customer and supplier information, including lists of names and addresses of
customers and suppliers of the Companies, Buyer or any of their respective
Affiliates, (2) business plans and strategies, compensation plans, compensation
information, sales plans and strategies, pricing and other terms applicable to
transactions between existing and prospective customers, suppliers or business
associates, (3) market research and databases, sources of leads and methods of
obtaining new business, and methods of purchasing, marketing, selling,
performing and pricing products and services employed by the Companies or Buyer,
(4) information concerning the configuration and architecture, technical data,
networks, methods, practices, standards and capacities of the Companies’
information systems, Company Software and Company Technology, (5) information
identified as confidential and/or proprietary in internal documents of the
Companies or documents provided by Buyer, (6) all information posted in the Data
Room to the extent such information was produced by or on behalf of any of the
Companies and (7) all information that would be a trade secret under any
applicable Law; provided, however, that the information subject to the foregoing
provisions of this sentence will not include any information generally available
to, or known by, the public (other than as a result of disclosure in violation
hereof or any other agreement); and provided, further, that the provisions of
this Section 5.1.1 will not prohibit any retention of copies of records or
disclosure (a) required by any applicable Legal Requirement so long as
reasonable prior notice is given to Parent of such disclosure and a reasonable
opportunity is afforded to Parent to contest the same or (b) made in connection
with the enforcement of any right or remedy relating to, or the performance of
any obligation arising under, this Agreement or the Contemplated Transactions.
Each Member agrees that it will be responsible for any breach or violation of
the provisions of this Section 5.1.1 by any of its Representatives and
Affiliates.

5.1.2 Notwithstanding the foregoing, each Member, and each of their
Representatives may disclose to any and all Persons, without limitation of any
kind, the Tax treatment and Tax structure of the Contemplated Transactions and
all materials of any kind (including opinions or other Tax analyses) that are
provided to the Members relating to such Tax treatment and Tax structure.

5.2 Restrictive Covenants.

5.2.1 Noncompetition. Each Member (other than Strauss) on his or its own behalf
and on behalf of each of his or its Affiliates, covenants that from the Closing
Date through the later of the seven-year anniversary of the Closing Date or 24
months after such Member’s termination of employment with any of the Companies,
Parent, the Surviving Entity or any of their respective Affiliates (provided
that a transfer of a Member’s employment between such entities shall not be
deemed a termination of employment) , neither he or it nor his or its Affiliates
will for his, its or their own account, jointly with another, or for or on
behalf of any Person, directly or indirectly, anywhere within the United States
of America, Canada, or Mexico (the “Territory”):

(a) own, manage or control, or become engaged or serve as a shareholder,
bondholder, creditor, officer, director, partner, member, employee, agent,
consultant, advisor, or representative of any Person, business or enterprise
that competes directly or indirectly with the Companies in the Businesses (a
“Competitive Business”) other than Parent, the Surviving Entity or any of the
Companies; provided, however, that each Member and his or its Affiliates may
passively hold up to 1% of the outstanding publicly-traded securities of a
Person engaged in a Competitive Business for investment purposes only and any
amount of any class of securities of Parent;

(b) recruit, induce, solicit, or employ, or in any manner attempt to recruit,
induce, solicit, or employ, any Person that is at such time, or during the
previous two year period was an employee, independent contractor, or consultant
of any Company;

(c) solicit any Person that is at such time, or during the previous two-year
period was, (i) a customer, supplier or business associate of any Company, or
(ii) a Person from whom any Company solicited business or with whom any Company
discussed a potential business relationship, in each case, for the purpose of
offering or providing services or products which are competitive with services
or products provided by any Company in the Businesses;

(d) cause or seek to cause to be terminated or adversely affected, or otherwise
interfere with, any agreement or arrangement of any kind to which any Company is
a party or from which it benefits; or

(e) seek to interfere with or adversely affect the ongoing relationships between
any Company, on the one hand, and its suppliers, customers and professional and
business contacts, on the other.



--------------------------------------------------------------------------------

5.2.2 Acknowledgement. Each Member acknowledges that the Companies conduct the
Businesses throughout the Territory; that they each provide services, directly
or indirectly, to the Companies throughout the Territory; and that they each are
intimately familiar with the Companies’ trade secrets, confidential information,
and employee, customer and supplier relationships. Accordingly, each Member
agrees that the Territory, time limitation, and scope of restrictions set forth
in this Section 5.2 are reasonable and necessary to protect the legitimate
business interests of Parent. Each Member agrees that any reduction to the
Territory, time limitation, or scope of restrictions set forth herein would
seriously undermine the efficacy of this Section 5.2 and the protections that it
is intended to provide. Each Member acknowledges and agrees that the covenants
contained in this Sections 5.1 and 5.2 are essential elements of this Agreement
and that but for these covenants Parent would not have agreed to consummate the
Merger. Each Member further expressly agrees and acknowledges that (a) the
confidentiality, nonsolicitation and non-competition covenants contained in this
Agreement (i) are reasonable and necessary for the protection of Parent with
respect to the covenants’ respective stated purposes, time, scope and geographic
area, and are supported by adequate consideration; (ii) are necessary for the
protection of Parent’s legitimate business interests, including the protection
of trade secrets, goodwill, and relationships with customers and suppliers
purchased by Parent pursuant to this Agreement; and (iii) are not unduly
restrictive of any rights of the Members; and (b) each Member has sufficient
employment or business alternatives and sufficient assets, taking into account
the consideration received and to be received by such Member, such that
such Member does not have to compete with any Company or impermissibly use any
Company’s confidential, proprietary, or trade secret information described in
this Agreement in order to earn a living. The existence of any claim or cause of
action against Parent by any Member, whether predicated on Parent’s breach of
this Agreement or otherwise, shall not constitute a defense to the enforcement
by Parent of the covenants contained in Sections 5.1 and 5.2 .

5.2.3 Injunction. The Members agree that a violation of the terms, provisions,
obligations, duties and conditions described in this Agreement will cause
irreparable damage to Parent for which money damages or other legal remedies
would not be an adequate remedy. Accordingly, each Member acknowledges and
hereby agrees that in the event of any breach or threatened breach by any Member
of any of their covenants or obligations set forth in this Sections 5.1 and 5.2,
Parent shall be entitled, in any court in the United States or otherwise having
jurisdiction, to an injunction or injunctions, without the posting of any bond,
to prevent or restrain breaches or threatened breaches of Sections 5.1 and 5.2,
and to specifically enforce the terms and provisions of this Sections 5.1 and
5.2 to prevent breaches or threatened breaches of, or to enforce compliance
with, the covenants and obligations of this Sections 5.1 and 5.2. Each Member
hereby agrees not to challenge the enforceability of the restrictive covenants
contained in Sections 5.1 and 5.2 or raise any objections to the availability of
the equitable remedy of specific performance to prevent or restrain breaches or
threatened breaches of Sections 5.1 and 5.2, and to specifically enforce the
terms and provisions of Sections 5.1 and 5.2 to prevent breaches or threatened
breaches of, or to enforce compliance with, the covenants and obligations of
each Member under this Sections 5.1 and 5.2. The Members further agree that
(x) by seeking the remedies provided for in this Section 5.2.3, Parent shall not
in any respect waive its right to seek any other form of relief that may be
available under this Agreement (including monetary damages), and (y) nothing set
forth in this Section 5.2.3 shall require Parent to institute any Action for (or
limit Parent’s right to institute any Action for) specific performance under
this Section 5.2.3 prior or as a condition to exercising any rights under
Section 1.9.2(h), Section 9 or otherwise, nor shall the commencement of any
Action pursuant to this Section 5.2.3 or anything set forth in this
Section 5.2.3 restrict or limit Parent’s right to pursue any other remedies
under this Agreement or otherwise that may be available to Parent thereafter.
The parties acknowledge and agree that, in the event Parent institutes an Action
to enforce the restrictive covenants set forth in this Sections 5.1 and 5.2 in a
forum other than one of the forum identified in Section 11.15, Parent may elect
to pursue all other remedies (including damages) available to it based on the
same set of facts and circumstances in the forum chosen for the injunctive
relief Action or it may elect to pursue its damages and other non-injunction
remedies in a forum set forth in Section 11.15 and in no event shall Parent’s
election be deemed a waiver of its rights or remedies or allow any Member to
institute an action or assert claims or counterclaims in any forum except as
specified in Section 11.15.

5.2.4 Severability. If any covenant or restriction contained in Sections 5.1 and
5.2, or any part thereof, is hereafter construed or found to be invalid or
unenforceable in part or in whole, this shall not effect the remainder of the
covenants or restrictions, which shall be given full effect, without regard to
the invalid portions, and any court having jurisdiction shall enforce such
invalid covenant or restriction to the maximum extent possible under applicable
Law, including the maximum permissible time, scope and geographic area for such
covenant or restriction.

5.3 Cooperation Regarding Financial Statements. The Members shall use their best
reasonable efforts to assist and cooperate with the efforts of Parent and its
accountants and auditors to prepare and audit any financial statements
(including pro forma financial statements) that Parent will be required to
prepare, file or furnish pursuant to any applicable securities laws or exchange
requirements, including the 1933 Act, the Exchange Act, the rules and
regulations of the SEC promulgated thereunder, and any rules or regulations of
the New York Stock Exchange or other stock exchange, or under any other
applicable Laws.

5.4 Litigation Support. If and for so long as Parent or any Company is actively
contesting or defending against any Action in connection with any fact,
situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act or transaction existing or
occurring on or prior to the Closing Date involving any Company or any Business,
the Members will cooperate in the contest or defense and provide such testimony
as may be reasonably necessary in connection with the contest or defense, at the
cost and expense of Parent (unless and to the extent Parent is entitled to
indemnification therefor hereunder, in which event such costs and expenses shall
be borne jointly and severally by the Members).



--------------------------------------------------------------------------------

5.5 Restrictions on Transfer of Parent Shares.

(a) The Members will not, and the Indirect Members will cause the Entity Members
not to, sell, transfer, pledge, assign, hypothecate or otherwise encumber,
dispose of or hedge (whether by the purchase of put options, short selling
Parent Shares or otherwise) any Parent Shares or enter into any agreement to do
any of the foregoing (the “Transfer Restrictions”) at any time from the date
hereof until the date on which the Transfer Restrictions on the Parent Shares
have lapsed in accordance with the provisions of Subsection 5.5(b); provided
however, that if any Non-Entity Member receives Parent Shares pursuant to this
Agreement, such Non-Entity Member may, subject to Parent’s prior written
consent, which consent may not be unreasonably withheld, transfer such Parent
Shares to a Member of the Immediate Family of such Non-Entity Member as a result
of his death or in connection with bona fide estate planning purposes.

(b) The Transfer Restrictions shall lapse as follows:

(i) The Transfer Restrictions with respect to 25% of the Parent Shares issued to
each ECS Member shall lapse on the first anniversary of the Closing Date;

(ii) The Transfer Restrictions with respect to an additional 25% of the Parent
Shares issued to each ECS Member shall lapse on the second anniversary of the
Closing Date; and

(iii) The Transfer Restrictions with respect to the remaining 50% of the Parent
Shares issued to each ECS Member shall lapse on the third anniversary of the
Closing Date.

5.6 Member Suretyship Obligations. From and after Closing, the Companies shall
not, and Parent shall cause the Companies not to, incur or permit to be issued
any additional bonds, letters of credit or other obligations that are subject to
the Member Suretyship Obligations. For purposes of this Section 5.6, “Member
Suretyship Obligation” means any obligation by which a Member is liable,
contingently or otherwise, as obligor, guarantor or otherwise, or with respect
to which obligation a Member assures a creditor against loss (including
contingent reimbursement or indemnification obligations with respect to letters
of credit or surety bonds), in each case, to the issuer or co-issuer of any
surety bond or letter of credit issued at the request of any of the Companies.
If the Member Suretyship Obligations are not released at or prior to Closing,
the Companies and Parent will indemnify the Members from any Member liability
related to or arising out of a Member Suretyship Obligation to the extent such
Member liability results from an action or an event that occurred after the
Closing, and following Closing shall use commercially reasonable efforts to have
the Member Suretyship Obligation released.

 

6. CONDITIONS PRECEDENT TO PARENT’S OBLIGATION TO CLOSE

Parent’s obligation to consummate the Merger and to take the other actions
required to be taken by Parent at the Closing is subject to the satisfaction, at
or prior to the Closing, of each of the following conditions (any of which may
be waived by Parent, in whole or in part):

6.1 Accuracy of Representations and Warranties. The representations and
warranties of ECS and the Members contained in this Agreement that are qualified
by a reference to materiality, a Material Adverse Effect or any similar
qualifier (any such qualification referred to herein as a “Materiality
Qualifier”) shall be true and correct in all respects as written (including the
Materiality Qualifier) when made and (without giving effect to any schedule
updates under Section 4.6) on and as of the Closing as if made at and as of the
Closing (other than representations and warranties that are qualified by a
reference to a Materiality Qualifier which address matters only as of a certain
date, which shall have been true and correct as written (including the
Materiality Qualifier) as of such certain date) and the representations and
warranties of ECS and the Members set forth in this Agreement that are not
qualified by a Materiality Qualifier shall be true and correct in all material
respects when made and (without giving effect to any schedule updates under
Section 4.6) on and as of the Closing Date as if made on and as of such time
(except for those representations and warranties that are not so qualified and
relate to a particular date, which representations and warranties shall be true
and correct in all material respects as of such date).

6.2 ECS’s and Members’ Performance.

6.2.1 Covenants; Etc. All of the covenants and obligations that ECS and/or
Members are required to perform or to comply with pursuant to this Agreement at
or prior to the Closing must have been performed and complied with.

6.2.2 Documents, Etc. Each document required to be delivered by ECS and/or
Members pursuant to Section 1.3.2 must have been delivered.



--------------------------------------------------------------------------------

6.3 No Actions. Since the date of this Agreement, there must not have been
commenced or threatened against Parent, any Company, the Members or against any
Person affiliated with Parent, any Company, or the Members, any Action
(a) involving any challenge to, or seeking material damages or other material
relief in connection with, any of the Contemplated Transactions, or (b) that may
have the effect of preventing, making illegal, or otherwise materially
interfering with any of the Contemplated Transactions that in each such case of
(a) and (b) has not been fully resolved without additional cost or Liability to
Parent, which has not been fully paid by the Members.

6.4 No Claim Regarding Units or Merger Consideration. There must not have been
made or threatened by any Person any claim asserting that such Person (a) is the
holder or the beneficial owner of, or has the right to acquire or to obtain
beneficial ownership of, any Unit Equivalent of, or any other Equity Securities
in, any Company, or (b) is entitled to all or any portion of the Merger
consideration payable by Parent pursuant to this Agreement that in each such
case of (a) and (b) has not been fully resolved without additional cost or
Liability to Parent, which has not been fully paid by Members.

6.5 No Prohibition. No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered into any Law or Governmental Order and no other
legal or regulatory restraint or prohibition shall be in effect, in either case,
which has the effect of making the Contemplated Transactions illegal or that
otherwise prohibits or requires the payment of any damages as a result of the
Contemplated Transactions, and no Action in which any of the foregoing is sought
shall be pending.

6.6 No Material Adverse Effect. Since the date of this Agreement, no Material
Adverse Effect with respect to ECS or any of the Companies shall have occurred.

6.7 HSR Act. Any waiting period (and any extension thereof) under the HSR Act
applicable to the Contemplated Transactions shall have expired or been
terminated, or approval of the relevant Governmental Authority otherwise
obtained.

6.8 Third-Party Consents. The Companies shall have received and delivered to
Parent the third-party consents listed on Schedule 2.5(a) and Schedule 2.5(b),
without additional cost or Liability to Parent, which has not been fully paid by
ECS.

6.9 Merger Option. Parent shall have in its sole discretion exercised the Merger
Option.

6.10 Employment Agreements. Each of the Required Employees shall have duly
executed and delivered to Parent an employment agreement in a form that is
satisfactory to Parent;

6.11 Non-Competition Agreements. Each of the Required Employees shall have duly
executed and delivered to Parent a non-competition agreement substantially in a
form that is satisfactory to Parent.

6.12 Environmental Review. Parent’s satisfaction with its environmental review
pursuant to Section 4.9 as determined in Parent’s sole and absolute discretion.

6.13 Member Affiliate Leases. The Companies shall have entered into new Real
Property Leases and terminated the old Real Property Leases for all Real
Property leased by the Companies that are owned by an Affiliate of any Member,
in each case, in a form that is satisfactory to Parent.

 

7. CONDITIONS PRECEDENT TO ECS’S AND MEMBERS’ OBLIGATIONS TO CLOSE

ECS’s and Members’ obligations to consummate the Merger and to take the other
actions required to be taken by ECS and Members at the Closing are subject to
the satisfaction, at or prior to the Closing, of each of the following
conditions (any of which may be waived by the Members’ Representative, in whole
or in part):

7.1 Accuracy of Representations and Warranties. The representations and
warranties of Parent contained in this Agreement that are qualified by a
reference to a Materiality Qualifier shall be true and correct in all respects
when made as written (including the Materiality Qualifier) and (without giving
effect to any schedule updates) on and as of the Closing as if made at and as of
the Closing (other than representations and warranties that are qualified by a
reference to a Materiality Qualifier which address matters only as of a certain
date, which shall have been true and correct as written (including the
Materiality Qualifier) as of such certain date), and the representations and
warranties of Parent set forth in this Agreement that are not qualified by a
Materiality Qualifier shall be true and correct in all material respects when
made and (without giving effect to any schedule updates) on and as of the
Closing Date as if made on and as of such time (except for those representations
and warranties that are not so qualified and relate to a particular date, which
representations and warranties shall be true and correct in all material
respects as of such date).



--------------------------------------------------------------------------------

7.2 Parent’s Performance.

7.2.1 Covenants; Etc. All of the covenants and obligations that Parent is
required to perform or to comply with pursuant to this Agreement at or prior to
the Closing must have been performed and complied with.

7.2.2 Documents, Etc. Parent must have delivered each of the documents required
to be delivered by Parent pursuant to Section 1.3.2(b).

7.3 No Prohibition. No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered into any Law or Governmental Order and no other
legal or regulatory restraint or prohibition shall be in effect, in either case,
which has the effect of making the Contemplated Transactions illegal or that
otherwise prohibits or requires the payment of any damages as a result of the
Contemplated Transactions, and no Action in which any of the foregoing is sought
shall be pending.

7.4 HSR Act. Any waiting period (and any extension thereof) under the HSR Act
applicable to the Contemplated Transactions shall have expired or been
terminated, or approval of the relevant Governmental Authority otherwise
obtained.

 

8. TERMINATION

8.1 Termination Events. This Agreement may, by written notice given prior to or
at the Closing, be terminated:

8.1.1 By mutual written consent of Parent and the Members’ Representative;

8.1.2 At any time after the two year anniversary of the date of this Agreement,
by either the Members’ Representative or Parent if Parent has not exercised the
Merger Option by such two year anniversary; the right to terminate this
Agreement pursuant to this Section 8.1.2 may not be exercised by the Members’
Representative if ECS or any Member is then in breach of any representation,
warranty, covenant, agreement or obligation contained in this Agreement;

8.1.3 At any time by Parent, upon written notice to the Members’ Representative,
if it determines never to exercise the Merger Option; or

8.1.4 At any time after the sixth month after Parent exercises the Merger Option
(the “Outside Date”) by Parent or Members’ Representative if the Closing has not
occurred by the Outside Date; the right to terminate this Agreement pursuant to
this Section 8.1.4 may not be exercised by the Members’ Representative if ECS or
any Member is then in breach of any representation, warranty, covenant,
agreement or obligation contained in this Agreement

8.2 Effect of Termination. If this Agreement is terminated pursuant to
Section 8.1, this Agreement shall forthwith become void and of no further force
and effect, except for the provisions of this Section 8.2, Section 11 and
Section 12, which shall survive such termination; provided, however, that
nothing herein shall relieve any party from Liability for any breach of any
representation, warranty, covenant or agreement contained in this Agreement.

 

9. INDEMNIFICATION

9.1 Indemnification by the Members. Subject to the limitations set forth in this
Section 9, from and after Closing, the Members, jointly and severally, will
indemnify and hold harmless Parent and each of its Affiliates, and the
Representatives and Affiliates of each of the foregoing Persons (each, a “Parent
Indemnified Person”), from, against and in respect of any and all Losses whether
or not involving a Third Party Claim, incurred or suffered by Parent Indemnified
Persons or any of them as a result of, arising out of, or directly or indirectly
relating to:

9.1.1 any breach of, or inaccuracy in, any representation or warranty made by
ECS or Members in Section 2, in each case, when made and (giving effect to any
schedule updates under Section 4.6) on and as of the Closing as if made at and
as of the Closing (other than representations and warranties that are qualified
by a reference to a certain date, which shall have been true and correct as of
such certain date);

9.1.2 any breach or violation of any covenant or agreement of ECS to the extent
required to be performed or complied with by ECS or any Company in or pursuant
to this Agreement;

9.1.3 any breach or violation of any covenant or agreement of any Member to the
extent required to be performed or complied with by any Member in or pursuant to
this Agreement;



--------------------------------------------------------------------------------

9.1.4 any Liabilities (other than Liabilities under the Contractual Obligations
of the Companies, except for Liabilities of the Companies or Members of any kind
or nature (i) the existence of which would conflict with or constitute a breach
of a representation, warranty or agreement of any of the Members or Companies
contained herein or (ii) by reason of or arising out of any default or breach
occurring prior to the Closing Date (or that would be a default or breach but
for the passage of time or giving of notice, or both) or any unperformed,
warranty repair obligation of the Companies that exists prior to the Closing
Date under such Contractual Obligations but that is unperformed as of the
Closing Date, whether or not such Contractual Obligation is disclosed on the
Disclosure Schedules) of any of the Companies or the Members, of any nature
whatsoever, whether accrued, absolute, contingent or otherwise, arising from or
relating to the operations or activities of the Companies or Members prior to
the Closing Date, except to the extent any such liability is reflected in full
as a Liability in the Actual Closing Balance Sheet;

9.1.5 except to the extent any such Liability (other than Liabilities under the
Contractual Obligations of the Companies, except for Liabilities of the
Companies or Members of any kind or nature (i) the existence of which would
conflict with or constitute a breach of a representation, warranty or agreement
of any of the Members or Companies contained herein or (ii) by reason of or
arising out of any default or breach occurring prior to the Closing Date (or
that would be a default or breach but for the passage of time or giving of
notice, or both) or any unperformed warranty repair obligation of the Companies
that exists prior to the Closing Date under such Contractual Obligations but
that is unperformed as of the Closing Date, whether or not such Contractual
Obligation is disclosed on the Disclosure Schedules) is reflected as a Liability
in the Actual Closing Balance Sheet, any Disclosed Liabilities;

9.1.6 any Action by any Person not a party to this Agreement (including any
Governmental Authority) against or affecting Parent or any other Parent
Indemnified Person which may give rise to or evidence the existence of or relate
to a misrepresentation or breach of any representation or warranty contained in
Section 2;

9.1.7 the matters set forth on Exhibit G; or

9.1.8 any breach of, or inaccuracy in, any representation or warranty made by
ECS or Members in Section 2.17(i) when made and on and as of the Closing as if
made at and as of the Closing, without regard and without giving effect to any
Knowledge Qualifier contained in such representation or warranty which has the
effect of making such representation and warranty less likely to be breached (as
if such word or words were deleted from such representation and warranty).

Notwithstanding anything contained herein to the contrary, for purposes of
determining whether there has been a breach and the amount of any Losses that
are the subject matter of a claim for indemnification or reimbursement
hereunder, each representation and warranty in this Agreement and schedules and
exhibits hereto shall be read without regard and without giving effect to any
Materiality Qualifier contained in such representation or warranty which has the
effect of making such representation and warranty less likely to be breached (as
if such word or words were deleted from such representation and warranty).

9.2 Indemnity by Parent. Subject to the limitations set forth in this Section 9,
from and after Closing, Parent will indemnify and hold harmless the Members and
their Affiliates, and the Representatives and Affiliates of each of the
foregoing Persons (each, a “Company Indemnified Person”), from, against and in
respect of any and all Losses incurred or suffered by Company Indemnified
Persons or any of them as a result of, arising out of, or directly or indirectly
relating to:

9.2.1 any breach of, or inaccuracy in, any representation or warranty made by
Parent in Section 3; or

9.2.2 any breach or violation of any covenant or agreement of Parent pursuant to
this Agreement.

9.3 Time for Claims. No claim may be made or suit instituted seeking
indemnification pursuant to Section 9.1.1, 9.1.6 or 9.2.1 for any breach of, or
inaccuracy in, any representation or warranty unless a written notice describing
such breach or inaccuracy in reasonable detail in light of the circumstances
then known to the Indemnified Person, is provided to the Indemnifying Person:

9.3.1 at any time, in the case of any breach of, or inaccuracy in, the
representations and warranties set forth in Sections 2.1 (Organization;
Predecessors; Subsidiaries), 2.2 (Capitalization of the Companies),
2.3 (Organization; Power and Authorization), 2.5 (Noncontravention), the
penultimate sentence of 2.6.1 (Financial Statements), 2.9.1 (Ownership of
Assets), 2.30 (No Brokers), the last sentence of 2.25.6 (Employees), 3.1
(Organization), 3.2 (Power and Authorization), 3.4 (Noncontravention) or 3.5 (No
Brokers);

9.3.2 at any time, in the case of any claim or suit based upon fraud,
intentional misrepresentation or willful misconduct;

9.3.3 at any time prior to the ninetieth (90th) day after the expiration of the
applicable statute of limitations (taking into account any tolling periods and
other extensions) in the case of any breach of, or inaccuracy in, the
representations and warranties set forth in Sections 2.17 (Employee Benefit
Plans), or 2.18 (Environmental Matters); and



--------------------------------------------------------------------------------

9.3.4 at any time prior to last day of the eighteenth (18th) month following the
Closing Date, in the case of any breach of, or inaccuracy in, any other
representation and warranty or any Loss arising from Liabilities described in
Section 9.1.1, 9.1.6 or 9.2.1; provided that if, at any time prior to the
expiration of the respective survival period set forth in this Section 9.3 with
respect to any particular representation or warranty, any Indemnified Party
delivers to any Indemnifying Party a written notice alleging the existence of an
inaccuracy in or a breach of such representation or warranty and asserting a
claim for Losses pursuant to Section 9.1 or Section 9.2, then the representation
or warranty underlying the claim asserted in such notice and all indemnity
obligations under this Section 9 related thereto shall survive until such claim
is finally and fully resolved in accordance with this Agreement.

Claims for indemnification pursuant to any other provision of Sections 9.1 and
9.2 or pursuant to Section 10 are not subject to the limitations set forth in
this Section 9.3.

9.4 Indemnification Limits.

9.4.1 The Members shall not be liable for any indemnification obligations under
this Agreement with respect to, or to hold any Parent Indemnified Persons
harmless from, and Parent shall not be liable for any indemnification
obligations under this Agreement with respect to, or to hold any Company
Indemnified Person harmless from, any claim or group of related claims, unless
such claim or group of related claims involves Losses in excess of $10,000 (all
such claims or group of related claims of an amount equal to $10,000 or less, a
“De Minimis Claim”), nor shall any De Minimis Claim be applied to or considered
for purposes of calculating the aggregate amount of the Parent Indemnified
Persons’ or Company Indemnified Persons’ Losses, as applicable; provided that
the limitations provided in this sentence shall only apply with respect to an
aggregate of up to $100,000 of De Minimis Claims and if all De Minimis Claims in
the aggregate exceed $100,000 (such excess, “Excess De Minimis Claims”), the
Members and Parent shall, as applicable, subject to the other limitations
provided in this Agreement, indemnify and hold the Parent Indemnified Persons or
Company Indemnified Persons, as applicable, harmless from the amount of such
excess over $100,000 and the amount of such excess shall be applied to and
considered for purposes of calculating the aggregate amount of the Parent
Indemnified Persons’ or Company Indemnified Persons’ Losses, as applicable,
needed to meet the Deductible and the Liability Cap. In addition, the Members
shall not be liable for the indemnification obligations pursuant to
Section 9.1.1, Section 9.1.4, Section 9.1.5 or Section 9.1.6, or to hold the
Parent Indemnified Persons harmless, and Parent shall not be liable for the
indemnification obligations pursuant to Section 9.2.1, or to hold the Company
Indemnified Persons harmless, until the aggregate amount of Losses, including
Losses with respect to Excess De Minimis Claims, with respect to matters
referred to, in the case of the Members, Section 9.1.1, Section 9.1.4,
Section 9.1.5 and Section 9.1.6 or, in the case of the Parent, Section 9.2.1
exceeds $600,000 excluding in calculating such amount any De Minimis Claims but
not Excess De Minimis Claims (the “Deductible”), after which Parent, on the one
hand, and the Members jointly and severally, on the other hand, will be
responsible for all Losses, including Losses with respect to Excess De Minimis
Claims, in excess of the Deductible up to a maximum aggregate amount of Losses
equal to Thirteen Million Six Hundred and Fifty Dollars ($13,650,000) (the
“Liability Cap”). Notwithstanding anything herein to the contrary, (A) none of
the De Minimis Claim limitation, the Deductible or the Liability Cap will apply
(i) in the case of fraud, intentional misrepresentation or willful misconduct or
(ii) with respect to Members’ indemnification obligations pursuant to
Section 9.1.2, (B) the Deductible or the Liability Cap will not apply with
respect to the Members’ indemnification obligations pursuant to Section 9.1.7,
and (C) the Liability Cap will not apply (i) with respect to any breach of
Sections 2.1 (Organization; Predecessors; Subsidiaries), 2.2 (Capitalization of
the Companies), 2.3 (Organization; Power and Authorization), 2.5
(Noncontravention), the penultimate sentence of 2.6.1 (Financial Statements),
2.9.1 (Ownership of Assets), 2.17 (Employee Benefit Plans), 2.18 (Environmental
Matters), the last sentence of 2.25.6 (Employees), 2.30 (No Brokers), 3.1
(Organization), 3.2 (Power and Authorization), 3.4 (Noncontravention) or 3.5 (No
Brokers), or (ii) with respect to Members’ indemnification obligations pursuant
to Section 10 or Section 9.1.8.

9.4.2 Notwithstanding anything to the contrary herein, except for claims based
on fraud, intentional misrepresentation or willful misconduct: (i) Strauss shall
have no liability for any claim that may be made or suit instituted seeking
indemnification pursuant to item 1 of Exhibit G, and (ii) Strauss and Campbell
shall have no liability for any claim that may be made or suit instituted
seeking indemnification pursuant to Section 9.1.3 except to the extent that such
claim relates to a breach or a violation of a covenant or agreement of such
Member and then solely with respect to such Member’s breach or violation.

9.5 Third Party Claims.

9.5.1 Notice of Claim. If any third party notifies an Indemnified Person with
respect to any matter (a “Third Party Claim”) which may give rise to an
Indemnity Claim against an Indemnifying Person under this Section 9, then the
Indemnified Person will promptly give written notice to the Indemnifying Person;
provided, however, that no delay on the part of the Indemnified Person in
notifying the Indemnifying Person will relieve the Indemnifying Person from any
obligation under this Section 9 except to the extent that the Indemnifying
Person is actually prejudiced by the Indemnified Party’s failure to give such
notice in such a timely manner.

9.5.2 Assumption of Defense, etc. The Indemnifying Person will be entitled to
participate in the defense of any Third Party Claim that is the subject of a
notice given by the Indemnified Person pursuant to Section 9.5.1. In addition,
the Indemnifying Person will have the right to assume the defense of the
Indemnified Person against the Third Party Claim with counsel with counsel
reasonably satisfactory (taking into account the jurisdiction in which the claim
is brought, the materiality of the claim and the experience levels and other
qualifications of counsel available to defend such claim) to the Indemnified
Person so long as (a) the Indemnifying Person



--------------------------------------------------------------------------------

gives written notice to the Indemnified Person within ten (10) days after the
Indemnified Person has given notice of the Third Party Claim that the
Indemnifying Person will indemnify the Indemnified Person from and against the
entirety of any and all Losses the Indemnified Person may suffer resulting from,
arising out of, relating to, in the nature of, or caused by the Third Party
Claim, (b) the Indemnifying Person provides the Indemnified Person with evidence
reasonably acceptable to the Indemnified Person that the Indemnifying Person
will have adequate financial resources to defend against the Third Party Claim
and fulfill its indemnification obligations hereunder, (c) the Third Party Claim
involves only money damages and does not seek an injunction or other equitable
relief against the Indemnified Person, (d) the Indemnified Person has not been
advised by counsel that an actual or potential conflict exists between the
Indemnified Person and the Indemnifying Person in connection with the defense of
the Third Party Claim, (e) the Third Party Claim does not relate to or otherwise
arise in connection with Taxes or any criminal or regulatory enforcement Action
and (f) the Indemnifying Person conducts the defense of the Third Party Claim
actively and diligently. The Indemnified Person may retain separate co-counsel
at its sole cost and expense and participate in the defense of the Third Party
Claim; provided, however, that the Indemnifying Person will pay the fees and
expenses of separate co-counsel retained by the Indemnified Person that are
incurred prior to the Indemnifying Person’s assumption of control of the defense
of the Third Party Claim.

9.5.3 Limitations on Indemnifying Person. The Indemnifying Person will not
consent to the entry of any judgment or enter into any compromise or settlement
with respect to the Third Party Claim without the prior written consent of the
Indemnified Person, which consent will not be unreasonably withheld, conditioned
or delayed, unless such judgment, compromise or settlement (a) provides for the
payment by the Indemnifying Person of money as sole relief for the claimant,
(b) results in the full and general release of all Parent Indemnified Persons or
Company Indemnified Persons, as applicable, from all Liabilities arising or
relating to, or in connection with, the Third Party Claim and (c) involves no
finding or admission of any violation of Legal Requirements or the rights of any
Person and has no effect on any other claims that may be made against the
Indemnified Person.

9.5.4 Indemnified Person’s Control. If the Indemnifying Person does not deliver
the notice contemplated by clause (a), or the evidence contemplated by clause
(b), of Section 9.5.2 within 10 (ten) days after the Indemnified Person has
given notice of the Third Party Claim, or otherwise at any time fails to conduct
the defense of the Third Party Claim actively and diligently, the Indemnified
Person may defend, and may consent to the entry of any judgment or enter into
any compromise or settlement with respect to, the Third Party Claim with the
consent of the Indemnifying Person, which consent shall not be unreasonably
delayed, conditioned or withheld. If such notice and evidence is given on a
timely basis and the Indemnifying Person conducts the defense of the Third Party
Claim actively and diligently but any of the other conditions in Section 9.5.2
is or becomes unsatisfied, the Indemnified Person may defend, and may consent to
the entry of any judgment or enter into any compromise or settlement with
respect to, the Third Party Claim with the consent of the Indemnifying Person,
which consent shall not be unreasonably delayed, conditioned or withheld. In the
event that the Indemnified Person conducts the defense of the Third Party Claim
pursuant to this Section 9.5.4, the Indemnifying Person will (a) advance the
Indemnified Person promptly and periodically for the costs of defending against
the Third Party Claim (including reasonable attorneys’ fees and expenses) and
(b) remain responsible for any and all other Losses that the Indemnified Person
may incur or suffer resulting from, arising out of, relating to, in the nature
of or caused by the Third Party Claim to the fullest extent provided in this
Section 9.

9.5.5 Reasonable Cooperation. The party not in control of the prosecution or
defense of a Third Party Claim will reasonably cooperate with the other party in
the conduct of the prosecution or defense of such Third Party Claim.

9.6 Limitations on Liability. If a breach of the representations, warranties or
covenants given by the Members in this Agreement is capable of remedy without
Loss to Parent or the Parent Indemnified Persons, the Parent Indemnified Persons
shall only be entitled to indemnification if the breach is not remedied within
thirty (30) days after the date on which notice is served on the Members’
Representative.

9.7 Exclusive Remedy. Parent acknowledges and agrees that, should the Closing
occur, except with respect to claims based on fraud, intentional
misrepresentation or willful misconduct, Parent Indemnified Persons’ sole and
exclusive remedy with respect to any and all claims relating to this Agreement,
whether based on contract, tort, strict liability, other laws or otherwise,
including any breach or alleged breach of any representation, warranty, covenant
or agreement shall be pursuant to the indemnification provisions set forth in
this Section 9 and Section 10 and the provisions set forth in Section 5.2.3 and
Section 11.18, and hereby waives, for itself and on behalf of the Parent
Indemnified Persons, from and after the Closing, to the fullest extent permitted
under applicable Law, any and all other rights, claims and causes of action
(other than rights, claims, or causes of action arising from fraud, intentional
misrepresentation or willful misconduct) it may have against Members arising
under or based upon any Law or otherwise relating to this Agreement. The Members
acknowledge and agree that, should the Closing occur, except with respect to
claims based on fraud, intentional misrepresentation or willful misconduct,
Company Indemnified Persons’ sole and exclusive remedy with respect to any and
all claims relating to this Agreement, whether based on contract, tort, strict
liability, other laws or otherwise, including any breach or alleged breach of
any representation, warranty, covenant or agreement shall be pursuant to the
indemnification provisions set forth in this Section 9, and hereby waive, for
itself or himself and on behalf of the Company Indemnified Persons, from and
after the Closing, to the fullest extent permitted under applicable Law, any and
all other rights, claims and causes of action (other than rights, claims, or
causes of action arising from fraud, intentional misrepresentation or willful
misconduct) it or he may have against Parent arising under or based upon any Law
or otherwise relating to this Agreement.



--------------------------------------------------------------------------------

9.8 Members’ Representative. For purposes of this Section 9, it is understood
and agreed that the Members’ Representative shall act on behalf of all Members.

9.9 Knowledge and Investigation. The right of any Parent Indemnified Person or
Company Indemnified Person to indemnification pursuant to this Section 9 will
not be affected by any investigation conducted or knowledge acquired (or capable
of being acquired) at any time, whether before or after the execution and
delivery of this Agreement or the Closing, with respect to the accuracy of any
representation or warranty, performance of or compliance with any covenant or
agreement, referred to in Sections 9.1 or 9.2, or otherwise.

9.10 Remedies Cumulative. The rights of each Parent Indemnified Person and
Company Indemnified Person under this Section 9 are cumulative, and each Parent
Indemnified Person and Company Indemnified Person, as the case may be, will have
the right in any particular circumstance, in its sole discretion, to enforce any
provision of this Section 9 without regard to the availability of a remedy under
any other provision of this Section 9.

9.11 Right of Setoff. Upon notice to the Members specifying in reasonable detail
the basis therefore, Parent may set off any amount to which it may be entitled
from the Members against amounts otherwise payable, if any, under this
Agreement. If such setoff is made against Parent Shares, such shares shall be
valued on the day immediately prior to the day such shares were due to be
issued, absent the setoff. The exercise of such right of setoff by Parent in
good faith, whether or not ultimately determined to be justified, will not
constitute an event of default under this Agreement or any other agreement
between Parent or any of its Affiliates and the Companies or Members. Neither
the exercise or failure to exercise such right of setoff will constitute an
election of remedies or limit Parent in any manner in the enforcement of any
other remedies that may be available to it. Notwithstanding the foregoing, if
Parent sets off an amount pursuant to this Section 9.11 and it is later finally
mutually determined by the parties or pursuant to Section 11.15 that such setoff
amount was in excess of the amount which any Member was required to indemnify
Parent, then Parent shall pay interest to such Member on such excess amount at
the Prime Rate as published in the Wall Street Journal on the date such setoff
was made.

9.12 ECS’s Indemnification Obligations. The obligation of ECS to indemnify
Parent and the other Parent Indemnified Persons shall terminate in all respects
upon the Closing; provided that for the avoidance of doubt the parties agree
that the termination of ECS’s indemnification obligations pursuant to this
Section 9.12 shall have no effect on or in any way limit Parent’s or any other
Parent Indemnified Person’s rights to indemnification from the Members,
including Parent’s and the other Parent Indemnified Persons’ rights to offset
Losses that are incurred by or imposed on Parent or any other Parent Indemnified
Person against any amounts otherwise payable pursuant to this Agreement. In
addition, the Members’ rights to seek contribution or payment of any amount from
any Company for any indemnification obligations that they are required to make
to Parent or any other Parent Indemnified Person shall also terminate in all
respects upon the Closing. If any Company suffers, incurs or otherwise becomes
subject to any Losses as a result of or in connection with any inaccuracy in or
breach of any representation, warranty, covenant or obligation of the Members
hereunder, then (without limiting any of the rights of any Company, Parent or
any other Parent Indemnified Persons as Indemnified Persons) Parent shall also
be deemed, by virtue of its ownership of the Equity Securities of the Companies,
to have incurred Losses as a result of and in connection with such inaccuracy or
breach but in any case the total amount both Parent and the Companies may
recover shall not exceed the amount of Losses.

9.13 Time of Payment of Claims. Except as otherwise set forth in this Section 9,
any amount owing by any Person pursuant to this Section 9 shall be paid within
two (2) Business Days after determination of such amount. To the extent any ECS
Member holds Parent Shares, such ECS Member may satisfy its indemnification
obligations pursuant to Section 9.1.1 or Section 10 by assignment of Parent
Shares at an agreed value of $13 per share; provided, however, that if Parent
issues Parent Shares in connection with any Earn-Out Payment then the “agreed
value” for purposes of valuing Parent Shares pursuant to this Section 9.13 shall
be the volume weighted average price of all Parent Shares issued to such ECS
Member.

9.14 Closing Balance Sheet. Notwithstanding anything to the contrary set forth
in this Agreement, no Parent Indemnified Person shall be entitled to
indemnification pursuant to Section 9.1.1 or Section 10 for any Loss or Taxes or
alleged Loss or Taxes to the extent of any Liability, accrual or reserve
therefor is included as a current Liability in the Actual Closing Balance Sheet.

 

10. TAX MATTERS

10.1 Representations and Obligations Regarding Taxes. ECS and Members jointly
and severally represent and warrant to and agree with Parent as follows, in each
case except to the extent set forth on Schedule 10 (for purposes of this
Section 10, the “Companies” includes any Predecessor and any entity that at any
time has been a subsidiary of a Company, and any of the Companies may be
referred to individually as a “Company”):

10.1.1 Except as set forth on Schedule 10.1.1: (A) each Company has duly and
timely filed all Tax Returns it was required to file; (B) all such Tax Returns
were true, correct and complete and all Taxes of such Company (whether or not
shown on any Tax Return and whether or not any Tax Return was required) have
been paid; (C) no Company is the beneficiary of any extension of time within
which to file any Tax Return; (D) the unpaid Taxes of each Company did not, as
of the dates of the Financials, exceed the reserve for Tax liability (excluding
any reserve for deferred Taxes established to reflect timing differences between
book and Tax income) set forth



--------------------------------------------------------------------------------

on the face of the balance sheets (rather than in any notes thereto) contained
in the Financials; (E) since the date of the Most Recent Balance Sheet Date,
none of the Companies has incurred any liability for Taxes outside the Ordinary
Course of Business; (F) as of the Closing Date, the unpaid Taxes of the
Companies will not exceed the reserve for Tax liability (excluding any reserve
for deferred Taxes established to reflect timing differences between book and
Tax income) set forth on the face of the books and records of the Companies
(rather than in any notes thereto); (G) no claim has ever been made by a
Governmental Authority in a jurisdiction where a Company does not currently file
Tax Returns that such Company is or may be subject to taxation by that
jurisdiction; and (h) there are no Encumbrances on any of the assets of any
Company that arose in connection with any failure (or alleged failure) to pay
any Tax, except for Encumbrances for Taxes not yet due.

10.1.2 Except as set forth on Schedule 10.1.2, there is no dispute or claim
concerning any Tax Liability of any Company either (A) claimed or raised by any
authority in writing or (B) to ECS’s Knowledge based upon personal contact with
any agent of such authority. No Company has received from any Governmental
Authority any written notice of proposed adjustment, deficiency, underpayment of
Taxes or any other such notice which has not been satisfied by payment or been
withdrawn, and no claims have been asserted relating to such Taxes against any
Company. There is no dispute or claim concerning any Tax Liability of any
Company either claimed or raised by any Governmental Authority in writing.

10.1.3 Except as set forth on Schedule 10.1.3, no Tax Return has been audited,
or is currently the subject of audit. ECS has made available in the Data Room
correct and complete copies of all of the Companies’ federal and foreign Tax
Returns, examination reports, and statements of deficiencies assessed against,
or agreed to by any Company since its formation. No Company has waived any
statute of limitations in respect of Taxes or agreed to any extension of time
with respect to any Tax assessment or deficiency.

10.1.4 Except as set forth on Schedule 10.1.4, no Company is a party to any
joint venture, partnership or other arrangement or contract that could be
treated as a partnership for Federal income tax purposes. No Company has entered
into any sale leaseback or leveraged lease transaction that fails to satisfy the
requirements of Revenue Procedure 2001-28 (or similar provisions of foreign Law)
or any safe harbor lease transaction. No Company has acquired nor does it own
any assets that directly or indirectly secure any debt the interest on which is
tax exempt under Section 103 of the Code.

10.1.5 ECS has since its formation been an eligible entity as determined in
Section 301.7701-3(a) of the Treasury Regulations. ECS elected to be treated as
a corporation for federal, state and local income tax purposes commencing
January 1, 2008. The Companies are members of an Affiliated Group as defined in
Section 1504 of the Code of which ECS is the common parent.

10.1.6 No Company has engaged in any “reportable transaction” as defined in
Section 1.6011-4 of the Treasury Regulations.

10.1.7 No Company has received from any Governmental Authority any written
notice of proposed adjustment, deficiency, underpayment of Taxes or any other
such notice which has not been satisfied by payment or been withdrawn, and no
claims have been asserted relating to such Taxes against any Company.

10.1.8 Each Company has withheld and paid all Taxes required to have been
withheld and paid in connection with amounts, allocable, paid or owing to any
employee, independent contractor, creditor, member, partner or other third
party. No Company has a non-accountable expense reimbursement arrangement within
the meaning of Treasury Regulation Section 1.62-2(c).

10.1.9 No Company has been a member of an affiliated group filing a consolidated
federal income Tax Return (other than a group the common parent of which is
ECS). No Company has any liability for the Taxes of any Person (other than Taxes
of the Companies under Treasury regulation Section 1.1502-6 (or any similar
provision of state, local or foreign law)).

10.1.10 There is no contract, agreement plan or arrangement covering any
employee or former employee or independent contractor or former independent
contractor of any Company that, individually or collectively, could give rise to
the payment by such Company of any amount that would not be deductible by reason
of Section 162(a)(1) or Section 280G of the Code.

10.1.11 Each Company has paid all estimated Taxes for all Tax periods which it
is required to have paid estimated Taxes representing 100% of the estimated
Taxes required to have been paid.

10.1.12 No Company has or had a permanent establishment in any foreign country
or engages of has engaged in a trade or business in any foreign country.

10.1.13 No Company has had any Indebtedness that (i) was “corporate acquisition
indebtedness” as defined in Section 279 of the Code; (ii) bore interest any
portion of which was “disqualified interest” as defined in Section 163(j)(3) of
the Code, or (iii) was an “applicable high yield discount obligation” as defined
in Section 168(i)(1) of the Code. No Company has deducted any amounts that are
required to be capitalized.



--------------------------------------------------------------------------------

10.1.14 No Company has distributed the stock of any corporation in a transaction
satisfying the requirements of Section 355 of the Code within the last five
(5) years, and no stock of a Company has been distributed in a transaction
satisfying the requirements of Section 355 of the Code within the last five
(5) years.

10.1.15 No Company will be required to include any item of income in, or exclude
any item of deduction from, taxable income for any taxable period (or portion of
any taxable period) after the Closing Date as a result of any (i) closing
agreement as described in Section 7121 of the Code (or any corresponding or
similar provision of state, local or non-U.S. Tax law); (ii) installment sale or
open transaction disposition occurring on or prior to the Closing Date;
(iii) cash basis method of accounting or percentage of completion method of
accounting; (iv) an election under Section 108(i) of the Code; or (v) prepaid
amount received on or prior to the Closing Date.

10.2 Indemnification for Taxes. Notwithstanding anything to the contrary in this
Agreement (in particular Section 9):

10.2.1 Members shall jointly and severally indemnify Parent and its Affiliates
(each herein sometimes referred to as an “Indemnified Taxpayer”) against, and
agree to jointly and severally protect, save and hold harmless each Indemnified
Taxpayer from, any and all Losses, resulting from:

(a) a claim by any Governmental Authority for any Taxes arising from or
occasioned by the Merger or the other Contemplated Transactions;

(b) any misrepresentation or breach of any representation, warranty or
obligation set forth in this Section 10;

(c) any liability for the Taxes of any Company for any period ending on or
before the Closing Date and the portion of any Straddle Period ending on the
Closing Date; and

(d) all liabilities of the Companies as a result of the applicability of Treas.
Reg. §1.1502-6 or similar provisions of foreign, state or local Tax law for
Taxes of any other corporation affiliated with any Company on or prior to the
Closing Date.

10.2.2 Upon notice from Parent to the Members’ Representative that an
Indemnified Taxpayer is entitled to an indemnification payment for a Loss
pursuant to Section 10.2.1, the Members thereupon shall jointly and severally
pay to the Indemnified Taxpayer an amount that, net of any Taxes imposed on the
Indemnified Taxpayer with respect to the payment, will indemnify and hold the
Indemnified Taxpayer harmless from the Loss.

10.2.3 Notwithstanding anything to the contrary in this Agreement, the
indemnification obligations of the Members under this Section 10 shall survive
the Closing until the 90th day following the end of the applicable statutes of
limitations.

10.2.4 All transfer, documentary, sales, use, stamp, registration and other
similar Taxes and fees (including any penalties and interest) incurred in
connection with this Agreement shall be jointly and severally paid by Members
when due, and Members will, at their expense, file all necessary Tax Returns and
other documentation with respect to all the transfer, documentary, sales, use,
stamp, registration and other Taxes and fees, and, if required by applicable
Law, Parent will, and will cause its Affiliates to, join in the execution of any
of those Tax Returns and other documentation.

10.3 Covenants With Respect To Taxes.

10.3.1 Parent shall (i) grant to the Members’ Representative reasonable access
to the Companies’ books and records (including tax workpapers and returns and
correspondence with tax authorities), including the right to take extracts
therefrom and make copies thereof, to the extent that the books and records
relate to the operations of the Companies during taxable periods ending on or
prior to or that include the Closing Date as may be necessary for Tax Return
preparation, audit, or other financial reporting matters, and (ii) otherwise
reasonably cooperate with the Members’ Representative in connection with the
preparation and filing of any Tax Return of the Company that the Members are
responsible for and with any audit of Taxes that relates to the Businesses of
the Companies prior to the Closing Date, in each case to the extent relevant to
the Members’ indemnification obligations under Section 10.2.

10.3.2 Parent shall be responsible for preparing and filing, or causing the
Companies to prepare and file, all Tax Returns of the Companies required to be
filed for taxable periods ending after the Closing Date and the Members shall be
responsible, at their cost, for filing all Tax Returns of the Companies for
taxable periods ending on or before the Closing Date (“Member-Prepared
Returns”). The Member shall furnish such Member-Prepared Returns to the Parent
for its review, comment and approval (such approval not to be unreasonably
withheld, conditioned or delayed) at least 30 days prior to the due date (or
extended due date) for filing such Tax Returns, and such Tax Returns shall be
prepared in accordance with past practice, except as required by Law. The
Members shall pay all Taxes required to be paid with respect to Member-Prepared
Returns, except to the extent such Taxes have been previously paid, deposited



--------------------------------------------------------------------------------

or accrued in Actual Net Working Capital on the Actual Closing Balance Sheet. In
the case of any Tax Returns other than income Tax Returns (a “Straddle Return”)
for taxable periods which begin before the Closing Date and end after the
Closing Date (a “Straddle Period”), Parent shall furnish such Tax Returns to the
Member’s Representative for its review, comment and approval (such approval not
to be unreasonably withheld, conditioned or delayed) at least 30 days prior to
the due date (or extended due date) for filing such Tax Returns, and such Tax
Returns shall be prepared in accordance with past practice, except as required
by Law. The Members shall jointly and severally pay to Parent within five
(5) days after the date on which Taxes are paid with respect to a Straddle
Return approved by the Members’ Representative (or as to which the refusal of
Members’ Representative to approve is unreasonable) an amount equal to the
portion of those Taxes that relates to the portion of the taxable period ending
on the Closing Date as determined pursuant to Section 10.3.3, reduced to the
extent such Taxes have been previously paid, deposited or accrued in Actual Net
Working Capital on the Actual Closing Balance Sheet.

10.3.3 For purposes of this Agreement, other than in the case of income Tax
Returns, in the case of any period that begins before the Closing Date and ends
after the Closing Date, any Tax based directly or indirectly on gross or net
income or receipts or imposed in respect of specific transactions and any
credits available with respect to any Tax, shall be allocated based on an
interim closing of the books by assuming that the taxable period ended on the
Closing Date, and any other Tax shall be allocated based on the number of days
in the taxable period ending on the Closing Date divided by the total number of
days in the taxable period.

10.3.4 Neither Parent nor its Affiliates (including the Companies) may amend or
cause the amendment of a Tax Return of the Companies, or file or amend any Tax
election concerning the Companies, with respect to any period ending on or prior
to the Closing Date or any period that begins before and ends after the Closing
Date, if such action could have the effect of increasing the Tax liability or
reducing any Tax benefit of the Sellers or any Affiliate of the Sellers, without
the written consent of the Members’ Representative, which consent shall not be
unreasonably withheld, conditioned or delayed, except if such amendment is
required by any Governmental Authority.

10.3.5 Except to the extent reflected as an asset in the Actual Closing Balance
Sheet or to the extent resulting from the carryback of a net operating loss or
other Tax attribute from a taxable period (or portion thereof) that begins on or
after the Closing Date, any refund of Taxes of the Companies (including any
interest with respect thereto) attributable to any period occurring on or before
the Closing Date, or as allocated pursuant to Section 10.3.3, shall be the
property of the Members, shall be paid promptly to the Members’ Representative
and, if received by Parent or its Affiliate (including the Companies), shall be
payable promptly to the Members’ Representative.

10.3.6 Parent shall not permit, and shall cause its Affiliates not to permit,
the Companies to take any actions on the Closing Date that are out of the
ordinary course of business of either Company, except as required or
contemplated by this Agreement.

 

11. MISCELLANEOUS

11.1 Notices. All notices, requests, demands, claims and other communications
required or permitted to be delivered, given or otherwise provided under this
Agreement must be in writing and must be delivered, given or otherwise provided:

(a) by hand (in which case, it will be effective upon delivery);

(b) by facsimile followed by delivery by first class U.S. mail, postage prepaid
(in which case, it will be effective upon receipt of confirmation of good
transmission); or

(c) by overnight delivery by a nationally recognized courier service (in which
case, it will be effective on the Business Day after being deposited with such
courier service);

in each case, to the address (or facsimile number) listed below:

 

If to ECS, Force Capital, or FCP Investments, to:  

P.O. Box 740

Zephyr Cove, Nevada 89448

Attn: Mr. Martin J. Maslonka

    Telephone:      (775) 586-9380     Facsimile:      (775) 586-9384



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:  

6644 East Thomas Road, Suite 203

Mesa, Arizona 85215

Attn: Mr. Casey J. Maslonka

    Telephone:      (480) 245-7200     Facsimile:      (480) 830-8829 with a
copy (which shall not constitute notice) to:  

Lewis and Roca LLP

One South Church Avenue, Suite 700

Tucson, Arizona 85701

Attn: Matthew C. Sweger, Esq.

  Telephone:      (520) 629-4431   Facsimile:      (520) 879-4722 If to Jon
Maslonka, to:  

143 Highway 310

P. O. Box 209

Frannie, Wyoming 82423

  Telephone:      (307) 664-2707 If to Justin Campbell, to:  

891 Road 6

P. O. Box 183

Frannie, Wyoming 82423

  Telephone:      (307) 664-2707 If to Sid Strauss, to:  

7130 East Saddleback Street, #58

Mesa, Arizona 85207

  Telephone:      (480) 218-9711 If to Martin Maslonka, to:  

P.O. Box 740

Zephyr Cove, Nevada 89448

  Telephone:      (775) 586-9380   Facsimile:      (775) 586-9384 with a copy
(which shall not constitute notice) to:  

EC Source Services, LLC

6644 East Thomas Road, Suite 203

Mesa, Arizona 85215

Attn: Mr. Casey J. Maslonka

  Telephone:      (480) 245-7200   Facsimile:      (480) 830-8829 with a copy
(which shall not constitute notice) to:  

Lewis and Roca LLP

One South Church Avenue, Suite 700

Tucson, Arizona 85701

Attn: Matthew C. Sweger, Esq.

  Telephone:      (520) 629-4431   Facsimile:      (520) 879-4722



--------------------------------------------------------------------------------

If to Casey Maslonka, to:  

6644 East Thomas Road, Suite 203

Mesa, Arizona 85215

    Telephone:      (480) 245-7200     Facsimile:      (480) 830-8829 If to
Parent, Merger Subsidiary or Sister Subsidiary, to:  

MasTec, Inc.

800 S. Douglas Road, 12th Floor

Coral Gables, FL 33134

  Telephone      (305) 406-1892   Facsimile      (305) 406-1900   Attention:
     Pablo A. Alvarez, Executive Vice President, Mergers and Acquisitions with a
copy (which shall not constitute notice) to:  

MasTec, Inc.

800 S. Douglas Road, 12th Floor

Coral Gables, FL 33134

  Telephone:      (305) 406-1849   Facsimile:      (305) 406-1947   Attention:
     Albert de Cardenas, Executive Vice President and General Counsel with a
copy (which shall not constitute notice) to:  

Greenberg Traurig, P.A.

333 Avenue of the Americas

Miami, FL 33131

  Telephone:      (305) 579-0724   Facsimile:      (305) 961-5724   Attention:
     David Barkus, Esq.

Each of the parties to this Agreement may specify a different address or
facsimile number by giving notice in accordance with this Section 11.1 to each
of the other parties hereto.

11.2 Members’ Representative.

11.2.1 Appointment. “Members’ Representative” means Force Capital provided that
either Martin Maslonka or Casey Maslonka, or any of their Affiliates, is the
beneficial owner of all of the Equity Securities thereof and materially
participates in the management of such entity. The Members hereby irrevocably
constitute and appoint the Members’ Representative as their attorney-in-fact and
agent to act in their names, place and stead in connection with all matters
arising from and under this Agreement, each of the Company Agreements and any
other agreements, documents or instruments related to the Contemplated
Transactions and acknowledge that such appointment is coupled with an interest.
Members’ Representative hereby accepts such appointment and authorization.

11.2.2 Authority. The Members agree to be bound by all notices received or given
by, and all agreements and determinations made by, and all documents executed
and delivered by the Members’ Representative under this Agreement; authorize the
Members’ Representative to assert claims, make demands and commence actions on
behalf of the Members under this Agreement, dispute or to refrain from disputing
any claim made by the Members, negotiate and compromise any dispute that may
arise under, and exercise or refrain from exercising remedies available to the
Members under, this Agreement, and to sign any releases or other documents with
respect to such dispute or remedy (and to bind the Members in so doing), give
such instructions and do such other things and refrain from doing such things as
the Members’ Representative shall deem appropriate to carry out the provisions
of this Agreement, give any and all consents and notices under this Agreement,
and perform all actions, exercise all powers, receive service of process with
respect to any Action under this Agreement, any Company Agreement and any other
agreement or instrument in connection with the Contemplated Transactions, agree
to, negotiate and authorize payments in connection with the Purchase Price
Adjustment and any other payment pursuant to the terms of this Agreement, and
fulfill all duties otherwise assigned to the Members’ Representative in this
Agreement. Each Member hereby expressly acknowledges and agrees that the
Members’ Representative has the sole and exclusive authority to act on the
Members’ behalf in respect of all matters arising under or in connection with
this Agreement after execution of this Agreement, notwithstanding any dispute or



--------------------------------------------------------------------------------

disagreement among them, and that no Member shall have any authority to act
unilaterally or independently of the Members’ Representative in respect to any
such matter. Parent shall be entitled to rely on any and all actions taken by
the Members’ Representative under this Agreement without any Liability to, or
obligation to inquire of, the Members. All notices, counter notices or other
instruments or designations delivered by the Members in regard to this Agreement
shall not be effective unless, but shall be effective if, signed by the Members’
Representative, and if not, such document shall have no force or effect
whatsoever, and Parent and any other Person may proceed without regard to any
such document.

11.2.3 Change of Representative. The Members’ Representative may be changed by
the Members upon not less than twenty (20) calendar days prior written notice to
Parent; provided, that the Members’ Representative may not be removed unless ECS
Members holding a majority of the Common Units agree to such removal and to the
identity of the substituted agent or agents. The Members’ Representative may
resign at any time upon not less than thirty (30) calendar days’ prior written
notice to Parent, but in any event, not prior to the appointment of a substitute
Members’ Representative. No bond shall be required of the Members’
Representative. Notices or communications to or from the Members’ Representative
shall constitute notice to or from the Members.

11.2.4 A decision, act, consent or instruction of the Members’ Representative,
including an amendment, extension or waiver of this Agreement, shall constitute
a decision of the Members and shall be final, binding and conclusive upon the
Members; and Parent may conclusively and absolutely, rely, without any inquiry,
upon any such decision, act, consent or instruction of the Members’
Representative as being the decision, act, consent or instruction of the
Members. Parent is hereby relieved from any Liability to any Person, including
the Members, for any acts done by it in accordance with or reliance on such
decision, act, consent or instruction of the Members’ Representative.

11.2.5 All notices or other communications required to be made or delivered by
Parent to the Members shall be made to the Members’ Representative for the
benefit of the Members, and any notices so made shall discharge in full all
notice requirements of Parent to the Members with respect thereto. All notices
or other communications required to be made or delivered by the Members to
Parent shall be made by the Members’ Representative for the benefit of the
Members and any notices so made shall discharge in full all notice requirements
of the Members to Parent with respect thereto.

11.3 Publicity. No public announcement or disclosure will be made by any party
with respect to the subject matter of this Agreement or the Contemplated
Transactions without the prior written consent of Parent and the Member’s
Representative; provided, however, that the provisions of this Section 11.3 will
not prohibit (a) any disclosure required by any applicable Legal Requirements,
including any disclosure necessary or desirable to provide proper disclosure
under the securities laws or under any rules or regulations of any securities
exchange on which the securities of such party may be listed or traded or
(b) any disclosure made in connection with the enforcement of any right or
remedy relating to, or the performance of any obligation arising under, this
Agreement or the Contemplated Transactions.

11.4 Succession and Assignment; No Third-Party Beneficiary. Subject to the
immediately following sentence, this Agreement will be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns, each of such successors and permitted assigns will be deemed to be a
party hereto for all purposes hereof. No party may assign, delegate or otherwise
transfer either this Agreement or any of its rights, interests, or obligations
hereunder (other than transfers by operation of law) without the prior written
approval of the other parties; provided, however, that Parent may (a) assign any
or all of its rights and interests hereunder to one or more of its Affiliates
and (b) designate one or more of its Affiliates to perform its obligations
hereunder, provided that any such assignment or designation shall in no event
limit, reduce or release Parent’s obligations hereunder. Except as expressly set
forth in Section 9 with respect to Indemnified Persons who are not parties to
this Agreement, this Agreement is for the sole benefit of the parties hereto and
their permitted successors and assignees and nothing herein expressed or implied
will give or be construed to give any Person, other than the parties and such
successors and assignees, any legal or equitable rights hereunder.

11.5 Amendments and Waivers. No amendment or waiver of any provision of this
Agreement will be valid and binding unless it is in writing and signed, in the
case of an amendment, by the Parent and the Members’ Representative, or in the
case of a waiver, by the party or parties against whom the waiver is to be
effective. No waiver by any party of any breach or violation or, default under
or inaccuracy in any representation, warranty or covenant hereunder, whether
intentional or not, will be deemed to extend to any prior or subsequent breach,
violation, default of, or inaccuracy in, any such representation, warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such occurrence. No delay or omission on the part of any
party in exercising any right, power or remedy under this Agreement will operate
as a waiver thereof.

11.6 Further Assurances. From and after the date hereof, upon the request of the
Members’ Representative or Parent, each party will do, execute, acknowledge and
deliver all such further acts, assurances, deeds, assignments, transfers,
conveyances and other instruments and papers as may be reasonably required or
appropriate to carry out the Contemplated Transactions.

11.7 Entire Agreement. This Agreement, the Company Agreements and the other
agreements and documents to be executed and delivered pursuant hereto constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof and supersede any and all prior and contemporaneous discussions,
negotiations, proposals, undertakings, understandings and agreements,



--------------------------------------------------------------------------------

whether written or oral, with respect thereto. Notwithstanding the foregoing,
some or all of the Members may currently or in the future be party to other
restrictive covenant agreements with the Companies, Parent, or others, and
nothing in this Agreement is intended to supersede or otherwise affect any such
other restrictive covenant agreement.

11.8 Disclosure Schedules; Listed Documents, etc. Neither the listing nor
description of any item, matter or document in any Schedule hereto nor the
furnishing or availability for review of any document will be construed to
modify, qualify or disclose an exception to any representation or warranty of
any party made herein or in connection herewith, except to the extent that
(a) such representation or warranty specifically refers to the disclosures in
such section of the Disclosure Schedule and (b) to the extent disclosed in
another section of the Disclosure Schedules, to the extent that it is reasonably
apparent from a reading of the disclosure that such disclosure would also
qualify or apply to such other section. The inclusion of any information in any
Disclosure Schedule shall not be deemed to be an admission or evidence of the
materiality of such item. In addition, matters reflected in the Disclosure
Schedules are not necessarily limited to matters required by this Agreement to
be reflected in the Disclosure Schedules. Such additional matters are set forth
for informational purposes only and do not necessarily include other matters of
a similar nature. The information contained in this Agreement, in the Disclosure
Schedules, and exhibits hereto is disclosed solely for purposes of this
Agreement, and no information contained herein or therein shall be deemed to be
an admission by any party hereto to any Person other than the parties hereto of
any matter whatsoever (including any violation of Law or breach of contract).

11.9 Counterparts; Execution. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute but one and the same instrument. This Agreement will
become effective when duly executed by each party hereto. Facsimile or other
electronically scanned and transmitted signatures shall be deemed originals and
shall constitute valid execution and acceptance of this Agreement by the
signing/transmitting party.

11.10 Survival. The covenants and agreements and, subject to Section 9.3, the
representations and warranties set forth in this Agreement shall survive and
remain in effect after the Closing.

11.11 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction will not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If any provision hereof would, under applicable Law,
be invalid or unenforceable in any respect, then each party hereto intends that
such provision will be construed by modifying or limiting it so as to be valid
and enforceable to the maximum extent compatible with, and possible under,
applicable Law.

11.12 Headings. The headings contained in this Agreement are for convenience
purposes only and will not in any way affect the meaning or interpretation
hereof.

11.13 Construction. The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the parties and no presumption or burden of proof will arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement. The parties intend that each representation, warranty and
covenant contained herein will have independent significance. If any party has
breached or violated, or if there is an inaccuracy in, any representation,
warranty or covenant contained herein, the fact that there exists another
representation, warranty or covenant relating to the same subject matter
(regardless of the relative levels of specificity) which the party has not
breached or violated, or in respect of which there is not an inaccuracy, will
not detract from or mitigate the fact that the party has breached or violated,
or there is an inaccuracy in, the first representation, warranty or covenant.

11.14 Governing Law. This Agreement, the rights of the parties and all Actions
arising in whole or in part under or in connection herewith, will be governed by
and construed in accordance with the laws of the State of Florida, without
giving effect to any choice or conflict of law provision or rule that would
cause the application of the laws of any other jurisdiction.

11.15 Jurisdiction; Venue; Service of Process.

11.15.1 Jurisdiction. Each party, by its execution hereof, (a) hereby
irrevocably submits to the exclusive jurisdiction of the state courts of the
State of Florida or the United States District Courts located in the Southern
District of Florida for the purpose of any Action between or among the parties
(or any of them), including but not limited to any such Action arising or
related in whole or in part under or in connection with this Agreement,
(b) hereby waives to the extent not prohibited by applicable law, and agrees not
to assert, by way of motion, as a defense or otherwise, in any such Action, any
claim that it is not subject personally to the jurisdiction of the above-named
courts, that its property is exempt or immune from attachment or execution, that
any such Action brought in one of the above-named courts should be dismissed on
grounds of forum non conveniens, should be transferred or removed to any court
other than one of the above-named courts, or should be stayed by reason of the
pendency of some other proceeding in any other court other than one of the
above-named courts, or that this Agreement or the subject matter hereof may not
be enforced in or by such court and (c) hereby agrees not to commence any such
Action other than before one of the above-named courts. Notwithstanding the
previous sentence, (x) a party may commence any Action in a court other than the
above-named courts solely for the purpose of enforcing an order or judgment
issued by one of the above-named courts, and (y) Parent may commence an Action
in a court other than the above-named courts in accordance with the provisions
of Section 5.2.3.



--------------------------------------------------------------------------------

11.15.2 Venue. With the exception of Actions brought by Parent in accordance
with the provisions of Section 5.2.3, each party agrees that for any Action
between or among the parties (or any of them), including but not limited to any
such Action arising or related in whole or in part under or in connection with
this Agreement, such party will bring Actions only in Miami-Dade County,
Florida. Each party further waives any claim and will not assert that venue
should properly lie in any other location within the selected jurisdiction.

11.15.3 Service of Process. Each party hereby (a) consents to service of process
in any Action between or among the parties (or any of them) in any manner
permitted by Florida law, (b) agrees that service of process made in accordance
with clause (a) or made by registered or certified mail, return receipt
requested, at its address specified pursuant to Section 11.1, will constitute
good and valid service of process in any such Action and (c) waives and agrees
not to assert (by way of motion, as a defense, or otherwise) in any such Action
any claim that service of process made in accordance with clause (a) or (b) does
not constitute good and valid service of process.

11.16 Waiver of Jury Trial. THE PARTIES HEREBY WAIVE, AND COVENANT THAT THEY
WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO
TRIAL BY JURY IN ANY ACTION BETWEEN OR AMONG THE PARTIES (OR ANY OF THEM),
INCLUDING BUT NOT LIMITED TO ANY SUCH ACTION ARISING OR RELATED IN WHOLE OR IN
PART UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE CONTEMPLATED
TRANSACTIONS, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE. THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY
OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY
AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE THEIR RIGHTS
TO TRIAL BY JURY IN ANY ACTION WHATSOEVER BETWEEN OR AMONG THEM, WHICH ACTION
WILL INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING
WITHOUT A JURY.

11.17 Expenses. Except as provided in Sections 1.11.3, 9 or 10, (i) ECS shall
pay all of ECS’s and the Members’ fees and expenses, including legal and
accounting fees and expenses and the brokers fees and expenses disclosed on
Schedules 2.30(a) and 2.30(b), incurred in connection with this Agreement and
the Contemplated Transactions; provided however, that any such fees and expenses
that have not been paid on or before the Closing Date and are not reflected as a
Liability in the Actual Closing Balance Sheet shall be paid by the Members, and
(ii) the Parent shall pay all of its own fees and expenses incurred in
connection with this Agreement and the Contemplated Transactions.

11.18 Specific Performance. Parent shall have the right and remedy, in addition
to any others that may be available, at law or in equity, to have the provisions
of this Agreement, and each Company Agreement, specifically enforced through
injunctive or other relief, without the necessity of posting a bond, it being
acknowledged that each Company is a unique asset, with value to Parent’s
business not readily quantifiable and any breach by ECS or Members of the
provisions of this Agreement or the Company Agreements will cause irreparable
injury to Parent, the amount of which will be difficult to determine, and that
money damages will not provide an adequate remedy to Parent. ECS and Members
covenant and agree that they shall not, and shall not authorize any other Person
to, challenge or question the enforceability of any provision of this
Section 11.18.

11.19 Joint and Several. Except as set forth in Section 9.4.2, the covenants,
agreements, obligations and Liabilities of ECS and Members hereunder and under
each Company Agreement, shall be joint and several in all respects. Where in
this Agreement or any agreement or document referred to in the preceding
sentence, provision is made for any action to be taken or not to be taken by any
Company or Members, ECS and Members agree to cause such Persons to take or not
to take such action and shall be jointly and severally Liable for such Persons
taking or not taking any such action, as the case may be.

11.20 Recitals. The recitals to this Agreement are true and correct and by this
reference are incorporated herein and made a part of this Agreement.

11.21 Representation by Lewis and Roca LLP. Parent hereby acknowledges that
Lewis and Roca LLP has served as legal counsel to ECS, Force Capital, FCP
Investments, Martin Maslonka, and certain of their Affiliates in connection with
this Agreement and the Contemplated Transactions and on other matters prior to
the parties commencing discussions regarding the Contemplated Transactions.
Parent and ECS acknowledge and agree that Lewis and Roca LLP may continue to
serve as legal counsel for Force Capital, FCP Investments and Martin Maslonka
from and after the Closing with respect to the Contemplated Transactions.



--------------------------------------------------------------------------------

12. DEFINITIONS; CERTAIN RULES OF CONSTRUCTION.

12.1 Definitions. As used herein, the following terms will have the following
meanings:

“1933 Act” means the Securities Act of 1933.

“AAA” shall mean the American Arbitration Association.

“Accounts Receivable” means the aggregate amount of accounts, commissions and
debts payable to the Companies. For all purposes hereunder, the Accounts
Receivable shall be valued at their net realizable value, net of an allowance
for bad debts.

“Action” means any claim, action, cause of action or suit (whether in contract,
tort or otherwise), litigation (whether at law or in equity, whether civil or
criminal), controversy, assessment, arbitration, investigation, hearing, charge,
complaint, demand, notice or proceeding to, from, by or before any Governmental
Authority.

“Affiliate” means with respect to any specified Person, (a) each Person directly
or indirectly controlling, controlled by or under direct or indirect common
control with such specified Person at such time, (b) each Person who is at such
time an officer, limited liability company manager or director of, or direct or
indirect beneficial holder of at least 10% of any class of the capital stock of,
such specified Person, (c) each Person that is managed by a common group of
executive officers, limited liability company managers and/or directors as such
specified Person, (d) the Members of the Immediate Family (i) of each officer,
director, limited liability company manager or holder described in clause
(b) and (ii) if such specified Person is an individual, of such specified
Person, and (e) each Person of which such specified Person or an Affiliate (as
defined in clauses (a) through (d)) thereof will, directly or indirectly,
beneficially own at least 10% of any class of equity interests at such time.

“Backlog” means the amount of revenue that the Companies, based on their past
practices for calculating such amounts, expect to recognize from: (i) remaining
work to be performed on uncompleted Contractual Obligations in progress and
(ii) executed Contractual Obligations on which work has not yet begun.

“Business Day” means any weekday other than a weekday on which banks in Mesa,
Arizona or Coral Gables, Florida are authorized or required to be closed.

“Businesses” means the businesses of the Companies, including financing,
developing, designing, engineering, constructing, maintaining, deploying,
project planning and execution of electric transmission and substation projects;
and the provision of material procurement, expediting, environmental planning,
engineering, testing, commissioning, and construction services for electric
transmission and substation projects.

“CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response Compensation and
Liability Information System.

“Code” means the U.S. Internal Revenue Code of 1986.

“Common Unit Percentage” means, with respect to any ECS Member, the number of
Common Units held by such ECS Member immediately prior to the Effective Time of
the Merger as set forth on Schedule 1.9.1(b) divided by the total outstanding
Common Units immediately prior to the Effective Time of the Merger as set forth
on Schedule 1.9.1(b).

“Company Software” means Owned Software and Licensed Software.

“Company Technology” means any and all Technology used in connection with the
Businesses and any and all Intellectual Property in any and all such Technology.

“Compensation” means, with respect to any Person, all salaries, compensation,
remuneration, bonuses or benefits of any kind or character whatever, paid or
provided directly or indirectly by any Company to such Person or Affiliates of
such Person.

“Contaminant” means any pollutant, hazardous substance, radioactive substance,
toxic substance, hazardous waste, medical waste, radioactive waste, special
waste, petroleum or petroleum-derived substance or waste, asbestos,
polychlorinated biphenyls, or any hazardous or toxic constituent thereof and
includes any substance defined in or regulated under any Environmental Law.



--------------------------------------------------------------------------------

“Contemplated Transactions” means the Merger and the other transactions
contemplated by this Agreement, the purchase of the Preferred Units pursuant to
the Membership Interest Purchase Agreement and all of the other transactions
contemplated by the Company Agreements.

“Contractual Obligation” means, with respect to any Person, any contract,
agreement, deed, mortgage, lease, license, commitment, promise, undertaking,
arrangement, performance bond, warranty obligation or understanding, whether
written or oral and whether express or implied, or other document or instrument
(including any document or instrument evidencing or otherwise relating to any
Debt), to which or by which such Person is a party or otherwise subject or bound
or to which or by which any property, business, operation or right of such
Person is subject or bound.

“CPA Firm” means, unless otherwise agreed in writing by Members’ Representative
and Parent, an accountant mutually satisfactory to Members’ Representative and
Parent who satisfies each of the following requirements (unless otherwise agreed
by Members’ Representative and Parent): (i) neither the accountant nor the firm
that employs the accountant shall have performed any accounting or consulting
services for any party or any Affiliate of any party at any time during the
three year period prior to the date of this Agreement; (ii) the accountant is
not related in any way by blood or marriage to any party or any executive
officer or director of any party or any Affiliate of such party; (iii) the
accountant has been a certified public accountant duly licensed to practice in
the state where he or she has his or her primary office for a period of not less
than ten years; and (iv) the accountant is willing to accept engagement as a CPA
Firm on the terms and conditions of this Agreement, or, if the Members’
Representative and Parent fail or refuse to select a firm within 10 calendar
days after written request therefor by the Members’ Representative or Parent,
such an independent nationally recognized accounting firm shall be selected in
accordance with the rules of the Miami, FL office of the AAA.

“Debt” means, with respect to any Person, all obligations (including all
obligations in respect of principal, accrued interest, penalties, fees and
premiums) of such Person, whether direct or indirect, (a) for borrowed money
(including overdraft facilities), (b) for Liabilities secured by any Encumbrance
existing on property owned or acquired and subject thereto, (c) evidenced by
notes, bonds, debentures or similar Contractual Obligations, (d) for the
deferred purchase price of property, goods or services, including in connection
with the acquisition of any business or non-competition agreement (other than
trade payables or accruals incurred in the Ordinary Course of Business),
(e) under capital leases (in accordance with GAAP), (f) in respect of letters of
credit and bankers’ acceptances, (g) for Contractual Obligations relating to
interest rate protection, swap agreements, factoring, hedging and collar
agreements, (h) in the nature of premiums (prepayment or otherwise) or penalties
in connection with the obligations described in clauses (a) through (g) above,
and (h) in the nature of Guarantees of the obligations described in clauses
(a) through (g) above of any other Person.

“Disclosed Liabilities” means those Liabilities, matters, benefit plans,
Actions, disputes, violations, citations, penalties, claims, and potential or
threatened Liabilities, Actions, disputes, violations, citations, penalties,
claims disclosed on any of ECS’s or the Members’ Disclosure Schedules or
otherwise disclosed in an update to a Schedule pursuant to Section 4.6.

“Disclosure Schedules” means, together, ECS’s and the Members’ Disclosure
Schedule and Parent’s Disclosure Schedule.

“DOJ” means the United States Department of Justice.

“ECS 401K Plan” means the EC Source Services, LLC 401(k) Plan sponsored by ECS
with an effective date of December 1, 2009.

“ECS’s Knowledge” and “of which ECS has Knowledge” or similar phrases means the
knowledge of the Members, Brian Bratton, Christine Vidrine, Brian Smaistrla, and
Bill Wright. Such Persons will be deemed to have knowledge of a particular fact,
circumstance, event or other matter if(a) any such individual has actual
knowledge of such fact, circumstance, event or other matter, (b) such fact,
circumstance, event or other matter is reflected in one (1) or more documents
(whether written or electronic, including electronic mails sent to or by such
individual) in the possession of such individual, including his or her personal
files, (c) such fact, circumstance, event or other matter is reflected in one
(1) or more documents (whether written or electronic) contained in books and
records of such individual that would reasonably be expected to be reviewed by
such individual in the customary performance of his or her duties or (d) such
fact, circumstance, event or other matter would be known to such individual had
he or she made reasonable inquiry of appropriate employees.

“ECS Options” means options to purchase Common Units from ECS pursuant to the
Unit Incentive Plan.

“ECSD” means ECSD, LLC, a Arizona limited liability company.

“Encumbrance” means any charge, claim, community or other marital property
interest, condition, equitable interest, lien, license, option, pledge, security
interest, mortgage, right of way, easement, encroachment, servitude, right of
first offer or first refusal, buy/sell agreement and any other restriction or
covenant with respect to, or condition governing the use, construction, voting
(in the case of any security or equity interest), transfer, receipt of income or
exercise of any other attribute of ownership.



--------------------------------------------------------------------------------

“Enforceable” means, with respect to any Contractual Obligation stated to be
“Enforceable” by or against any Person, that such Contractual Obligation is a
legal, valid and binding obligation of such Person enforceable by or against
such Person in accordance with its terms.

“Environmental Laws” means all Legal Requirements relating to or addressing the
environment, health or safety, which shall include the use, handling, treatment,
storage or disposal of any Contaminant, or workplace or worker safety and
health.

“Environmental Lien” means any lien in favor of any Governmental Authority for
any (a) Liability under any Environmental Laws, or (b) damages arising from, or
costs incurred by, such Governmental Authority in response to a Release or
threatened Release of a Contaminant into the environment.

“Environmental Liabilities and Costs” means any and all Liabilities, regardless
of when made or asserted or imposed or asserted to be imposed by operation of
Law, for all environmental, ecological, health, or safety Liabilities or
personal injury, property damage or natural resource damage, claims pertaining
to any Business or any Company relating to or arising from time periods or
events occurring on or prior to the Closing Date, including (i) any uses of or
occurrences on the Real Property (or any real property previously owned,
operated or leased by any Business or any Company) whether or not such uses and
occurrences were in compliance with then applicable Environmental Laws, (ii) the
presence of any Contaminant or any Release or the threat of Release of any
Contaminant on, at or from the Real Property (or any real property previously
owned, operated or leased by any Business or Company), (iii) the storage,
handling, treatment or disposal of any Contaminant transported from the Real
Property (or any real property previously owned, operated or leased by any
Business or Company) whether or not such transportation, storage, handling,
treatment or disposal was in compliance with then applicable Environmental Laws,
(iv) human exposure to any Contaminant, (v) non-compliance with any
Environmental Laws or permits required under Environmental Laws, (vi) any
Remedial Action, and (vii) any reasonable fees and expenses of any environmental
engineers and attorneys incurred by Parent in connection with any Environmental
Liabilities and Costs or the investigation thereof.

“Environmental Report” means any report, study, assessment, audit, or other
similar document that addresses any issue of actual or potential noncompliance
with, actual or potential liability under or cost arising out of, or actual or
potential impact on business in connection with, any Environmental Law or any
proposed or anticipated change in or addition to Environmental Law, or regarding
any Contaminant, that may affect ECSD, any Member or any Company, including any
Person for which any Company may be liable.

“Equity Security” of any Person means any (i) capital stock, membership or
partnership interest or other ownership interest of or in such Person,
(ii) securities directly or indirectly convertible into or exchangeable for any
for the foregoing; (iii) options, warrants or other rights directly or
indirectly to purchase or subscribe for any of the foregoing or securities
convertible into or exchangeable for any of the foregoing; or (iv) contracts,
commitments, agreements, understandings, arrangements, calls or claims of any
kind relating to the issuance of any of the foregoing or giving any Person the
right to participate in or receive any payment based on the profits or
performance of such Person (including any equity appreciation, phantom equity or
similar plan or right).

“ERISA” means the federal Employee Retirement Income Security Act of 1974.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Damages” means any incidental, consequential (including lost profits),
punitive, special, indirect or exemplary damages, damages for diminution in
value, or damages calculated on a multiple of earnings or similar basis.

“Facilities” means any buildings, plants, improvements or structures located on
the Real Property.

“FTC” means the United States Federal Trade Commission.

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.

“Governmental Authority” means any United States federal, state or local or any
foreign government, or political subdivision thereof, or any multinational
organization or authority or any authority, agency or commission entitled to
exercise any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power, any court or tribunal (or any
department, bureau or division thereof), or any arbitrator or arbitral body.

“Governmental Authorization” means any approval, consent, license, Permit,
waiver, or other authorization issued, granted, given, or otherwise made
available by or under the authority of any Governmental Authority or pursuant to
any Legal Requirement.

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, ruling, determination or award entered by or with any Governmental
Authority in a judicial or administrative proceeding.



--------------------------------------------------------------------------------

“Guarantee” means, with respect to any Person, (a) any guarantee of the payment
or performance of, or any contingent obligation in respect of, any Debt or other
Liability of any other Person; (b) any other arrangement whereby credit is
extended to any obligor (other than such Person) on the basis of any promise or
undertaking of such Person (i) to pay the Debt or other Liability of such
obligor, (ii) to purchase any obligation owed by such obligor, (iii) to purchase
or lease assets under circumstances that are designed to enable such obligor to
discharge one or more of its obligations or (iv) to maintain the capital,
working capital, solvency or general financial condition of such obligor; and
(c) any liability as a general partner of a partnership or as a venturer in a
joint venture in respect of Debt or other obligations of such partnership or
venture.

“HSR Act” means the Hart-Scott-Rodino Premerger Notification Act, 15 U.S.C. 18a.

“Indemnified Person” means, with respect to any Indemnity Claim, the Person
asserting such claim under Section 9.1 or 9.2, as the case may be.

“Indemnifying Person” means, with respect to any Indemnity Claims, (i) ECS and
Members under Section 9.1, or (ii) Parent under 9.2, respectively, against whom
such claim is asserted.

“Indemnity Claim” means a claim for indemnity under Section 9.1 or 9.2.

“Intellectual Property” means the entire right, title and interest in and to all
proprietary rights of every kind and nature anywhere, including all rights and
interests pertaining to or deriving from:

(a) patents, copyrights, mask work rights, Technology, know-how, processes,
Trade Secrets, algorithms, inventions, works, proprietary data, databases,
formulae, research and development data and Software;

(b) trademarks, trade names, service marks, service names, brands, trade dress
and logos, and the goodwill and activities associated therewith;

(c) domain names, rights of privacy and publicity, moral rights, and proprietary
rights of any kind or nature, however denominated, throughout the world in all
media now known or hereafter created;

(d) any and all registrations, applications, recordings, licenses, common-law
rights and Contractual Obligations relating to any of the foregoing; and

(e) all Actions and rights to sue at law or in equity for any past, present or
future infringement or other impairment of any of the foregoing, including the
right to receive all proceeds and damages therefrom, and all rights to obtain
renewals, continuations, divisions or other extensions of legal protections
pertaining thereto.

“Inventory” means all inventory related to the Businesses, wherever located,
including all finished goods whether held at any location or facility of any
Company or in transit to any Company.

“Investment” means (a) any direct or indirect ownership, purchase or other
acquisition by a Person of any notes, obligations, instruments, Equity
Securities (including joint venture interests) of any other Person; and (b) any
capital contribution or similar obligation by a Person to any other Person.

“Knowledge Qualifier” means any reference or qualification to ECS’s Knowledge,
Knowledge of ECS, or any similar phrase regarding the knowledge, belief or
understanding of ECS.

“Law” means any United States federal, national, foreign, supranational, state,
provincial, local or similar statute, law, standard, resolution, promulgation,
ordinance, regulation, rule, code, order, requirement or rule of law (including
common law), or any similar provision having the force or effect of law.

“Legal Requirement” means any Law, Governmental Order or Permit.

“Liability” means, with respect to any Person, any liability or obligation of
such Person, of any kind, character or description, whether known or unknown,
whether asserted or unasserted, whether executory, determined, determinable or
otherwise, whether absolute or contingent, whether accrued or unaccrued, whether
liquidated or unliquidated, whether disputed or undisputed, whether disclosed or
undisclosed, whether incurred or consequential, whether secured or unsecured,
joint or several, vested or unvested, whether due or to become due, whether
choate or inchoate and whether or not required under GAAP to be accrued on the
financial statements of such Person and regardless of whether such debt, duty or
liability is immediately due and payable, and including all costs and expenses
related thereto.



--------------------------------------------------------------------------------

“Licensed Software” means all Software that is owned by any third party and that
is licensed to and used by any Company in the conduct of its respective
Businesses.

“Losses” means any loss, liability, claim, damage, expense (including costs of
defense and reasonable attorneys’ fees under circumstances a party is entitled
to incur such costs and fees pursuant to this Agreement); provided, however, the
term Losses shall be limited to actual damages and shall exclude Excluded
Damages, except (i) with respect to any breach of the representations and
warranties set forth in Section 2.6 (Financial Statements) as to which Losses
shall include damages for a diminution of value, indirect damages and other
special damages, and (ii) in the case of fraud or intentional misrepresentation
in which event Losses shall include all actual damages and all Excluded Damages.

“Material Adverse Effect” means any change in, development, event, occurrence or
effect on, the Businesses, operations, Assets, prospects, condition (financial
or otherwise) or results of operations of the Companies which, whether viewed on
a short-term or a long-term basis, when considered either individually or in the
aggregate together with all other adverse changes or effects with respect to
which such phrase is used in this Agreement, (a) is, or would reasonably be
expected to be, materially adverse to the Businesses, operations, Assets,
prospects, condition (financial or otherwise) or results of operations of the
Companies, or (b) prevents or materially delays ECS’s or any Member’s ability to
perform its obligations hereunder.

“Members of the Immediate Family” means, with respect to any individual,
(a) such Person’s spouse, (b) each parent, brother, sister or child of such
Person or such Person’s spouse, (c) the spouse of any Person described in clause
(b) above, (d) each child of any Person described in clauses (a), (b) or
(c) above, (e) each trust, to the extent controlled by such individual, created
solely for the benefit of such individual or one or more of the Persons
described in clauses (a) through (d) above and (f) each custodian or guardian of
any property of such individual or one or more of the Persons described in
clauses (a) through (e) above in his capacity as such custodian or guardian, and
(g) the personal representative, executor or administrator of the estate of such
individual or one or more of the Persons described in clauses (a) through
(e) above in his capacity as such personal representative, executor or
administrator.

“Net Working Capital” means as of any particular date (a) the value of all of
the Companies’ current assets, including cash and cash equivalents and retainage
(but only to the extent a current asset as determined in accordance with GAAP),
but excluding any Receivables not collected on or prior to the 90th day
following the Closing Date and any inter-Company Receivables, less (b) the
amount of all of the Companies’ current Liabilities (x) excluding any
inter-Company Liabilities and (y) including accrued net current Liabilities not
yet due, all as determined in accordance with GAAP.

“New Operating Agreement” means the Fifth Amended and Restated Operating
Agreement of ECS, dated as of the date hereof.

“NPL” means the list of national priorities among the known Releases or
threatened Releases of Contaminants throughout the United States and its
territories.

“Ordinary Course of Business” means an action taken by any Person in the
ordinary course of such Person’s business which is consistent with the past
customs and practices of such Person (including past practice with respect to
quality, quantity, amount, magnitude and frequency, standard employment and
payroll policies and past practice with respect to management of working
capital) which is taken in the ordinary course of the normal day-to-day
operations of such Person and does not require the consent of the shareholders,
board of directors, members or managers of such Person.

“Organizational Documents” means, with respect to any Person (other than an
individual), (a) the certificate or articles of incorporation, formation or
organization, and any joint venture, limited liability company, operating or
partnership agreement and other similar documents entered into or adopted at any
time or filed in connection with the creation, formation or organization of such
Person and (b) all by-laws, shareholders’ agreements, voting agreements, rights
of first refusal and similar documents, instruments or agreements relating to
the organization or governance of such Person, in each case, as amended or
supplemented.

“Owned Software” means all Software used by each Company in the conduct of its
respective Businesses that is owned or purported to be owned by such Company.

“Parent Shares” means shares of common stock, $.10 par value per share of
Parent.

“Per Unit Merger Consideration” means the Per Unit Closing Date Merger
Consideration plus the Per Unit Earn-Out Merger Consideration.

“Permits” means, with respect to any Person, any license, franchise, permit,
consent, approval, right, privilege, certificate or other similar authorization
issued by, or otherwise granted by, any Governmental Authority or any other
Person to which or by which such Person is subject or bound or to which or by
which any property, business, operation or right of such Person is subject or
bound.



--------------------------------------------------------------------------------

“Permitted Encumbrance” means (a) statutory liens for current Taxes, special
assessments or other governmental charges not yet due and payable or the amount
or validity of which is being contested in good faith by appropriate proceedings
and for which appropriate reserves have been established in books and records in
accordance with GAAP, (b) mechanics’, materialmen’s, carriers’, workers’,
repairers’ and similar statutory liens arising or incurred in the Ordinary
Course of Business which liens are not material in amount and do not interfere
with any current or anticipated operation of any Business, (c) zoning,
entitlement, building and other land use regulations imposed by governmental
agencies having jurisdiction over any Real Property which are not violated by
the current or contemplated use and operation of the Real Property,
(d) restrictions on the transfer of securities arising under federal and state
securities laws and (e) and with respect to any Real Property or any Facility,
any patent reservations, covenants, conditions, restrictions, servitudes, liens,
reservations, easements, declarations, or other matters of record or to which
reference is made in the public records that do not interfere with the use of
the Real Property or the Facility for the conduct of the Businesses by the
Companies.

“Person” means any individual or corporation, association, partnership, limited
liability company, joint venture, joint stock or other company, business trust,
trust, organization, Governmental Authority or other entity of any kind.

“PP&E” means property, plant and equipment, including trucks, trailers and other
construction equipment.

“Release” means the release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migrating into the indoor
or outdoor environment of any Contaminant through, in, into or from the air,
soil, surface water, groundwater or any property.

“Remedial Action” means actions required to (i) clean up, remove, treat or in
any other way address Contaminants in the indoor or outdoor environment;
(ii) prevent the Release or threat of Release or minimize the further Release or
threat of Release of Contaminants; or (iii) investigate and determine if a
remedial response is needed, design such a response and perform post-response
investigation, monitoring, operation, maintenance and care.

“Representative” means, with respect to any Person, any director, officer,
employee, agent, consultant, advisor, or other representative of such Person,
including legal counsel, accountants, and financial advisors.

“Required Employees” means each of Brian Bratton, Casey Maslonka, Jon Maslonka,
Brian Smaistrla, Justin Campbell, Bill Wright, Sid Strauss, Debbie Greenacre,
and any other officer of the Companies designated by Parent.

“Software” means computer software or firmware in any form, including object
code, source code, computer instructions, commands, programs, modules, routines,
procedures, rules, libraries, macros, algorithms, tools, and scripts, and all
documentation of or for any of the foregoing.

“Tangible Net Worth” means the Companies’ total Assets, minus total Liabilities,
minus goodwill and other intangible assets. For the avoidance of doubt, Tangible
Net Worth shall include the Assets set forth on Exhibit H.

“Tax” or “Taxes” means (1) any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Section 59A of
the Code), custom duties, capital stock, franchise, profits, withholding, social
security (or similar), unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated, or other tax of any kind whatsoever, including any interest,
penalty, or addition thereto, whether disputed or not, and any amounts payable
pursuant to the determination or settlement of an audit, and (2) liability of
any Company for the payment of any amounts of the type described in clause
(1) above as a result of any express or implied obligation to indemnify or
otherwise assume or succeed to the liability of any other Person.

“Tax Return” means any return, declaration, report, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

“Technology” means all inventions, works, discoveries, innovations, know-how,
information (including ideas, research and development, formulas, compositions,
processes and techniques, data, designs, drawings, specifications, customer and
supplier lists, pricing and cost information, business and marketing plans and
proposals, documentation and manuals), Software, computer hardware, integrated
circuits and integrated circuit masks, electronic, electrical and mechanical
equipment and all other forms of technology, including improvements,
modifications, works in process, derivatives or changes, whether tangible or
intangible, embodied in any form, whether or not protectable or protected by
patent, copyright, mask work right, trade secret law or otherwise, and all
documents and other materials recording any of the foregoing.

“Trade Secrets” means trade secrets, know how and confidential business
information and any other information, however documented, that is a trade
secret within the meaning of the applicable trade secret protection Laws,
including the Uniform Trade Secrets Act.



--------------------------------------------------------------------------------

“Treasury Regulations” means the regulations promulgated under the Code.

“Unit Equivalent Holder” means each of the Persons listed on Schedule 1.9.1(b),
which shall include all holders (or, for clarity, after the Effective Time
previous holders) of Unit Equivalents.

“Unit Equivalent Percentage” means, with respect to any Unit Equivalent Holder,
the number of Unit Equivalents held by such Unit Equivalent Holder immediately
prior to the Effective Time of the Merger as set forth on Schedule 1.9.1(b)
divided by the total outstanding Unit Equivalents immediately prior to the
Effective Time of the Merger as set forth on Schedule 1.9.1(b).

“Unit Equivalents” shall mean the number of outstanding Units (other than the
Preferred Units) and the number of Units issuable upon exercise of the ECS
Options.

“Unit Incentive Plan” means that certain Unit Incentive Plan of ECS dated
January 2, 2008, as amended on the date hereof.

“Unpaid Preferred Dividend” has the meaning set forth in the New Operating
Agreement.

12.2 Glossary of Other Defined Terms. The following sets forth the location of
definitions of capitalized terms defined in the body of this Agreement:

 

Term

  

Location

“Acquisition Proposal”

   Section 4.4.1

“Actual Closing Balance Sheet”

   Section 1.11.4

“Actual Net Working Capital”

   Section 1.11.1

“Actual PP&E”

   Section 1.11.1

“Actual Tangible Net Worth”

   Section 1.11.1

“Agreement”

   Preamble

“Articles of Organization”

   Section 1.5.1

“Articles of Merger”

   Section 1.1

“Assets”

   Section 2.9.1

“ASTM Phase I ESA Standard”

   Section 4.9.1

“ASTM Phase II ESA Standard”

   Section 4.9.2

“ATP”

   Recitals

“Audited Financials”

   Section 4.8

“Campbell”

   Preamble

“Certificates”

   Section 1.8.2

“Closing”

   Section 1.3.1

“Closing Balance Sheet”

   Section 1.11.1

“Closing Certificate”

   Section 1.10.1

“Closing Date”

   Section 1.3.1

“Commercial Software”

   Section 2.14.1

“Common Units”

   Recitals

“Company” and “Companies”

   Recitals

“Company Agreements”

   Section 2.3

“Company Employees”

   Section 2.17(a)

“Company Indemnified Person”

   Section 9.2

“Company Systems”

   Section 2.14.8

“Competitive Business”

   Section 5.2.1(a)

“Controlled Group”

   Section 2.17(c)

“Customer Assets”

   Section 2.16

“CPA Firm’s Position”

   Section 1.11.3

“Data Room”

   Section 1.3.2(a)(iv)

“Deductible”

   Section 9.4.1

“Default Notice”

   Section 1.9.2(h)

“Defaulting Member”

   Section 1.9.2(h)

“De Minimis Claim”

   Section 9.4.1

“Disclosed Contract”

   Section 2.19.2

“Earn-Out Dispute Expenses”

   Section 1.9.2(e)

“Earn-Out Objection”

   Section 1.9.2(e)

“Earn-Out Payment”

   Section 1.9.2(a)

“Earn-Out Period”

   Section 1.9.2(b)(vii)



--------------------------------------------------------------------------------

Term

  

Location

“Earn-Out Period Share Value”

   Section 1.9.2(c)

“Earn-Out Review Period”

   Section 1.9.2(e)

“EBITDA”

   Section 1.9.2(b)(x)

“EBITDA Threshold”

   Section 1.9.2(b)(viii)

“ECS”

   Preamble

“ECS Audited Financials”

   Section 2.6.1

“ECS Aviation”

   Recitals

“ECS Aviation Financials”

   Section 2.6.1

“ECS Award Agreements”

   Section 2.2.5

“ECS Members”

   Preamble

“ECS Member’s Objection”

   Section 1.11.2

“EEG”

   Recitals

“Effective Time”

   Section 1.2

“Employee Plans”

   Section 2.17(a)

“Entity Members”

   Preamble

“Environmental Consultant”

   Section 4.9.1

“Equipment”

   Section 2.13

“Estimated Closing Balance Sheet”

   Section 1.10.1

“Estimated Net Working Capital”

   Section 1.10.1(a)

“Estimated PP&E”

   Section 1.10.1(c)

“Estimated Tangible Net Worth”

   Section 1.10.1(b)

“Excess Cash”

   Section 1.10.4

“Excess De Minimis Claim”

   Section 9.4.1

“Exchange Agent”

   Section 1.12.1

“Existing Operations”

   Section 1.9.2(b)(x)

“FCP Investments”

   Preamble

“Final Closing Statement”

   Section 1.11.1

“Financials”

   Section 2.6.1

“First Earn-Out Period”

   Section 1.9.2(b)(i)

“FBCA”

   Recitals

“FLLCA”

   Recitals

“FLSA”

   Section 2.25.2

“Force Capital

   Preamble

“Fifth Earn-Out Period”

   Section 1.9.2(b)(v)

“Fourth Earn-Out Period”

   Section 1.9.2(b)(iv)

“General Release”

   Section 1.3.2(a)(v)

“Indemnified Taxpayer”

   Section 10.2.1

“Indirect Members”

   Preamble

“Interim Financials”

   Section 2.6.1

“Jon”

   Preamble

“Letter of Transmittal” and “Letters of Transmittal”

   Section 1.12.2(a)

“Liability Cap”

   Section 9.4.1

“Liability Policies”

   Section 2.27

“Licenses”

   Section 2.14.6

“Lockup Obligation”

   Section 1.9.2(h)

“Materiality Qualifier”

   Section 6.1

“Member Suretyship Obligation”

   Section 5.6

“Member-Prepared Returns”

   Section 10.3.2

“Members’ Representative’s Earn-Out Position”

   Section 1.9.2(e)

“Members’ Representative’s Position”

   Section 1.11.3

“Members’ Representative”

   Section 11.2.1

“Members”

   Preamble

“Membership Interest Purchase Agreement”

   Recitals

“Merger”

   Recitals

“Merger Consideration Dispute Expense”

   Section 1.11.3

“Merger Option”

   Recitals

“Merger Subsidiary”

   Preamble

“Most Recent Audited Financials”

   Section 2.7

“Most Recent Balance Sheet”

   Section 2.6.1

“Most Recent Balance Sheet Date”

   Section 2.6.1



--------------------------------------------------------------------------------

Term

  

Location

“Most Recent ECS Aviation Balance Sheet”

   Section 2.6.1

“Most Recent Financials”

   Section 2.7

“Most Recent Financials Balance Sheet”

   Section 2.7

“Most Recent Financials Balance Sheet Date”

   Section 2.7

“Multiemployer Plan”

   Section 2.17(a)

“Net EBITDA”

   Section 1.9.2(b)(ix)

“Net Working Capital Excess”

   Section 1.10.4

“Net Working Capital Target Amount”

   Section 1.10.3(b)

“NRS”

   Recitals

“Non-Competition Obligation”

   Section 1.9.2(h)

“Non-Entity Members”

   Preamble

“Objection Notice”

   Section 1.9.2(h)

“Operating Agreement”

   Section 1.5.2

“Option Agreement”

   Recitals

“Option Consideration”

   Section 1.9.1(b)

“Option Holders”

   Section 1.9.1(b)

“Option Pre-Closing Period”

   Section 4.2.3

“Option Value”

   Section 1.15

“Outside Date”

   Section 8.1.4

“Parent”

   Preamble

“Parent Indemnified Person”

   Section 9.1

“Parent’s Earn-Out Position”

   Section 1.9.2(e)

“Parent Financial Statements”

   Section 3.7

“Parent’s Position”

   Section 1.11.3

“PBGC”

   Section 2.17(e)

“PCBs”

   Section 2.18.8

“Per Unit Closing Date Merger Consideration”

   Section 1.9.1(a)

“Per Unit Earn-Out Merger Consideration”

   Section 1.9.2(a)

“Phase I ESA(s)”

   Section 4.9.1

“Phase II ESA(s)”

   Section 4.9.2

“PP&E Excess”

   Section 1.10.4

“PP&E Target Amount”

   Section 1.10.3(a)

“Predecessor”

   Section 2.1.2

“Pre-Closing Period”

   Section 4.2.1

“Preferred Units”

   Recitals

“Public Reports”

   Section 3.6

“Purchase Price Adjustment”

   Section 1.11.4(a)

“Real Property”

   Section 2.12.1

“Real Property Leases”

   Section 2.12.1

“Receivables”

   Section 2.10

“SEC”

   Section 2.15.4(d)

“Second Earn-Out Period”

   Section 1.9.2(b)(ii)

“Sister Subsidiary”

   Preamble

“Sixth Earn-Out Period”

   Section 1.9.2(b)(vi)

“Straddle Period”

   Section 10.3.2

“Straddle Return”

   Section 10.3.2

“Strauss”

   Preamble

“Subsequent Merger”

   Recitals

“Subsidiary” and “Subsidiaries”

   Recitals

“Surety Bonds”

   Section 2.31.1

“Surviving Entity”

   Section 1.1

“Tangible Net Worth Excess”

   Section 1.10.4

“Tangible Net Worth Target Amount”

   Section 1.10.3(c)

“T&D”

   Recitals

“Territory”

   Section 5.2.1

“Third Earn-Out Period”

   Section 1.9.2(b)(iii)

“Third Party Claim”

   Section 9.5.1

“Total Parent Shares”

   Section 1.9.1(a)(i)

“Transfer Restrictions”

   Section 5.5(a)

“Unaudited Monthly Financials”

   Section 4.8



--------------------------------------------------------------------------------

Term

  

Location

“Unaudited Quarterly Financials”

   Section 4.8

“Underlying Leases”

   Section 2.12.1

“Units”

   Recitals

“WARN”

   Section 2.25.2

“Work-In-Process”

   Section 2.19.5

12.3 Rules of Construction. Except as otherwise explicitly specified to the
contrary, (a) each reference to a Section, Exhibit or Schedule means a Section
of, or Schedule or Exhibit to this Agreement, unless another agreement is
specified, (b) the word “including” will be construed as “including without
limitation,” (c) references to a particular statute or regulation include all
rules and regulations thereunder and any predecessor or successor statute, rules
or regulation, in each case as amended or otherwise modified from time to time,
(d) words in the singular or plural form include the plural and singular form,
respectively, (e) references to a particular Person include such Person’s
successors and assigns to the extent not prohibited by this Agreement and
(f) all pronouns and any variations thereof refer to the masculine, feminine or
neuter singular or plural as the identity of the Person or Persons may require.
The terms “hereof”, “herein”, “hereunder”, “hereto” and “herewith” and words of
similar import shall, unless otherwise stated, be construed to refer to this
Agreement and not to any particular provision of this Agreement. The word “or”
shall not be exclusive. All references herein to “dollars” or “$” are to United
States dollars. Any accounting term used in this Agreement shall have, unless
otherwise specifically provided herein, the meaning customarily given such term
in accordance with GAAP and all financial computations hereunder will be
computed, unless otherwise specifically provided herein, in accordance with GAAP
consistently applied. All references herein to any period of days shall mean the
relevant number of calendar days unless otherwise specified. Whenever any action
must be taken hereunder on or by a day that is not a Business Day, then such
action may be validly taken on or by the next day that is a Business Day. All
references herein to a “party” or “parties” are to a party or parties to this
Agreement unless otherwise specified. The phrases “date of this Agreement,”
“date hereof” and terms of similar impart, unless the context otherwise
requires, shall be deemed to refer to the date set forth in the preamble of this
Agreement.

[signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
Agreement, or caused this Agreement to be duly executed on its behalf by its
officer thereunto duly authorized, as of the date first set forth above.

 

MASTEC, INC. By:  

/s/ Jose R. Mas

Name: Jose R. Mas Title: CEO ECS Acquisition Merger Subsidiary I, Inc. By:  

/s/ Jose R. Mas

Name:   Jose R. Mas Title:   ECS Acquisition Merger Subsidiary II, LLC By:  

/s/ Jose R. Mas

Name:   Jose R. Mas Title:   EC SOURCE SERVICES, LLC

By: Force Capital Partners, LLC

By:  

/s/ Casey Maslonka

  Name:  

Casey Maslonka

  Title:  

Manager

FORCE CAPITAL PARTNERS, LLC By:  

/s/ Casey Maslonka

  Name:  

Casey Maslonka

  Title:  

Manager

FCP INVESTMENTS, LLC By:  

/s/ Casey Maslonka

  Name:  

Casey Maslonka

  Title:  

Manager

/s/ Jon Maslonka

Jon Maslonka

/s/ Justin Campbell

Justin Campbell

/s/ Martin Maslonka

Martin Maslonka

Signature page to Merger Agreement



--------------------------------------------------------------------------------

By your signature below, you represent that you are not legally married as of
the date first set forth above.

 

/s/ Casey Maslonka

Casey Maslonka

/s/ Sidney Straus

Sidney Strauss

Signature page to Merger Agreement



--------------------------------------------------------------------------------

EXHIBIT G

InfraSource and Option Holder Indemnification

1. Any Loss related to any relationship between or among any member, director,
consultant or employee of any Company or any of their respective Affiliates with
InfraSource Transmission Services Co., an Arizona corporation (“InfraSource
Co.”), InfraSource Transmission Services, Inc., a Delaware corporation
(“InfraSource Inc.”) or any of Infra Source Co.’s or Infra Source Inc.’s
respective Affiliates, including pursuant to or in connection with any of the
following:

(a) Noncompetition Agreement, dated January 27, 2004, between Jon and
Infrasource , Inc., as amended by Amendment No.1 to Noncompetition Agreement,
dated January 6, 2006, and the Amended and Restated Non-Competition and
Management Agreement, effective February 23, 2007, between Jon, InfraSource Co.
and InfraSource, Inc.

(b) Employment Agreement, dated July 22, 2002, between Strauss and InfraSource
Co., as amended by the Amended and Restated Employment and Management Agreement,
effective February 23, 2007, between Strauss, InfraSource Co. and InfraSource,
Inc.

(c) Noncompetition Agreement, dated January 27, 2004, between Campbell and
InfraSource Inc., as amended by Amendment No.1 to Noncompetition Agreement,
dated January 2006.

(d) Noncompetition Agreement, dated January 27, 2004, between Martin Maslonka
and InfraSource, Inc., as amended by Amendment No. 1 to Noncompetition
Agreement, dated January 6, 2006.

2. Any Loss related to any present Option Holder as of the day hereof or future
Option Holder (other than the payment of the Option Consideration to such Option
Holder at the Effective Time if the Merger occurs) or any former Option Holder
(including, Elizabeth Higgins and Jason Combs).



--------------------------------------------------------------------------------

EXHIBIT H

Software Booked as PP&E

 

1. Primavera P6 Enterprise Project Portfolio Management V6.2.1

 

2. Primavera Contract Manager 12.1

 

3. All other Software acquired by any of the Companies from third parties in the
ordinary course of business and booked as PP&E